A

e

AZ,

< Dr. Victor M Zúrita V.

Secretaría de
Hidrocarburos
y 7] ECUADOR
7] ( E Av. Amazonas N35-89 y Juan Pablo Saenz,

ENT] Edif. Amazonas 4000, Telf: (593) 2433255 | Quito

MEMORANDO No. 2019-SH-DAJ-2012

PARA SECRETARIO DE HIDROCARBUROS

DE LÍDER DEL PROCESO DE REGISTRO DE HIDROCARUROS
DE LA SECRETARIA DE HIDROCARBUROS

FECHA QUITO, D.M., a 29 DE MAYO DE 2012

ASUNTO INSCRIPCIÓN DE DOCUMENTO EN EL REGISTRO DE
HIDROCARBUROS

REF.GD- 2012-03157

Remito a usted, la escritura pública mediante la cual el Estado ecuatoriano a través
de la Secretaría de Hidrocarburos y el Consorcio DGC conformado por las
compañías DYGOIL CONSULTORIA, SERVICIÓS PETROLEROS CIA. LTDA. y,
GENTE OIL DEVELOPMENT ECUADOR, LLC., en fecha 30 de abril de 2012 ante el
Notario Trigésimo Octavo del Distrito Metropolitano de Quito, convienen celebrar el
Contrato de Prestación de Servicios para la Exploración y Explotación de
Hidrocarburos (PETROLEO CRUDO), en el Bloque SINGUE de la Región
Amazónica Ecuatoriana, a fin de que sea legalizada con su firma en la última foja del
referido instrumento, con el objeto de inscribirlo en el Registro de Hidrocarburos a
folios 2185 al 2673 y cumplir con lo dispuesto en el Art. 12 de la Ley de
Hidrocarburos, reformada.

Atentamente,

LÍDER DEL PROCESO DE REGISTRO DE HIDROCARBUROS
DE LA SECRETARÍA DE HIDROCARBUROS
CONSORCIO DGC

- OBIsy
JSCIate 12 HIGTOCar Du
SHE CENTRO DE DOC ENE 10
Ja
Qui*o, 29 de mayo de 2012 e

2 9 MAYO 2012 SS Y

Señor Doctor SÁ e

Andrés Donoso idad:

Secretario de Hidrocarburos huesos lespek, ) ds > e ypoudados
(

Ciudad.-

De mis consideraciones:

Ing. Octavio Scacco Franco y Dr. Mario Larrea Andrade, en nuestras calidades de Gerente General de
DYGOIL CONSULTORÍA Y SERVICIOS PETROLEROS CIA. LTDA. y Apoderado de GENTE OIL DEVEOPMENT
ECUADOR, LLC., respectivamente, compañías integrantes del "CONSORCIO DGC”, a ante Usted
comparecemos y solicitamos lo siguiente:

Toda vez que el 30 de abril de 2012, mediante escritura pública autorizada por el Notario Trigésimo Octavo
del Cantón Quito se suscribió entre la Secretaria de Hidrocarburos y las compañías que representamos, el
Contrato de Prestación de Servicios para la Exploración y/o Explotación de Hidrocarburos (Petróleo Crudo)
en el Bloque Singue de la Región Amazónica, según licitación No. O06-COLH-SH-BLO-2011 (el "Contrato"),
de conformidad con lo dispuesto en los artículos 12 y 23 de la Ley de Hidrocarburos y artículos 33 y 35 del
Reglamento de Aplicación de la Ley reformatoria a la Ley de Hidrocarburos (Decreto No. 546), por medio
de la presente solicito que se proceda con la inscripción del contrato antes mencionado en el Registro de
Hidrocarburos.

Para el efecto acompañamos: (i) Doce copias certificadas del Contrato; (ii) Original de la Garantía de
inversiones emitida por el Banco Pichincha C.A. el día 28 de mayo de 2012 (Referencia No. 5121025); y, (iii)
Comprobante de depósito de la suma de US$ 10.000.00 en la cuenta del Ministerio de Recursos Naturales
No Renovables, según lo previsto en el Acuerdo No. 041 publicado en el Registro Oficial No. 290 del 13 de
junio de 2006.

Sin otro particular por el momento, suscribimos.

Atentamente,

20 OIN / |

PISA eto ) im
IngéOctavio Scacco Franco Dr. Mario Larrea Andrade
Gerente General Apoderado

Dygoil Consultoría y Servicios Petroleros Cía. Ltda. GENTE Oil Development Ecuador, LLC.

e

Dugoil ...
BANCO PICHINCHA

Depósito

SECTOR PUBLICO

: BP-SP 3245195104

MINISTERIO DE RECURSOS NATURAL

: 4247909
: 10,000.00
10,000.00

USD

243 - AG. CCNU QUITO B
PFTAPIA

2012/May/29 1511
Control..: Sec-167, En Línea

Sublinea Valor
190499 10,000.00

NOTARIA 38

del DM. De Zaito

TESTIMONIO

DEZA Escrito da RATO DE PRESTACION DE SERVICIOS

Otorgada porLA SECRETARIA DE HIDROCARBUROS
(ESTADO ECUATORIANAO)

DYGOIL CONSULTORA Y SERVICIOS PETROLEROS CIA LTDA
A favor

GENTE OIL, DEVELOPMENT ECUADOR LLC

Parroquia

INDETERMINADA

Cuantía

30

de

Quito, a

Avenida 6 de Diciembre 140 y Sódiro
Edificio Atenas - Oficina 108
Teléfonos: 2 900-691 /692/674 Telefax: 2 900-766
QUITO - ECUADOR

Dr. Remigio Aguilar A.
NOTARIO

Dr. Remigio Aguilar Aguilar

CONTRATO DE PRESTACIÓN DE SERVICIOS PARA LA
EXPLORACIÓN Y/O EXPLOTACIÓN DE HIDROCARBUROS
(PETRÓLEO CRUDO), EN EL BLOQUE SINGUE DE LA REGIÓN
AMAZÓNICA ECUATORIANA

QUE OTORGA LA

SECRETARIA DE HIDROCARBUROS
(ESTADO ECUATORIANO)
A FAVOR DE
DYGOIL CONSULTORIA Y SERVICIOS PETROLEROS
CIA. LTDA.
Y
GENTE OIL DEVELOPMENT ECUADOR LLC
CUANTIA
INDETERMINADA
DI 10 COP $

REMIGIO AGUILAR AGUILAR, NOTARIO  TRIGE

OCTAVO DEL CANTON QUITO, compareczn: por una parte 7
Estado ecuatoriano por intermedio de la Secretaría de
Hidrocarburos, en adelante la “Secretaría”, representada por

el Abogado Andrés Donoso Fabara, de conformidad con el

NOTARIA TRIGÉSIMA OCTAVA
2186

nombramiento constante en el Acuerdo Ministerial número
tres, tres, uno (331) de veinte y tres (23) de abril de dos mil
doce (2012), y, por otra, las compañias DYGOIL
CONSULTORIA Y SERVICIOS PETROLEROS CIA. LTDA.,
representada por el Ingeniero César Edmundo Guerra
Navarrete; y, GENTE OIL DEVELOPMENT ECUADOR, LLC,
representada por el Doctor Mario Rafael Larrea Andrade;
todos de nacionalidad ecuatoriana, en sus calidades de
Presidente el primero y Apoderado General el segundo,
compañías integrantes del Consorcio DGC, contratista del
Bloque SINGUE, de conformidad con el nombramiento y poder
que se incorporan como habilitantes, los comparecientes son
de nacionalidad ecuatoriana, mayores de edad, de estado civil
casados, domiciliados en esta ciudad de Quito, de profesión
Ingeniero en Petróleos el primero y Abogado el segundo,
respectivamente, hábiles y legalmente capaces para contratar
y poder obligarse, a quienes de conocer doy fe; y, dicen: que
eleve a escritura pública la minuta que me entregan cuyo
tenor literal es el siguiente: SEÑOR NOTARIO: Sírvase
incorporar en el protocolo de escrituras públicas a su cargo,
una que contenga el siguiente Contrato de Prestación de
Servicios para la Exploración y/o Explotación de Hidrocarburos
(Petróleo Crudo), en el Bloque SINGUE de la Región
Amazónica ecuatoriana, contenido en las siguientes cláusulas:
COMPARECIENTES.- Para la suscripción de este Contrato
comparecen: por una parte el Estado ecuatoriano por
intermedio de la Secretaría de Hidrocarburos, en adelante la

“Secretaria”, representada por el Abogado Andrés Donoso

)

)
Dr. Remigio Aguilar A.

Fabara, de conformidad con el nombramiento constante en el
Acuerdo Ministerial número tres tres uno (331) de veinte y tres
(23) de abril de dos mil doce (2012), y, por otra, las
compañías DYGOIL CONSULTORIA Y SERVICIOS
PETROLEROS CIA. LTDA., representada por el Ingeniero
César BEdmundo Guerra Navarrete; y, GENTE OIL
DEVELOPMENT ECUADOR, LLC, representada por el Doctor
Mario Rafael Larrea Andrade; todos de nacionalidad
ecuatoriana, en sus calidades de Presidente el primero y
Apoderado General el segundo, compañías integrantes del
Consorcio DGC, contratista del Bloque SINGUE, de

conformidad con el nombramiento y poder que se incorporan

como habilitantes. Las compañías integrantes del Consorcio
DGC responden cada una de ellas en forma solidaria
indivisible por el conjunto de las obligaciones de este
contrato, de conformidad con el artículo seis (6) del Instructivo
para Licitaciones Hidrocarburiferas. CLÁUSULA PRIMERA.-
ANTECEDENTES.- Uno punto uno (1.1) Los artículos uno (1),

trescientos diecisiete (317) y cuatrocientos ocho (408) de la

SUS

Constitución: de la República del Ecuador, establecen que los
recursos naturales no renovables del territorio del Estad

pertenecen a su patrimonio inalienable, ¡nembargable, ce

— NOA

irrenunciable e imprescriptible.- Uno punto dos (1.2) El
numeral once (11) del artículo doscientos sesenta y uno (261)
de la Carta Magna, señala que el Estado ecuatoriano tendrá
competencia exclusiva sobre los recursos hidrocarburiferos.-
Uno punto tres;(1.3) El artículo trescientos trece (313) de la

Carta Magna prescribe que los recursos naturales no
NOTARIA TRIGÉSIMA OCTAVA
9188

renovables son de carácter estratégico, sobre los cuales el
Estado se reserva el derecho de administrar, regular, controlar
y gestionar de acuerdo a los principios de sostenibilidad
ambiental, precaución, prevención y eficiencia.- Uno punto
cuatro (1.4) El artículo diecinueve (19) de la Ley de
Hidrocarburos, prescribe que la adjudicación de los contratos
a los que se refieren los artículos uno (1), dos (2) y tres (3) de
esta Ley la efectuará el Ministerio Sectorial mediante
licitación. Para las adjudicaciones, el Ministerio Sectorial
conformará un Comité de Licitaciones que se integrará y
funcionará de conformidad con el Reglamento. Las bases,
requisitos y procedimientos para las licitaciones serán
determinados por el Comité de Licitaciones de conformidad
con la Constitución y la Ley. Para las licitaciones el Ministerio
Sectorial promoverá la concurrencia del mayor número de
ofertas de compañías de probada experiencia y capacidad
técnica y económica. Las resoluciones del Comité de
Licitaciones causan ejecutoria.- Uno punto cinco (1.5)
Mediante convocatoria publicada en la prensa el diecinueve
(19) de junio de dos mil once (2011), el Comité de Licitación
Hidrocarburífera convocó a participar en la Décima Ronda
Petrolera, a las compañías y empresas nacionales oO
extranjeras, estatales o privadas.- Uno punto seis (1.6) El
veinte y seis (26) de septiembre de dos mil once (2011), el
Comité de Licitación Hidrocarburífera, receptó la única oferta
para la Licitación número cero cero seis guión COLH guión SH
guión BLQ guión dos mil once (006-COLH-SH-BLQ-2011) del

Bloque SINGUE en la Décima Ronda Petrolera.- Uno punto

WC RO RE MOR ENANA ARE EAT A AMO NE

,.AODADAS) DOAJ D

»
yA

Dr. Remigio Aguilar A.

NOTARIO

2189

siete (1.7) El Comité de Licitaciones Hidrocarburiferas,
mediante Acta COLH número cero, cero, seis (006) de veinte y
seis (26) de septiembre de dos mil once (2011), designó a los
miembros de la Comisión de Calificación y Evaluación de los
Sobres número uno (1) de las ofertas presentadas para la
licitación de la Décima Ronda Petrolera.- Uno punto ocho (1.8)
El Comité de Licitación Hidrocarburífera mediante Resolución
número COLH guión cero cero dos tres guión veinte y uno
guión once guión dos mil once (COLH-0023-21-11-2011),
aprobó el informe de la Comisión de Evaluación y Calificación
de los sobres número uno (1) presentado con Memorando
número “cero, cero, uno guión CCE guión dos mil once (001-

CCE-2011) de nueve (9) de noviembre de dos mil once

(2011).- Uno punto nueve (1.9) El Comité de Licitació
Hidrocarburífera, en sesión efectuada el veinte y nueve (29
de noviembre de dos mil once (2011), procedió con la apertura y
de los Sobres número dos (2) de las ofertas recibidas para la
Décima Ronda de Licitación Petrolera, y con ia MA
número COLH guión cero cero dos cuatro guión veinte y nueva
guión once- guión dos mil once (COLH-0024-29-1
designó al Equipo de Negociación para la única ofert
Consorcio DGC recibida para el Bloque SINGUE.- Uno y
diez (1.10) Con Memorando número cero, cero, seis gun" Pp
CCE guión dos mil doce (006-CC-2012) de tres (3) de febrero
de dos mil doce (2012), el Equipo de Negociación presentó al
Comité de Licitación Hidrocarburífera el informe de
negociación de la única oferta recibida por el Consorcio DGC
para el Bloque SINGUE.- Uno punto once (1.11) Con
NOTARIA TRIGÉSIMA OCTAVA
Resolución número COLH guión cero tres cuatro guión dos mil
doce (COLH-034-2012) de diez (10) de febrero de dos mil
doce (2012), el Comité de Licitación Hidrocarburifera, aprobó
el informe y acta de negociación con el Consorcio DGC, único
oferente para el Bloque SINGUE, conforme la recomendación
del Equipo de Negociación constante en el Memorando
número cero, cero, seis guión CCE guión dos mil doce (006-
CCE-2012) de tres (3) de febrero de dos mil doce (2012), y
resolvió recomendar al Ministro de Recursos Naturales No
Renovables, adjudique el Contrato de Prestación de Servicios
para la Exploración y/o Explotación de Hidrocarburos (Petróleo
Crudo), en el Bloque SINGUE de la Región Amazónica
ecuatoriana al Consorcio DGC correspondiente a la Licitación
número cero, cero, seis guión COLH guión SH guión BLQ
guión dos mil doce (006-COLH-SH-BLO-2012).- Uno punto
doce (1.12) El artículo seis guión A (6-A) de la Ley de
Hidrocarburos determina que la Secretaría de Hidrocarburos,
entidad adscrita al Ministerio Sectorial, con personalidad
jurídica, patrimonio propio, autonomía administrativa, técnica,
económica, financiera y operativa, que administra la gestión
de los recursos naturales no renovables hidrocarburíferos y de
las sustancias que los acompañen, es la encargada de
ejecutar las actividades de suscripción, administración y
modificación de las áreas y contratos petroleros.- Uno punto
trece (1.13) En el artículo seis guión A (6-A) de la Ley de
Hidrocarburos, se detallan las atribuciones de la Secretaría de
Hidrocarburos, entre las que consta la facultad de suscribir a

nombre del Estado ecuatoriano los contratos de exploración y
Dr. Remigio Aguilar A,

explotación, industrialización y transporte, previa adjudicación
por parte del Ministerio Sectorial.- Uno punto catorce (1.14) El
Ministro de Recursos Naturales No Renovables, mediante
Resolución número seiscientos setenta y siete guión dos mil
doce (677-2012) de veinte y uno (21) de marzo de dos mil
doce (2012), adjudicó el Contrato de Prestación de Servicios
para la Exploración y/o Explotación de Hidrocarburos (Petróleo
Crudo), en el Bloque SINGUE de la Región Amazónica
ecuatoriana al Consorcio DGC; y, autorizó al Secretario de
Hidrocarburos la suscripción de este Contrato. CLÁUSULA
SEGUNDA.- DOCUMENTOS DE ESTE CONTRATO.- Dos

punto uno (2.1) Documentos Habilitantes.- Son documentos

habilitantes de este Contrato y se protocolizan como tales, 19%
siguientes: Dos punto uno punto uno (2.1.1) El Acuerd
Ministerial trescientos treinta y uno (331) de veinte y tres (2
de abril de dos mil doce (2011) que contiene el nombramient
del Secretario de Hidrocarburos.- Dos punto uno punto do
(2.1.2) Copia certificada del nombramiento y poder inscrito dy
que acreditan la representación legal de las compañías
integrantes de la Contratista.- Dos punto uno pun es
(2.1.3) Certificado que acredita la existencia legal de la
compañías integrantes de la Contratista y su domiciliación e
el Ecuador.- Dos punto uno punto cuatro (2.1.4) Resolución
número COLH guión cero, tres, cinco guión dos mil doce
(COLH-035-2012) de diez (10) de febrero de dos mil doce
(2012), con la cual el Comité de Licitación Hidrocarburífera,
aprobó el informe y acta de negociación con el Consorcio DGC
único oferente para el Bloque SINGUE y recomendó al Ministro

NOTARIA TRIGÉSIMA OCTAVA
de Recursos Naturales No Renovables la adjudicación.- Dos
punto uno punto cinco (2.1.5), Resolución número seiscientos
setenta y siete guión dos mil doce (667-2012) de veinte y uno
(21) de marzo de dos mil doce (2012), con la cual el Ministro
de Recursos Naturales No Renovables adjudicó el Contrato de
Prestación de Servicios para la Exploración y/o Explotación de
Hidrocarburos (Petróleo Crudo), en el Bloque SINGUE de la
Región Amazónica ecuatoriana al Consorcio DGC; y, autorizó
al Secretario de Hidrocarburos la suscripción de este
Contrato.- Dos punto dos (2.2) Documentos Anexos.- Forman
parte integrante de este Contrato los siguientes anexos:
Anexo A: Especificaciones y delimitaciones del Área del
Contrato. Anexo B: Plan de Actividades. Anexo C: Fórmula
para corrección de la calidad del Petróleo Crudo del Área del
Contrato. Anexo D: Reglamento de Contabilidad. Anexo E:
Garantías Solidarias de las Casas Matrices y Garantía de
Inversiones. Anexo F: Normas para el funcionamiento del
Comité de Supervisión. Anexo G: Copias de las pólizas de
seguros previstas en este Contrato. Anexo H: Plan de
Capacitación. Anexo l: Procedimiento de Levantes. Anexo J:
Lista de posibles consultores. Anexo K: Pronunciamiento
favorable del Procurador General del Estado mediante el cual
se autoriza al Estado Ecuatoriano y a la Secretaría de
Hidrocarburos para someter las controversias originadas en el
presente contrato a arbitraje internacional y transigir en ellas.
Anexo L: Acta de Negociación. CLÁUSULA TERCERA.-
MARCO LEGAL DE LA CONTRATACIÓN (LEGISLACIÓN
APLICABLE).- Tres punto uno (3.1) La Ley Aplicable a este

NIDO IDEADA
2193

Dr. Remigio Aswilar AC Ontrato es la Constitución de la República del Ecuador,

cualquier tratado internacional del cual el Ecuador sea parte,
ley, reglamento, decreto, ordenanza, así como cualquier otra
norma emitida o que se emita de conformidad con. la ley (en
adelante, la “Ley Aplicable”).- Tres punto dos (3.2) Los
derechos y obligaciones de las Partes según este Contrato,
incluyendo cualquier anexo, se ejecutarán de acuerdo con la
Ley Aplicable.- Tres punto tres (3.3) La Contratista declara
expresamente que tiene pleno conocimiento de la legislación
ecuatoriana aplicable a la contratación petrolera, vigente al
momento de la celebración de este Contrato. CLÁUSULA

CUARTA.- INTERPRETACIÓN DE ESTE CONTRATO.- Cuatro |

punto uno (4.1) Interpretación.- Este Contrato es un contrato
administrativo, regulado por la Ley Aplicable. Las Partes

convienen en que interpretarán este Contrato de acuerdo con

NHTARIA 38 QUITO

la Ley Aplicable, incluyendo las disposiciones del Título

Décimo Tercero (XIII), Libro Cuarto (IV), del Código Civil,

dejando establecido que los títulos y el orden de las cláusulas $

e

y subcláusulas sólo tienen propósitos de identific

referencia.- Cuatro punto uno punto uno (4.1.1) Cualqui
tolerancia de las Partes referida a la falta de cumplimiento
las obligaciones establecidas en este Contrato, en rinda.
caso implicará cambio o alteración de sus estipulaciones, y tal
hecho no constituirá precedente para la interpretación de este
Contrato, ni fuente de derechos en favor de la Parte que
incumplió las obligaciones.- Cuatro punto uno punto dos
(4.1.2) En caso de que existan contradicciones o conflictos
entre las disposiciones de este Contrato y sus anexos o entre
NOTARIA TRIGÉSIMA OCTAVA
cada uno de ellos, las Partes acuerdan el siguiente orden de
prelación, siendo el primero de ellos el que prevalecerá sobre
los demás y así sucesivamente: (i) los términos y condiciones
de este Contrato y (ii) los anexos mencionados en la cláusula
dos punto dos (2.2) de este Contrato.- Cuatro punto uno punto
tres (4.1.3) Las Partes aceptan expresamente que en caso que
las estipulaciones contenidas en este Contrato contravengan
las disposiciones legales o reglamentarias, serán éstas
últimas las que prevalecerán sobre este Contrato.- Cuatro
punto dos (4.2) Idioma.- Cuatro punto dos punto uno (4.2.1)
Este Contrato ha sido redactado y suscrito por las Partes en
idioma castellano y dicha versión será considerada para todos
sus efectos como la única válida.- Cuatro punto dos punto dos
(4.2.2) Las comunicaciones que se cursaren las Partes, así
como la información requerida por la Ley Aplicable serán
redactadas en idioma castellano, excepto aquellos reportes de
naturaleza técnica que, por su índole altamente especializada,
deban ser presentados en otro idioma, en cuyo caso, de
considerarse indispensable por la Secretaría, deberán ser
acompañados con una traducción al castellano, preparada de
conformidad con la Ley Aplicable, a costo de la Contratista.-
Cuatro punto tres (4.3) Definiciones: Salvo que se estipule lo
contrario en este Contrato, los siguientes términos en
mayúscula inicial tendrán el significado que se indica a
continuación. El singular incluirá el plural y viceversa, en la
medida que el contexto de este Contrato lo requiera.- Cuatro

punto tres punto uno (4.3.1) Actividades de Exploración

Adicional: Son aquellas actividades de exploración propuestas

7 Dr. Remigio AguilarA) Or la Contratista para ser desarrolladas dentro del Área del
Contrato.- Cuatro punto tres punto dos (4.3.2) Actividades de
nm Recuperación Mejorada: Son el conjunto de actividades

(técnicas y planes piloto) a ser propuestas por la Contratista y
A acordadas con la Secretaría en el Plan de Actividades
Adicionales, que tienen por objeto el aumento del Factor de
Recobro Primario en los Yacimientos de Hidrocarburos
mn Comercialmente Explotables del Área del Contrato.- Cuatro
punto tres punto tres (4.3.3) Activo Fijo: Es cualquier bien no

fungible de naturaleza mueble o inmueble, adquirido,

rm construido o suministrado por la Contratista, para las

actividades previstas en este Contrato, con una vida útil que

exceda de un año y mayor a un mil Dólares, conforme lo

yy
Bailan LI

A establecido en el Reglamento de Contabilidad.- Cuatro punto

tres punto cuatro (4.3.4) Agencia de Regulación y Control

INOTARÍA 38 QUITO

3 Hidrocarburifero (ARCH): Es el organismo  técnico-
ú administrativo, encargado de regular, controlar y fiscalizar las $ N
5 actividades técnicas y operacionales en las diferentes ed |
a de la industria hidrocarburífera, que realicen las empresas:

públicas o privadas, nacionales, extranjeras, empresas mixtas

A consorcios, asociaciones, u otras formas contractuales ;
demás personas naturales O jurídicas, nacionales 0 ]
extranjeras que ejecuten actividades hidrocarburíferas en el

S Ecuador.- Cuatro punto tres punto cinco (4.3.5) Año Fiscal: Es

el período de doce (12) meses comprendido entre el primero

(1) de enero al treinta y uno (31) de diciembre del mismo año,

nm conforme lo establecido en la Codificación de la Ley de

Régimen Tributario Interno.- Cuatro punto tres punto seis

NOTARIA TRIGÉSIMA OCTAVA
(4.3.6) Área del Contrato: Es la superficie terrestre y su
proyección en el subsuelo, ubicada dentro del Bloque, en la
cual la Contratista se compromete a prestar los servicios
objeto de este Contrato, conforme el Anexo A.- Cuatro punto

tres punto siete (4.3.7) Auditoría Socio - Ambiental: Conjunto

de métodos y procedimientos que tiene como objetivo la
determinación de  cumplimientos o conformidades e
incumplimientos o no conformidades de elementos de la
normativa ambiental aplicable y la respectiva licencia
ambiental, en base de términos de referencia definidos y
aprobados previamente, realizada en el marco de la
legislación ambiental aplicable, luego de la Fecha de Vigencia
del Contrato.- Cuatro punto tres punto ocho (4.3.8) Autoridad
Ambiental: Es el Ministerio del Ambiente o su dependencia
técnico - administrativa que controlará, fiscalizará y auditará
la gestión socio ambiental; realizará la evaluación, aprobación
de los estudios ambientales, licenciamiento y el seguimiento
de las actividades hidrocarburíferas en todo el territorio
ecuatoriano de conformidad con la Ley Aplicable.- Cuatro

punto tres punto nueve (4.3.9) Barril: Es la unidad de

producción de Petróleo Crudo, equivalente en volumen a
cuarenta y dos (42) galones de los Estados Unidos de
América, medido a Condiciones Estándar.- Cuatro punto tres
punto diez (4.3.10) Bloque: Es el Bloque SINGUE del Mapa
Catastral Petrolero Ecuatoriano elaborado por el Instituto
Geográfico Militar, cuyas delimitaciones y coordenadas se
detallan en el Anexo A.- Cuatro punto tres punto once (4.3.11)

Cambio de Control: Es cualquier cambio directo o indirecto en
Dr. Remigio Aguilar A.

NOTARIO

9197

el Control de la Contratista, en el entendido de que luego de
que opere dicho Cambio de Control, (i) no controle a la
Contratista y/o (ii) directa o indirectamente no posea al menos
cincuenta por ciento (50%) de sus acciones que conforman su
capital u otro tipo de participación patrimonial.- Cuatro punto
tres punto doce (4.3.12) Casa Matriz: La Casa Matriz de la
compañía extranjera GENTE OIL DEVELOPMENT ECUADOR,
LLC, que conforma la Contratista es: GENTE OIL
EXPLORATION, LLC, sociedad organizada y constituida bajo
las leyes del Estado de Delaware, Estados Unidos de América,
con sede principal en Santa Bárbara, California, Estados
Unidos de América.- Cuatro punto tres punto trece (4.3.13) ES

Centro de Fiscalización y Entrega: Es el o los sitios

convenidos por las Partes y aprobados por la Agencia de

Regulación y Control Hidrocarburifero, donde se mide y

entrega la Producción Fiscalizada de Petróleo Crudo, del Área
del Contrato y hasta donde llega la responsabilidad de la
prestación de servicios por la Contratista según este Contrato.
El Centro de Fiscalización y Entrega de la Produc ¡ón
Fiscalizada -del Área del Contrato estará ubicado en
estación SANSAHUARI. Si como resultado de IS
adicionales se requiera la construcción de otro Centro de
Fiscalización y Entrega, la Contratista someterá a
consideración de la Secretaría la ubicación del mismo a costo
exclusivo de la Contratista. La aprobación del nuevo Centro de
Fiscalización y Entrega corresponderá a la Agencia de
Regulación y. Control Hidrocarburífero, así como la
fiscalización de la producción.- Cuatro punto tres punto
NOTARIA TRIGÉSIMA OCTAVA

'STARIA 38 QUO
2198

catorce (4.3.14) Compañías Relacionadas: Para efectos de

este Contrato, se consideran como Compañías Relacionadas
a: Matriz: Es la compañía o entidad que directa o
indirectamente Controla a la Filial o a la Subsidiaria; Filial: Es
una compañía o entidad que directamente es Controlada por
su Matriz; y, Subsidiaria: Es una compañía o entidad que es
directamente controlada por la Filial e indirectamente por la
Matriz. Esta definición en nada limitará la aplicación de la
legislación tributaria en lo relacionado a partes relacionadas y
precios de transferencia.- Cuatro punto tres punto quince
(4.3.15) Condensado de Gas: Es la mezcla de hidrocarburos
provenientes de Yacimientos de Gas Natural Libre o de
Yacimientos de Condensado de Gas que a condiciones de
presión y temperatura de superficie, pasan al estado líquido.-
Cuatro punto tres punto diez y seis (4.3.16) Condiciones
Estándar: Corresponden a una presión absoluta de catorce
punto siete libras por pulgadas cuadradas y a una
temperatura de sesenta grados Fahrenheit.- Cuatro punto tres
punto diez y siete (4.3.17) Consultor: Son las personas
naturales o jurídicas, nacionales o extranjeras, independientes
y de reconocido prestigio respecto al asunto materia de la
consulta, para los fines previstos en este Contrato, de
conformidad con la cláusula treinta y uno punto tres.- Cuatro
punto tres punto diez y ocho (4.3.18) Consumer Price Index:
Es el índice de precios al consumidor previsto en el
“Consumer Price Index” (CPI) del Bureau of Labor Statistics of
the United States Department of Labor.- Cuatro punto tres

punto diez y nueve (4.3.19) Contratista: Es el Consorcio DGC
— Dr. Remigio Aguilar A. ;
NOTARIO

2199

integrado por las compañías DYGOIL CONSULTORIA Y
SERVICIOS PETROLEROS CIA. LTDA. y GENTE OIL
DEVELOPMENT ECUADOR, LLC, la primera organizada y
constituida bajo las leyes de Ecuador, con sede principal en
Quito, y la segunda organizada y constituida bajo las leyes del
Estado de Delaware, Estados Unidos de América, con sede
principal en Santa Bárbara, California, Estados Unidos de
América, debidamente domiciliada en Quito, Ecuador.- Cuatro
punto tres punto veinte (4.3.20) Contrato: Es este Contrato,
incluido sus documentos habilitantes y anexos.- Cuatro punto

tres punto veinte y uno (4.3.21) Control: Significa, cuando es

utilizado en relación con una persona jurídica, la facultad de
dirigir la administración o las políticas de dicha estra

jurídica, directa o indirectamente, bien sea a través de la

TARÍA 38 QUITO

propiedad de acciones u otros títulos valores. A efectos de
este Contrato, cuando una persona jurídica posee directa 08
indirectamente más del cincuenta por ciento de los poderes de $

voto de otra persona jurídica, se considera que aquella tiene

<<

el Control de esa persona jurídica. “Que Contr

“Controlado” tienen significados correspondientes.- Guaro
punto tres punto veinte y dos (4.3.22) Costos nde) 9
Comercialización: Son los costos razonables, a
directamente imputables y efectivamente incurridos por el
Estado para la comercialización del Petróleo Crudo, tanto en
el mercado interno como en el externo, incluyendo los egresos
que se originen por el almacenamiento necesario para tales
operaciones de,comercialización y otros imprescindibles para
el perfeccionamiento de dichas operaciones de
NOTARIA TRIGÉSIMA OCTAVA
comercialización.- Cuatro punto tres punto veinte y tres

(4.3.23) Costos de Transporte del Estado: Son los costos

razonables, sustentados, directamente imputables en los que
efectivamente incurre el Estado para el transporte por Ductos
Principales del Petróleo Crudo producido en el Área del
Contrato, desde los Centros de Fiscalización y Entrega hasta
los terminales de exportación o centros de industrialización en
el Ecuador.- Cuatro punto tres punto veinte y cuatro (4.3.24)

Costos y Gastos de la Contratista: Son los costos no

capitalizables, razonables y necesarios, incurridos
directamente por la Contratista o indirectamente a través de
sus Compañías Relacionadas, dentro o fuera del Ecuador,
durante la Fase de Producción, incluyendo los señalados en
los Programas y Presupuestos Anuales, y contabilizados de
acuerdo al Reglamento de Contabilidad; e incluirán los
Operacionales de transporte por ductos secundarios y los
realizados en la ejecución de los programas de capacitación
técnica y administrativa efectuados por la Contratista, durante
la Fase de Producción.- Cuatro punto tres punto veinte y cinco

(4.3.25) Daño Ambiental: Es toda pérdida, disminución,

detrimento o menoscabo significativo de las condiciones
preexistentes en el medio ambiente o uno de sus
componentes. Afecta al funcionamiento del ecosistema o a la
renovabilidad de sus recursos. Cuatro punto tres punto veinte
y seis (4.3.26).- Daños Sociales: Son los ocasionados a la
salud humana, al paisaje, al sosiego público y a los bienes
públicos o privados, directamente afectados por actividad

contaminante.- Cuatro punto tres punto veinte y siete (4.3.27)
— Dr, Remigio Aguilar A.

NOTARIO

2201

Dólar: Es la moneda de los Estados Unidos de América.-

Cuatro punto tres punto veinte y ocho (4.3.28) Ductos

Principales: Son el Oleoducto Transecuatoriano, SOTE, el
Oleoducto de Crudos Pesados, OCP, y otros. ductos y
facilidades de almacenamiento concomitantes que sean
necesarios para evacuar el Petróleo Crudo desde los Centros
de Fiscalización y Entrega hasta los terminales de exportación
o centros de industrialización en el Ecuador.- Cuatro punto
tres punto veinte y nueve (4.3.29) Ductos Secundarios: Son
los ductos necesarios para transportar el Petróleo Crudo
desde los campos en producción, dentro del Área del
Contrato, hasta los Centros de Fiscalización y Entrega.-
Cuatro punto tres punto treinta (4.3.30) Ecuador / Estado: Es
la República del Ecuador.- Cuatro punto tres punto treinta y
uno (4.3.31) EP PETROECUADOR: Es la Empresa Pública de
Hidrocarburos del Ecuador, PETROECUADOR, con

$b
E
2
Al e
3
<
154
E
z

personalidad jurídica, patrimonio propio, autonomía
administrativa, económica, financiera y operativa; con,
domicilio principal en la ciudad de Quito, que tiene por objeta
el desarrollo de las actividades que le asigna la Ley Ordáhica S
de Empresas Públicas y el Decreto Ejecutivo trescientos Y
quince (315) de dos mil diez (2010), publicado en el Registro
Oficinal Suplemento número ciento setenta y uno (171) de
catorce (14) de abril de dos mil diez (2010).- Cuatro punto tres
punto treinta y dos (4.3.32) Estándares de la Industria

Petrolera Internacional: Son aquellas prácticas y

procedimientos generalmente utilizados en la industria
petrolera, por operadores a nivel mundial, respaldados en
NOTARIA TRIGÉSIMA OCTAVA
2202

criterios técnicos, en condiciones y circunstancias similares a
aquellas experimentadas en relación con el o los aspectos
relevantes del Proyecto.- Cuatro punto tres punto treinta y tres

(4.3.33) Estudios Ambientales: Consisten en una estimación

predictiva o una identificación presente tanto de los Daños
Sociales como Daños Ambientales con el fin de establecer las
medidas preventivas, las actividades de mitigación y las
medidas de rehabilitación de impactos ambientales producidos
por la ejecución de los servicios objeto de este Contrato.-

Cuatro punto tres punto treinta y cuatro (4.3.34) Evento de

insolvencia: Significa cuando: (a) una Persona comience en

forma voluntaria un estado de quiebra, insolvencia, disolución,
liquidación o un procedimiento similar; (b) se haya iniciado
contra ella uno de esos procedimientos, y tal procedimiento
haya dado lugar a una orden o medida que no haya sido
revocada, resuelta, suspendida o apelada dentro de los
sesenta (60) días siguientes a su declaración: o (c) una
Persona efectúe una cesión en beneficio de sus acreedores o
admita por escrito su insolvencia o incapacidad general para
cumplir con sus obligaciones a medida que se venzan.- Cuatro
punto tres punto treinta y cinco (4.3.35) Factor de Recobro
Primario: Es la fracción de reservas extraídas de un
Yacimiento por recuperación primaria y que será aprobada por
la Secretaría.- Cuatro punto tres punto treinta y seis (4.3.36)

Fase de Desarrollo: Es el lapso durante el Período de

Explotación en el cual se efectuarán las Inversiones de
Desarrollo Adicionales y las actividades necesarias para

desarrollar y poner en producción los Yacimientos
2203

e HOTAA 35

Dr. Remigio AsuilarA descubiertos por Actividades de Exploración Adicional y/o los

Yacimientos existentes por Actividades de Recuperación
di Mejorada. Estas Inversiones y actividades se realizarán de

acuerdo al Plan de Desarrollo y se registrarán con relación al
= campo correspondiente. Esta Fase de Desarrollo terminará
cuando se complete la ejecución del respectivo Plan de
Desarrollo.- Cuatro punto tres punto treinta y siete (4.3.37)
- Fase de Producción: Es el lapso durante el Período de

Explotación comprendido desde la Fecha de Vigencia hasta la
5 fecha de terminación de este Contrato. La Fase de
a Producción podrá coexistir con las Fases de Desarrollo de los

campos” descubiertos por Actividades de Exploración Y

A 9)
E
> Adicional.- Cuatro punto tres punto treinta y ocho (4.3.38) 3
Ñ Fecha de Vigencia: Es la fecha de la inscripción de este ¡ 8
y Contrato en el Registro de Hidrocarburos de la Secretaría de
Pe

Hidrocarburos, desde la cual se inicia la vigencia de este E

Contrato y empieza a transcurrir el plazo del mismo.- Cuatro

= punto tres punto treinta y nueve (4.3.39) Fecha Efectiva: Es l
fecha desde la cual surtirán efecto todos los derechos y
obligaciones de este Contrato y será igual a la Fecha de

- Vigencia.- Cuatro punto tres punto cuarenta (4.3.40) Fuerzas E

Mayor o Caso Fortuito: Para efectos de este Contrato, un

evento de Fuerza Mayor o Caso Fortuito significará cualquier

evento o circunstancia, que (i) sea imposible de resistir, o de

ser controlado por la Parte obligada a cumplir la obligación de

- que se trate, (ii) sea imprevisible por dicha Parte o que aún
siendo previsible por ésta, no pueda ser evitada, en todo o en
parte, mediante el ejercicio de la debida diligencia de dicha

NOTARIA TRIGÉSIMA OCTAVA
2204

Parte, (iii) que ocurra después de la Fecha Efectiva de este
Contrato, y (iv) que ocasione la obstrucción o demora, total o
parcial del cumplimiento de las obligaciones de alguna Parte,
según las estipulaciones de este Contrato. Esta definición
abarca, pero no se limita a, lo establecido en el Código Civil
ecuatoriano, e incluyendo terremotos, maremotos,
inundaciones, deslaves, tormentas, incendios, explosiones,
paros, huelgas, disturbios sociales, actos de guerra (declarada
o no), actos de sabotaje, actos de terrorismo, acciones u
omisiones por parte de cualquier autoridad, dependencia o
entidad estatal. Queda entendido y convenido, sin embargo,
que la Secretaría podrá invocar como actos constitutivos de
Fuerza Mayor, cualquier acto u omisión de cualquier agencia,
organismo o autoridad estatal ecuatoriana, cuando dichos
actos u omisiones sean causados por otros hechos o
circunstancias que, a su vez, constituyan Fuerza Mayor. Para
efectos de este Contrato el término Caso Fortuito tendrá el
mismo significado que Fuerza Mayor.- Cuatro punto tres punto
cuarenta y uno (4.3.41) Gas Natural Asociado: Es la mezcla de
hidrocarburos provenientes de Yacimientos de Petróleo Crudo
que a condiciones de presión y temperatura de superficie
pasan al estado gaseoso.- Cuatro punto tres punto cuarenta y
dos (4.3.42) Gas Natural Libre: Es la mezcla de hidrocarburos
provenientes de Yacimientos de Gas que en condiciones de
presión y temperatura de superficie se mantiene en estado
gaseoso.- Cuatro punto tres punto cuarenta y tres (4.3.43)

Hidrocarburos Líquidos Condensados del Gas Natural

Asociado: Significa etano y cualesquiera otros hidrocarburos
Pr Remigio Aguilar Ade más alto peso molecular que el etano, separados del Gas
Natural Asociado mediante compresión, extracción u otros
procesos.- Cuatro punto tres punto cuarenta y cuatro (4.3.44)

Incremento de Reservas Comercialmente Explotables: Es el

aumento del volumen de reservas (recuperables) proveniente
de Actividades de Recuperación Mejorada o nuevos
descubrimientos por Actividades de Exploración Adicional
realizados por la Contratista y aprobados por la Secretaría.-
Cuatro punto tres punto cuarenta y cinco (4.3.45) Ingreso

Bruto del Contrato (YB): Es el valor en Dólares que resulta de

multiplicar la Producción Fiscalizada entregada por la y

Contratista por el Precio Promedio Mensual, corregido. de

acuerdo a la calidad equivalente a la producida por |

Contratista en el Área del Contrato. La corrección de la
calidad del Petróleo Crudo se realizará de conformidad con el
Anexo C. El Petróleo Crudo del Área del Contrato destinado Í
para consumo interno del Estado u otros fines será valorado ¿ L
con el Precio Promedio Mensual.- Cuatro punto tres puntas NE
cuarenta y seis (4.3.46) Ingreso Bruto de la Contratista: Es de
valor en Dólares que recibirá la Contratista por la prestación;
de sus servicios, sobre la base de la tarifa acordada en estg
Contrato por cada Barril neto producido y entregado al Estado,
conforme la fórmula establecida en la cláusula décima cuarta.-
Cuatro punto tres punto cuarenta y siete (4.3.47) Ingreso
Disponible _ (YD): Es el valor en Dólares resultante de la
diferencia entre el Ingreso Bruto del Contrato y la suma de los
siguientes conceptos: (i) Margen de Soberanía; (ii) Costos de
Transporte del Estado; (iii) Costos de Comercialización; y (iv)

NOTARIA TRIGÉSIMA OCTAVA
los Tributos establecidos en la Codificación de la Ley del

Fondo para el Ecodesarrollo Regional Amazónico y la Ley de
Creación de Rentas Sustitutivas para las Provincias de Napo,
Esmeraldas y Sucumbíos, si los mismos  resultasen
aplicables.- Cuatro punto tres punto cuarenta y ocho (4.3.48)
Inversiones: Son los costos efectuados directamente por la
Contratista o indirectamente, a través de sus Compañías
Relacionadas, dentro o fuera del Ecuador, acordados con la
Secretaría, incluyendo los señalados en los Planes,
Programas y Presupuestos Anuales y sus reformas, y
contabilizados de acuerdo al Reglamento de Contabilidad, que
son: (i) susceptibles de capitalización: y (ii) razonables y
necesarios para explorar, descubrir, desarrollar, producir,
obtener, transportar, mantener e incrementar la producción de
Petróleo Crudo en el Área del Contrato.- Cuatro punto tres

punto cuarenta y nueve (4.3.49) Inversiones de Exploración

Adicional: Son todos los costos incurridos directamente por la
Contratista o indirectamente, a través de sus Compañías
Relacionadas, conforme el Plan de Actividades Adicionales y
sus reformas y contabilizados de acuerdo al Reglamento de
Contabilidad, durante la ejecución de este Contrato, para
explorar, descubrir y evaluar nuevos Yacimientos en el Área
del Contrato.- Cuatro punto tres punto cincuenta (4.3.50)

Inversiones de Desarrollo Adicional: Son todos los costos

incurridos directamente por la Contratista o indirectamente, a
través de sus Compañías Relacionadas, y llevados a cabo por
la Contratista conforme a lo establecido en el Plan de

Desarrollo y sus reformas correspondientes, incluyendo los

lo ArvilerA señalados en los Programas y Presupuestos Anuales, y

contabilizados de acuerdo al Reglamento de Contabilidad.-
Cuatro punto tres punto cincuenta y uno (4.3.51) Inversiones

de Recuperación Mejorada: Son todos los costos incurridos

directamente por la Contratista o indirectamente, a través de
sus Compañías Relacionadas, conforme el Plan de Actividades
Adicionales y sus reformas, y contabilizados de acuerdo al
Reglamento de Contabilidad, durante la ejecución de este
Contrato, para desarrollar planes piloto y demás actividades
que permitan aumentar el Factor de Recobro Primario en los
Yacimientos de Hidrocarburos Comercialmente Explotables del

Área del Contrato. La producción adicional obtenida como $

resultado de estas Inversiones, será considerada
Producciones Incrementales Adicionales.- Cuatro punto tres
punto cincuenta y dos (4.3.52) Licencia Ambiental: Es la

autorización que otorga la Autoridad Ambiental a una persona

natural o jurídica para la ejecución de un proyecto, obra o

eN
(

actividad de conformidad con la Ley Aplicable, en la que se
establecen los requisitos, obligaciones y condiciones qué
beneficiario debe cumplir para prevenir, mitigar o corregir los
efectos imprevistos que el proyecto, obra o actividad
autorizada pueda causar en el ambiente.- Cuatro punto tres
punto cincuenta y tres (4.3.53) Margen de Soberanía: Es el
veinticinco por ciento (25%) de los ¡ingresos brutos
provenientes de la producción correspondiente al Área del
Contrato, que el Estado ecuatoriano se reserva de
conformidad con el artículo diez y seis (16) de la Ley de
Hidrocarburos.- Cuatro punto tres punto cincuenta y cuatro

NOTARIA TRIGÉSIMA OCTAVA
(4.3.54) Ministerio Sectorial / Ministerio: Es el Ministerio de

Recursos Naturales No Renovables del Ecuador o aquel que lo
sustituya.- Cuatro punto tres punto cincuenta y cinco (4.3.55)
Ministro Sectorial: Es el titular del Ministerio Sectorial.- Cuatro
punto tres punto cincuenta y seis (4.3.56) Modelo Económico:
Formulación matemática de variables, que se aplica para la
estimación del Pago a la Contratista.- Cuatro punto tres punto
cincuenta y siete (4.3.57) OCP: Es el Oleoducto de Crudos
Pesados.- Cuatro punto tres punto cincuenta y ocho (4.3.58)
Operadora: Es la compañía DYGOIL CONSULTORIA y
SERVICIOS PETROLEROS CIA. LTDA., que ejecutará todas
las operaciones objeto de este Contrato por cuenta de la
Contratista.- Cuatro punto tres punto cincuenta y nueve

(4.3.59) Pago a la Contratista: Es el valor que recibe la

Contratista, en Dólares o en Petróleo Crudo, por sus servicios
prestados en el Área del Contrato, conforme a la cláusula
décima cuarta.- Cuatro punto tres punto sesenta (4.3.60) Parte
o Partes: Se refiere al Estado ecuatoriano representado por la
Secretaría o a la Contratista individualmente, según fuere el
caso, o se refiere conjuntamente al Estado ecuatoriano
representado por la Secretaría y a la Contratista.- Cuatro
punto tres punto sesenta y uno (4.3.61) Pasivo Ambiental:
Constituye el resultado de la combinación entre un impacto
ambiental y el tiempo en que éste permanece en el ambiente o
en la sociedad sin reparación integral. Los impactos
ambientales se convertirán en Pasivos Ambientales en la
medida en que permanezcan como impactos no reparados.-

Cuatro punto tres punto sesenta y dos (4.3.62) Período de
2209

Ñ Dr. Remigio Aguilar A- Explotación: Es el que se inicia en la Fecha de Vigencia y
concluye cuando termine este Contrato. El Período de
Explotación comprende las Fases de Desarrollo y Producción.-
Cuatro punto tres punto sesenta y tres (4.3.63) Persona:
Significa una persona natural, corporación, sociedad,
consorcio, fideicomiso o cualquier otra entidad jurídica, Matriz,
Filial, Subsidiaria o cualquier agencia, autoridad o subdivisión
política de la misma o cualquier organización internacional.-
Cuatro punto tres punto sesenta y cuatro (4.3.64) Petróleo
Crudo: Es la mezcla de hidrocarburos en estado líquido a
condiciones de presión y temperatura de superficie.- Cuatro
punto tres punto sesenta y cinco (4.3.65) Plan: Se refiere al SS
Plan de Actividades o al Plan Quinquenal.- Cuatro punto tres
punto sesenta y seis (4.3.66) Plan de Actividades: Es a

conjunto de actividades comprometidas, de cumplimiento

e
=)
e]
3
<
154
<

obligatorio, e Inversiones estimadas de exploración
(exploración adicional) y/o explotación, a ser ejecutadas por
parte de la Contratista, por su cuenta y riesgo aportando la
tecnología, los capitales, y los equipos, bienes y maquinatia
necesarios, en el Área del Contrato y durante todo el Plazo de
Vigencia, detalladas en el Anexo B de este Contrato.- Cuatro

punto tres punto sesenta y siete (4.3.67) Plan Quinquenal: Es

el conjunto de actividades proyectadas y de Inversiones
estimadas, incluyendo sus reformas, propuestas por la
Contratista durante el Periodo de Explotación para los cinco
(5) Años Fiscales siguientes al año de presentación de dicho
Plan, para cumplir con el objeto contractual. Este Plan
Quinquenal será actualizado anualmente.- Cuatro punto tres

NOTARIA TRIGÉSIMA OCTAVA
2210

punto sesenta y ocho (4.3.68) Plazo: Cuando este Contrato se

refiera a “plazo”, éstos se computarán en forma continua y en
días calendario; y, cuando se refiera a “término”, se
computarán únicamente los días laborables, excluyendo los
días feriados con ámbito nacional o local, y de descanso
obligatorio. En todos los casos en los que los plazos
vencieran en días no laborables, éstos se entenderán
prorrogados hasta el primer día laborable siguiente.- Cuatro
punto tres punto sesenta y nueve (4.3.69) Plazo de Vigencia:
Es el que se estipula en la cláusula sexta de este Contrato.-
Cuatro punto tres punto setenta (4.3.70) PPI: Es el índice de
precios al productor previsto en el “Producer's Price Index
(PPI) for Industrial Commodities” del “Bureau of Labor
Statistics of the United States Department of Labor” (Código
PCU DOS, UNO, TRES, UNO, UNO, DOS, DOS, UNO, TRES,
UNO, UNO, DOS (PCU213112213112) “support activities for
oil and gas operations”).- Cuatro punto tres punto setenta y

uno (4.3.71) Precio Promedio Mensual: Se refiere al precio

promedio ponderado de un determinado mes de ventas
externas de Petróleo Crudo durante ese mismo periodo,
realizadas por EP PETROECUADOR. Estos precios se
expresarán en términos FOB, puerto ecuatoriano (terminal
principal de exportación y en Dólares) por Barril. En caso de
que EP PETROECUADOR no haya realizado ventas externas
en dicho mes, el Precio Promedio Mensual se establecerá
conforme a lo estipulado en la cláusula catorce punto ocho
punto ocho (14.8.8).- Cuatro punto tres punto setenta y dos

(4.3.72) Producción Fiscalizada: Es el volumen de Petróleo

)11533319929

7D

,
2731

Dr. Remigio Aguilar A- Crudo neto producido en el Área del Contrato fiscalizado por
la Agencia de Regulación y Control Hidrocarburífero (ARCH)
en el Centro de Fiscalización y Entrega.- Cuatro punto tres
punto setenta y tres (4.3.73) Programa y Presupuesto
Ambiental Anual: Se refiere al programa anual de actividades
ambientales derivado del respectivo plan de manejo ambiental
y el presupuesto ambiental del año siguiente para su
evaluación y aprobación por parte de la Autoridad Ambiental,
que formará parte integrante de los Programas y Presupuestos
Anuales, que deberá incluir los aspectos de operaciones, de

Inversiones en sus diferentes desagregados conforme a la Ley

Aplicable, y, gastos administrativos, rubros que a su vezW

deberán estar claramente identificados.- Cuatro punto tres

punto setenta y cuatro (4.3.74) Programas y Presupuestos

Anuales: Son el conjunto de actividades que la Contratista se
compromete a realizar en el Año Fiscal respectivo, y los;
Presupuestos de las Inversiones, Costos y Gastos estimados y
para la ejecución de dichas actividades, incluidas _sus S
reformas. Los Programas y Presupuestos Anuales guerdaráW
relación directa con el Plan de Actividades, Plan Quinquenal ye
demás Planes acordados para el periodo respectivo. LaS
aprobación de estos Programas y Presupuestos Anuales sé jR
realizará de conformidad con la cláusula décima segunda.-
Cuatro punto tres punto setenta y cinco (4.3.75) Propiedad
Intelectual: Significa la referencia conjunta a todos los
derechos, prioridades y privilegios relacionados con la
propiedad intelectual, bien que surjan de cualquier Ley

Aplicable, ley comunitaria o extranjera o de cualquier otra

NOTARIA TRIGÉSIMA OCTAVA
manera, incluyendo derechos de autor, licencias de autor,
patentes, licencias de patentes, marcas, licencias sobre
marcas, tecnología, know-how y procedimientos, y todos los
derechos para intentar alguna acción bajo derecho o equidad
por cualquier violación o impedimento de los mismos,
incluyendo el derecho a recibir cualquier beneficio,
indemnización por daños o similar de ellos.- Cuatro punto tres
punto setenta y seis (4.3.76) Proyecto: Se referirá a la
ejecución de las actividades y prestación de servicios a cargo
de la Contratista que constituyen el objeto de este Contrato.-
Cuatro punto tres punto setenta y siete (4.3.77) Reglamento
de Contabilidad: Es el reglamento aplicable a los Contratos de
Prestación de Servicios para Exploración y Explotación de
Hidrocarburos, que regula la contabilidad de los costos,
gastos e Inversiones efectuadas por la Contratista para la
ejecución de las actividades objeto de este Contrato, el cual
se incorpora como Anexo D.- Cuatro punto tres punto setenta
y ocho (4.3.78) Reparación Ambiental: Es el conjunto de
acciones y técnicas con el objetivo de restaurar condiciones
ambientales originales o mejoradas sustancialmente en sitios
contaminados y/o degradados como consecuencia de las
actividades a cargo de la Contratista.- Cuatro punto tres punto

setenta y nueve (4.3.79) Reservas Probadas Remanentes: Es

el volumen de hidrocarburos que de acuerdo al análisis de la
información geológica y de reservorios, presenta una
razonable certeza de ser recuperado durante la vigencia del
Contrato, bajo las condiciones económicas y operativas

actuales. Las cifras oficiales de las reservas serán las
E Dr. Remigio AsuilarA- establecidas por la Secretaría.- Cuatro punto tres punto

ochenta (4.3.80) Situaciones de Emergencia: Para efectos de

este Contrato un evento que constituye una situación de
emergencia, es aquel que por razones técnicas, mecánicas o
de seguridad, debidamente justificadas por la Contratista y
aceptadas por la Secretaría, causa que las Partes se vean
obligadas a interrumpir total o parcialmente el cumplimiento de
sus actividades u obligaciones estipuladas en este Contrato,
en el entendido de que dicho evento: (i) no constituye un

evento de Fuerza Mayor; (ii) no fue causado por culpa o dolo

de las Partes; y (iii) obliga a las Partes a adoptar accion
inmediatas necesarias para evitar perjuicios que afecten
puedan afectar a las operaciones de la Contratista según

Contrato o a las Personas que presten servicios a cualquier

TARIA 38 QUO

de las Partes o a bienes de cualquiera de las Partes o
terceros o a sus bienes.- Cuatro punto tres punto ochentdy

uno (4.3.81) Subcontratista: Se refiere a cualquier Personas |

que ejecute para la Contratista alguna parte de las a: Ñ ef
o le provea bienes para el cumplimiento del objeto der ,
Contrato.- Cuatro punto tres punto ochenta y dos (4.3. ca
Tarifa por Barril: Es el valor que se paga a la Contratista eh
Dólares, por cada Barril de Petróleo Crudo neto, o unidad A
hidrocarburo correspondiente, producido y entregado por la
Contratista en el Centro de Fiscalización y Entrega y se paga
a la Contratista de acuerdo a lo establecido en la cláusula
décima cuarta.- Cuatro punto tres punto ochenta y tres

(4.3.83) Tasa Máxima de Producción: Es el máximo volumen

de Petróleo Crudo producido por unidad de tiempo, por

NOTARIA TRIGÉSIMA OCTAVA
2214

Yacimiento, campo o pozo, de conformidad con la Ley
Aplicable, los Estándares de la Industria Internacional y lo
previsto en este Contrato.- Cuatro punto tres punto ochenta y
cuatro (4.3.84) Tasa Prime: Es la tasa de interés denominada
Prime, publicada por el Banco Central del Ecuador en los
medios impresos o electrónicos pertinentes, vigente para cada
jornada de valoración. En caso de que el Banco Central del
Ecuador deje de publicar dicha Tasa Prime, será la tasa anual
de interés, en fracción decimal, determinada sobre la base del
promedio del prime rate fijado por los siguientes bancos de los
Estados Unidos de América: Citibank N.A. y Morgan Guaranty
Trust Company of New York, vigente para cada jornada de
valoración.- Cuatro punto tres punto ochenta y cinco (4.3.85)

Transferencia o Cesión: Es cualquier traspaso, delegación u

otra forma de disposición, incluyendo la constitución de una
prenda, hipoteca u otro gravamen similar, que se realice por
cualquier medio, bien sea de manera directa o indirecta, (i) de
todo o parte de este Contrato o de cualquiera de los derechos
u obligaciones establecidas en este Contrato, o los intereses
en el mismo o (ii) como consecuencia de un Cambio de
Control, bien por operación de la ley, o de otro tipo.- Cuatro
punto tres punto ochenta y seis (4.3.86) Tributos: Son los
impuestos, tasas, contribuciones, derechos arancelarios y
demás derechos y gravámenes que deban ser pagados a las
autoridades nacionales, estatales o cantonales en virtud de la
legislación tributaria aplicable.- Cuatro punto tres punto
ochenta y siete (4.3.87) Trimestre: Es el periodo de tres (3)

meses consecutivos que comienza el primero (1) de enero,
NOTARIO

Dr. Remigio AguilarA-Q rimero (1) de abril, primero (1) de julio y primero (1) de

octubre, de cada Año Fiscal.- Cuatro punto tres punto ochenta
y ocho (4.3.88) Yacimiento: Es todo cuerpo de roca, en el cual
se ha acumulado Petróleo Crudo, gas natural o ambos, y que
se comportan como una unidad independiente en cuanto a
mecanismo de producción se refiere.- Cuatro punto tres punto

ochenta y nueve (4.3.89) Yacimientos de Condensado de Gas:

Son aquellos Yacimientos de Gas que de ser explotados,
producirían gas y líquidos en una relación que exceda cien mil
pies cúbicos estándar de gas por cada barril de hidrocarburos
líquidos, según mediciones hechas en superficie bajo

Condiciones Estándar de presión y temperatura.- Cuatro pri

tres punto noventa (4.3.90) Yacimientos de Gas: Son aquellos
Yacimientos de hidrocarburos que, a condiciones de presión

temperatura de reservorio contienen hidrocarburos en estad

TARÍA 38 QUITO

gaseoso.- Cuatro punto tres punto noventa y uno (4.3.91)

Yacimientos de Hidrocarburos Comercialmente ExplotablesK
S

Son Yacimientos que contienen hidrocarburos (Petró
Crudo), que sobre la base de estudios técnico económicos
realizados por la Contratista y aprobados por la Secretaría, e

$

demuestre que su explotación resulte conveniente para 3

r

Partes.- Cuatro punto cuatro (4.4) Otras Definiciones.-
Cualquier otra definición necesaria para la aplicación de este
Contrato serán las establecidas en el Reglamento de
Operaciones Hidrocarburiferas.- Cuatro punto cinco (4.5) No
Discriminación.- La Secretaría en la interpretación y ejecución
de este Contrato, considerando las particularidades de cada
caso, garantizará un tratamiento no discriminatorio a todos los

NOTARIA TRIGÉSIMA OCTAVA
2216

contratistas de prestación de servicios para la exploración y
explotación de hidrocarburos que hubieren suscrito sus
respectivos contratos de conformidad con el artículo dieciséis
(16) de la Ley de Hidrocarburos. CLÁUSULA QUINTA.-
OBJETO.- Cinco punto uno (5.1) Prestación de Servicios.-

Este Contrato tiene por objeto la prestación de servicios a la
Secretaría por parte de la Contratista, con sus propios
recursos y a su solo riesgo, para la exploración (exploración
adicional) y explotación de hidrocarburos, incluyendo Petróleo
Crudo, en el Área del Contrato, de conformidad On los
términos y condiciones estipulados en este Contrato, y los
establecidos en la Ley Aplicable.- Cinco punto uno punto uno
(5.1.1) Para el cumplimiento del objeto contractual la
Contratista se obliga para con la Secretaría a realizar las
actividades de exploración (exploración adicional),
confirmación de reservas, desarrollo, explotación y producción
aportando la tecnología, los capitales y los equipos, bienes y
maquinarias necesarios para el cumplimiento de las
obligaciones establecidas en este Contrato, de conformidad
con el Plan de Actividades que contiene el detalle de
actividades comprometidas e Inversiones estimadas para el
Área del Contrato.- Cinco punto dos (5.2) Contraprestación por
los Servicios.- La Contratista recibirá a cambio de sus
servicios el pago de una Tarifa en Dólares por Barril de
Petróleo Crudo neto extraído en el Área del Contrato y
entregado en el Centro de Fiscalización y Entrega, pagadera
en Dólares o en Petróleo Crudo, conforme a lo establecido en

el artículo dieciséis de la Ley de Hidrocarburos y la cláusula
Dr. Remigio Aguilar Ad É Cima cuarta de este Contrato. La contraprestación que

corresponda a la Contratista por los servicios que preste
conforme a este Contrato se limitará al derecho a recibir el
Pago a la Contratista, previsto en este Contrato, conforme a la
tarifa acordada.- Cinco punto tres (5.3) De ser acordado por
las Partes, podrá haber una tarifa adicional para privilegiar
producciones provenientes de actividades adicionales
comprometidas por la contratista, a fin de impulsar el
descubrimiento de nuevas reservas o la implementación de
nuevas técnicas para la recuperación mejorada de las
reservas existentes.- Cinco punto cuatro (5.4) Las Partes

convienen que, en el caso de descubrirse Gas Natural Libre, $

sustancias asociadas al Petróleo Crudo, o Yacimientos d
Petróleo Crudo de gravedad inferior a quince grados (15%) API
en el Área del Contrato, se procederá conforme a lo dispuesto
en la Ley de Hidrocarburos y a lo estipulado en este Contrato. Sy
CLÁUSULA SEXTA.- PLAZO DE VIGENCIA.- El Plazor E

Vigencia de este Contrato es desde la fecha de inscripción del

este Contrato en el Registro de Hidrocarburos hasta veinte a NS

(20) años prorrogables por la Secretaría siempre ques;
convenga a los intereses del Estado. CLÁUSULA SÉPTIMA.-S
ÁREA DEL CONTRATO.- El Área del Contrato ha Sidor
delimitada para determinar la superficie en donde la
Contratista ejecutará las actividades y prestaciones objeto de
este Contrato y sus especificaciones y delimitaciones se
establecen en el Anexo A.- CLÁUSULA OCTAVA.-
DERECHOS Y OBLIGACIONES DE LAS PARTES.- Ocho

punto uno (8.1) Derechos sobre los Hidrocarburos.- Son de

NOTARIA TRIGÉSIMA OCTAVA
»218

propiedad inalienable, imprescriptible e inembargable del
Estado Ecuatoriano los Yacimientos de hidrocarburos y
substancias que los acompañan, en cualquier estado físico en
que se encuentren situados en el territorio nacional. Por lo
tanto, es también propietario de los hidrocarburos extraídos
con ocasión de los servicios prestados por la Contratista.-
Ocho punto uno punto uno (8.1.1) La celebración de este
Contrato no concede a la Contratista, a más de los derechos
establecidos en este Contrato, otros derechos de naturaleza
alguna sobre el suelo, el subsuelo o sobre cualquier recurso
natural o no, allí existente, ni sobre las áreas que se
expropiaren en favor de la Secretaría para la ejecución de
este Contrato, ni sobre sus servidumbres, ni sobre las obras
que allí se realizaren.- Ocho punto uno punto dos (8.1.2) La
delimitación del Área del Contrato tiene por objeto únicamente
determinar la superficie en la cual la Contratista está obligada
a prestar los servicios objeto de este Contrato.- Ocho punto
uno punto tres (8.1.3) La Contratista tendrá el derecho
exclusivo de ejecutar los servicios objeto de este Contrato,
dentro del Área del Contrato. En ningún caso el ejercicio de
tales derechos por parte de la Contratista implicará una cesión
de la titularidad de los derechos que corresponden al Estado
sobre los recursos naturales ubicados en el Área del Contrato
por parte de la Secretaría.- Ocho punto uno punto cuatro
(8.1.4) La Contratista, en virtud de este Contrato, no tiene
derecho a explotar recursos naturales distintos del Petróleo
Crudo existentes en el Área del Contrato, aunque esos

recursos hubieren sido descubiertos por ella; excepto en los
2219

_ Pr.Remigio Aguilar AC¿SO9s en que celebrare los contratos adicionales previstos en

NOTARIO

este Contrato de acuerdo con la Ley Aplicable y a lo
estipulado en este Contrato.- Ocho punto uno punto cinco
(8.1.5) La Contratista podrá ejercer los derechos establecidos
en este Contrato únicamente en relación con las actividades
referidas a los servicios contratados y no podrá ejercerlos con
ningún otro fin, ni tampoco traspasarlos o disponer de ellos de
otra forma, sin el consentimiento previo de la Secretaría.-
Ocho punto uno punto seis (8.1.6) La Contratista, cualquiera
de sus integrantes o sus Compañías Relacionadas podrán
intervenir en nuevas licitaciones o participar en otros
contratos para la exploración y explotación de hidrocarburos
en el Ecuador, de conformidad con la Ley Aplicable.- Ocho
punto uno punto siete (8.1.7) La Contratista podrá usar, sin
costo para ésta, el Petróleo Crudo u otros hidrocarburos
provenientes del Área del Contrato, que sean necesarios para
las operaciones, incluyendo pero no limitando, la generación
de energía eléctrica; y, en el caso del Gas Natural, previa
autorización del Ministerio, la misma que una vez alGudds
sólo podrá ser revocada de forma motivada y siguiendo el
debido proceso. La referida utilización de hidrocarburos no
implicará transferencia de dominio alguna a favor de la
Contratista. La Contratista tenderá a la optimización del uso
del Gas Natural del Área del Contrato para la generación de
energía eléctrica requerida para el Proyecto.- Ocho punto uno
punto ocho (8.1.8) La Contratista tendrá derecho a usar sin
costo la infraestructura y activos que la Secretaría y/o EP
PETROECUADOR mantiene actualmente en el Área del
NOTARIA TRIGÉSIMA OCTAVA

RÍA 38 QUITO

N
2220

Contrato, siendo responsabilidad de la Contratista la custodia,
buen uso, mantenimiento y la reposición, de ser el caso, de
manera que a la finalización del Contrato, devuelva a la
Secretaría el Área del Contrato con toda la infraestructura y
activos fijos recibidos, en similares condiciones a las que le
fueron entregados, salvo el natural desgaste por su uso
normal.- Ocho punto dos (8.2) Obligaciones de la Contratista.-
Son obligaciones de la Contratista además de otras
obligaciones estipuladas en este Contrato y en la Ley

Aplicable, las siguientes: Ocho punto dos punto uno (8.2.1)

Cumplir con el objeto de este Contrato.- Ocho punto dos punto:

dos (8.2.2) Ejecutar las actividades descritas en el Plan de
Actividades y en otros Planes y sus reformas, acordados por
las Partes con sus propios recursos técnicos, económicos y
administrativos, pudiendo subcontratar los bienes y servicios
requeridos, de conformidad con la cláusula vigésima segunda;
para tal efecto invertirá los capitales requeridos, utilizando los
equipos, maquinarias y tecnología que fueren necesarios.-
Ocho punto dos punto tres (8.2.3) Construir las obras civiles y
facilidades petroleras de acuerdo con el Plan de Actividades y
otros Planes acordados por las Partes y sus reformas; y
adquirir e instalar, a su costo, los equipos que servirán para
efectuar la medición y las determinaciones volumétricas,
ajustes por temperatura, contenido de agua y sedimentos y
otras mediciones que fuesen necesarias a fin de determinar el
volumen de la Producción Fiscalizada.- Ocho punto dos punto
cuatro (8.2.4) Construir o ampliar a su costo, todos los ductos

y facilidades de transporte y almacenamiento, desde los
E

Dr. Remigio Aguilar A Carnpos del Área del Contrato en explotación o que se
incorporen en el futuro, hasta el o los Centros de Fiscalización
y Entrega de acuerdo con el Plan de Actividades y otros
Planes acordados por las Partes y sus reformas.- Ocho punto
dos punto cinco (8.2.5) Entregar la Producción Fiscalizada en
el Centro de Fiscalización y Entrega, cesando en ese momento
la responsabilidad de prestación de servicios por la
Contratista según este Contrato.- Ocho punto dos punto seis
(8.2.6) Ejecutar las operaciones objeto de este Contrato de
acuerdo con los Estándares de la Industria Petrolera
Internacional.- Ocho punto dos punto siete (8.2.7) Realizar las

actividades técnicas y administrativas necesarias para las

operaciones de evaluación, desarrollo y producción de los
Yacimientos de Hidrocarburos Comercialmente Explotables.>
Ocho punto dos punto ocho (8.2.8) Cumplir con los Planes y
Programas y Presupuestos Anuales y sus reformas. En todos
los Planes, Programas y Presupuestos Anuales las actividades
son de ejecución obligatoria pero los montos de las
inversiones serán estimados.- Ocho punto dos punto nue
(8.2.9) Cumplir a su costo el programa de capacitación técnica
de conformidad con la Ley Aplicable y, de acuerdo a lo ÍS
establecido en el Anexo H. El personal técnico y Y. |?
administrativo extranjero de la Contratista proporcionará
entrenamiento y capacitación al personal nacional y
promoverá la transferencia tecnológica.- Ocho punto dos punto
diez (8.2.10) Emplear en la ejecución de los servicios un
mínimo de ecuatorianos de: noventa y cinco por ciento (95%)
en el personal de obreros, noventa y cinco por ciento (95%) en

NOTARIA TRIGÉSIMA OCTAVA

el personal de empleados administrativos y setenta y cinco por

ciento (75%) en el personal técnico, a menos que no hubiere
técnicos nacionales disponibles, de acuerdo a lo previsto en la
Ley Aplicable.- Ocho punto dos punto once (8.2.11) Mantener
informado permanentemente a la Secretaría sobre el
desarrollo de los servicios efectuados durante la vigencia de
este Contrato.- Ocho punto dos punto doce (8.2.12) Presentar
a la Agencia de Regulación y Control Hidrocarburífero (ARCH)
informes diarios de perforación y demás reportes requeridos
conforme al Reglamento de Operaciones Midracarpunteras así
como con la presentación de un informe completo al término
de cada operación que bajo los Estándares de la Industria
Petrolera Internacional se considere importante (o)
significativa.- Ocho punto dos punto trece (8.2.13) Inscribir
este Contrato en el Registro de Hidrocarburos, dentro de los
treinta (30) primeros días contados desde la fecha de su
suscripción.- Ocho punto dos punto catorce (8.2.14) Entregar
a la Secretaría y a la Autoridad Ambiental, según su
competencia, copia de la información técnica, ambiental y de
investigación relacionada con las actividades de la Contratista
referentes a la ejecución de este Contrato, de conformidad
con las disposiciones legales y reglamentarias vigentes
incluyendo datos geológicos, geofísicos, petrofísicos, de
ingeniería, registros e informes de completación de pozos y
cualesquier otros datos que la Contratista hubiese originado y
recopilado durante la vigencia de este Contrato.- Ocho punto
dos punto quince (8.2.15) Presentar anualmente a la

Secretaría y a la Autoridad Ambiental el Programa y
9293

Dr. Remigio Aguilar A Presupuesto Ambiental Anual, que formarán parte integrante

de los Programas y Presupuestos Anuales.- Ocho punto dos
punto diez y seis (8.2.16) Entregar a la Secretaría y al
Ministerio del Ambiente una copia de los Estudios Ambientales
que se realicen y los documentos que los sustentan.- Ocho
punto dos punto diez y siete (8.2.17) Presentar en el primer
mes de cada año a la Secretaría y a la Agencia de Regulación
y Control Hidrocarburifero (ARCH) un informe detallado sobre
las Inversiones, Costos y Gastos de la Contratista, y las
actividades ejecutadas en el Área del Contrato.- Ocho punto
dos punto diez y ocho (8.2.18) Presentar hasta el treinta de

abril de cada año a la Secretaría y a la Agencia de Regulación $

y Control Hidrocarburifero (ARCH) copia de los esta

financieros debidamente auditados.- Ocho punto dos punto

RIA 38 QUO

diez y nueve (8.2.19) Obtener de la Autoridad Ambiental
competente y de conformidad con la Ley Aplicable la licencia
ambiental respectiva para la ejecución de las actividades ¡$
programadas en el Área del Contrato, la que en copia deberá
ser entregada a la Secretaría.- Ocho punto dos punto vé;
(8.2.20) Proporcionar a funcionarios autorizados del
Ministerio, personal de las Fuerzas Armadas relacionados con S
asuntos de seguridad y otros funcionarios públicos
autorizados por la Secretaría o la Agencia de Regulación y
Control Hidrocarburífero (ARCH), la información necesaria
para el cumplimiento de sus deberes y obligaciones que
guardaren relación con este Contrato; y, proveerles temporal y
ocasionalmente, cuando las circunstancias lo requieran y en
un número razonable, en las instalaciones de campo, las

NOTARIA TRIGÉSIMA OCTAVA
2224

facilidades de transporte, alojamiento y alimentación en
igualdad de condiciones que las suministradas al personal de
la Contratista de similar jerarquía, sin asumir ninguna
responsabilidad por los daños y perjuicios que puedan sufrir
tales funcionarios y sus bienes y equipos al realizar su
trabajo.- Ocho punto dos punto veinte y uno (8.2.21) Mantener
registros contables de conformidad con el Reglamento de
Contabilidad, en idioma castellano, de todas sus actividades
técnicas, administrativas y ambientales de manera que se
puedan constatar en forma exacta y fidedigna, las Inversiones,
ingresos, Costos y Gastos de la Contratista. Los documentos
que por su naturaleza técnica se presenten en otros idiomas,
incluirán las respectivas traducciones, si éstas fuesen
requeridas por la Secretaría u otras entidades de control.-
Ocho punto dos punto veinte y dos (8.2.22) Proveer a la
Secretaría y a la Agencia de Regulación y Control
Hidrocarburifero (ARCH), dentro del ámbito de sus
competencias, trimestralmente o, cuando fuere requerido, toda
la información, datos o interpretaciones relacionadas con las
actividades llevadas a cabo por la Contratista en la ejecución
de este Contrato, incluyendo las de carácter científico y
técnico obtenidas en razón de sus trabajos, tales como:
perfiles eléctricos, sónicos, radioactivos y otros; cintas de
campo del registro sísmico, copia de las cintas con el último
procesamiento, copias de las lineas sísmicas en analógico y
digital y mapas (horizontes) interpretados; muestras de pozos;
núcleos testigos de formación, mapas, secciones, informes

topográficos, geológicos, geofísicos, geoquímicos y de
Dr. Remigio Aguilar A.
NOTARIO

perforación; interpretaciones geológicas y geofísicas; informes
de evaluación de los Yacimientos encontrados en el Área del
Contrato y, en general, cualquier otra información similar
relevante. Esta información será entregada en línea, en
formato digital y/o analógico documental, según lo requiera la
Secretaría y la Agencia de Regulación y Control
Hidrocarburífero (ARCH).- Ocho punto dos punto veinte y tres
(8.2.23) Respetar los derechos relativos a la propiedad
industrial de terceros, manteniendo a la Secretaría a salvo de
reclamaciones o pago de indemnizaciones resultantes del
incumplimiento de tal obligación.- Ocho punto dos punto eS

y cuatro (8,2.24) Supervisar y vigilar, en forma permanente, la

ejecución de los servicios que se compromete a realizar;

14, 38 QUITO

celebrar con los Subcontratistas, de acuerdo a la Ley
Aplicable, los contratos que fueren necesarios para e
cumplimiento de sus obligaciones asumiendo el o:

o.

de responder por la ejecución de sus operaciones.- Och

Y,

punto dos punto veinte y cinco (8.2.25) Contratar y manten

vigentes las garantías y los seguros previstos en la Ley
Aplicable y en este Contrato.- Ocho punto dos punto veinte É
seis (8.2.26) Recibir estudiantes o egresados de educaciógg Y
técnica superior relacionada con la industria de hidrocarburos,
sin asumir responsabilidad por sus riesgos, para que realicen
prácticas y estudios en los campos de trabajo del Área del
Contrato y/o en las oficinas de la Contratista en el Ecuador,
corriendo por cuenta de la Contratista los gastos de
transporte, alojamiento, alimentación y atención médica menor
y de emergencia. El transporte, alojamiento, alimentación y

NOTARIA TRIGÉSIMA OCTAVA

2296

atención médica menor y de emergencia antes indicados serán
provistos en igualdad de condiciones que las suministradas al
personal de la Contratista en el Ecuador. El tiempo de tales
prácticas y estudios y el número de las personas que los
realicen serán fijados de tal manera que no interfieran con la
eficiente ejecución de los servicios y que represente un tiempo
total en meses de pasantías equivalente al cuatro por ciento
(4%) del número total de empleados por año. La Contratista
no tendrá relación laboral alguna con quienes realicen tales
prácticas y estudios. Copias de los reportes sobre tales
prácticas y estudios, en caso de ser presentados, serán
entregados a la Contratista.- Ocho punto dos punto veinte y
siete (8.2.27) Presentar mensualmente a la Secretaría y a la
Agencia de Regulación y Control Hidrocarburifero (ARCH), un
informe de actividades, Inversiones, Costos y Gastos de la
Contratista ejecutados durante el período respectivo.- Ocho
punto dos punto veinte y ocho (8.2.28) Incluir en sus
presupuestos, las provisiones necesarias para el cierre,
terminación o abandono parcial o total de operaciones y para
la remediación ambiental de las áreas afectadas por las
actividades hidrocarburíferas.- Ocho punto dos punto veinte y
nueve (8.2.29) Presentar al Comité de Supervisión los
Programas y Presupuestos Anuales, elaborados hasta el 30 de
septiembre anterior al Año Fiscal en que el referido programa
deba ser ejecutado y posteriormente, con la recomendación
del Comité de Supervisión de acuerdo a lo indicado en la
cláusula doce punto tres, tramitar su aprobación por parte de

la Secretaria, de conformidad con lo establecido en la Ley
Dr. Remigio Aguilar A.

Aplicable.- Ocho punto dos punto treinta (8.2.30) Presentar al
Comité de Supervisión el Plan Quinquenal y posteriormente
con la recomendación del Comité de Supervisión de acuerdo a
lo indicado en la cláusula doce punto tres (12.3), tramitar su
aprobación por parte de la Secretaría, de conformidad con lo
establecido en la Ley Aplicable.- Ocho punto dos punto treinta
y uno (8.2.31) Cumplir con las disposiciones legales y
reglamentarias concordantes, así como con los Estándares de
la Industria Petrolera Internacional, en lo relativo a la
seguridad e higiene ocupacional para el personal a cargo de la
Contratista.- Ocho punto dos punto treinta y dos (8.2.32)
Aplicar o incorporar tecnologías aceptadas en la industria
petrolera internacional que sean compatibles con la Región
Amazónica Ecuatoriana.- Ocho punto dos punto treinta y tres

(8.2.33) Cumplir con las disposiciones de la Ley Aplicable a la

fecha de suscripción de este Contrato en cuanto a las yá

relaciones de la Contratista y las comunidades vecinas, y

previstas en la Ley Aplicable.- Ocho punto dos punto treinta y8 Ñ

cuatro (8.2.34) Colaborar con los organismos estatales
encargados del desarrollo sustentable de la zona donde opera
la Contratista, en cumplimiento de sus programas comunitarios
y la Ley Aplicable.- Ocho punto dos punto treinta y cinco
(8.2.35) Entregar a la Secretaría, a la terminación de este
Contrato por cualquier causa, sin costo y en buen estado
conforme los programas de mantenimiento, salvo el desgaste
normal, los pozos, bienes, instalaciones, equipos y obras de

NOTARIA TRIGÉSIMA OCTAVA

Aula 2

TARIA 38 QUITO
infraestructura existentes a esa fecha en el Área del Contrato,

en el entendido de que a partir de su entrega, la Secretaría
asumirá en forma exclusiva toda responsabilidad sobre dichos
pozos, bienes, instalaciones, equipos y obras de
infraestructura.- Ocho punto dos punto treinta y seis (8.2.36)
Proponer para la aprobación de la Secretaría, con la
recomendación del Comité de Supervisión, la Tasa Máxima de
Producción, sobre la base de estudios técnicos
convencionales o estudios de simulación de Yacimientos en
concordancia con lo estipulado en la Ley Aplicable. Las
discrepancias entre la Tasa Máxima de Producción propuesta
y la Tasa Máxima de Producción aprobada por la Secretaría
podrán ser sometidas por la Contratista a un Consultor de
conformidad con la cláusula treinta y uno punto tres (31.3). El
dictamen del Consultor será vinculante.- Ocho punto tres (8.3)

Obligaciones de la Secretaría.- Son obligaciones de la

Secretaría, además de otras obligaciones estipuladas en este
Contrato y en la Ley Aplicable las siguientes: Ocho punto tres
punto uno (8.3.1) Pagar a la Contratista por sus servicios de
exploración (exploración adicional) y explotación, la tarifa
conforme se determina en la cláusula décima cuarta de este
Contrato.- Ocho punto tres punto dos (8.3.2) Solicitar la
declaratoria de utilidad pública de los bienes necesarios para
la ejecución de las actividades, o la constitución de
servidumbres de cualquier naturaleza, previa solicitud de la
Contratista, de conformidad con la Ley Aplicable.- Ocho punto
tres punto tres (8.3.3) Atender oportunamente las solicitudes,

propuestas o requerimientos que le correspondan. La
NOTARIA 13

==

y)
ol
el
[$]

_ Pr. Remigio Aguilar A Secretaría deberá pronunciarse sobre las solicitudes,

NOTARIO

propuestas o requerimientos, dentro de los términos o plazos
establecidos para cada caso en este Contrato y cuando no se
los hubiere especificado, dentro del término de quince (15)
días contados desde que la Secretaría reciba la respectiva
solicitud, propuesta o requerimiento de la Contratista. En el
caso de Situaciones de Emergencia, la Secretaría deberá
pronunciarse dentro del término de dos (2) días siguientes a la
notificación de la Contratista. Si la Secretaría no se
pronunciare dentro de los respectivos términos o plazos, se
entenderá que la Secretaría ha aprobado la correspondiente SS
solicitud, propuesta o requerimiento.- Ocho punto tres punt:

cuatro (8.3.4) Proporcionar la información y documentación

que sea necesaria para la obtención de visas para el personal

de nacionalidad extranjera de la Contratista, que tengan que

cumplir actividades en el país relacionadas con la ejecución 8
de este Contrato, en el entendido de que la Contratista 7

realizará los trámites administrativos correspondientes.- Ocho

punto tres punto cinco (8.3.5) Conceder a la Contratista la
opción preferente de compra de Petróleo Crudo del Área del ÍS
Contrato, en los términos señalados en los artículos dieciséis a
inciso cuarto y setenta y uno de la Ley de Hidrocarburos, así >
como en este Contrato.- Ocho punto tres punto seis (8.3.6)
Proporcionar a la Contratista, sin costo, nueva información y
datos técnicos y tecnológicos que fuesen obtenidos por la
Secretaría a partir de la Fecha de Vigencia, si fuere el caso,

que puedan ser usados en apoyo directo de las operaciones

de exploración y explotación en el Área del Contrato.- Ocho

NOTARIA TRIGÉSIMA OCTAVA
punto tres punto siete (8.3.7) Comunicar a la Contratista sobre

cualquier reclamo o procedimiento judicial que pueda afectar
los derechos de la Contratista según este Contrato, a fin de
que la Contratista pueda adoptar las medidas que estime
convenientes para la defensa de sus intereses.- Ocho punto
tres punto ocho (8.3.8) Permitir a la Contratista la utilización,
sin costo para ésta, del Petróleo Crudo y del Gas Asociado,
proveniente del Área del Contrato, necesario para sus
Operaciones y en los volúmenes promedio que a la Fecha
Efectiva viene requiriendo, conforme a las normas y
procedimientos que al respecto le sean notificadas por la
Secretaría y a lo estipulado al respecto en este Contrato. La
referida utilización de hidrocarburos no implicará transferencia
alguna a favor de la Contratista. Cualquier incremento en la
utilización de hidrocarburos para las operaciones por parte de
la Contratista deberá ser aprobada previamente por la
Secretaría. La Contratista tenderá a la optimización del Gas
Natural del Área del Contrato para la generación de energía
eléctrica requerida para el Proyecto.- Ocho punto tres punto
nueve (8.3.9) Proveer a la Contratista y coordinar con ella las
condiciones razonables de seguridad para la realización de las
Operaciones de este Contrato y, en caso de que sea
necesario, por intermedio de la fuerza pública.- Ocho punto
tres punto diez (8.3.10) Obtener de las entidades del sector
público la cooperación y ayuda que requiera la Contratista
para la pronta atención de los distintos trámites que debe
realizar ante ellas, así como procurar la obtención de

cualquier licencia o permiso necesario para el cumplimiento de
2e3l

DER AA este Contrato, en especial los relativos a los predios
superficiales, de acuerdo a lo dispuesto por el artículo
noventa y uno (91) de la Ley de Hidrocarburos.- Ocho punto
tres punto once (8.3.11) Recibir la Producción Fiscalizada del
Área del Contrato, y responsabilizarse de la misma, una vez
que haya sido entregada por la Contratista en el Centro de
Fiscalización y Entrega.- Ocho punto tres punto doce (8.3.12)
Suscribir de ser pertinente, a pedido de la Contratista, los
contratos adicionales y modificatorios previstos en la Ley de
Hidrocarburos y en este Contrato, con sujeción a lo estipulado

en la cláusula trigésima de este Contrato.- Ocho punto ba

punto trece (8.3.13) Solicitar al Ministerio Sectorial, a pedido
de la Contratista, la autorización en favor de la Contratist
para la extracción y transformación del petróleo crudo pesado
PR en el sitio (in situ), mediante una planificación a
integral, si en el Área del Contrato se hubiere encontrado
como producto de actividades previstas en el Plan de
Actividades petróleo crudo pesado de quince grados (15%) API

o menos.- Ocho punto tres punto catorce (8.3.14) Facilitara lA

N

comunicación y transporte existentes o por construirse, aS

Contratista, de acuerdo con la Ley Aplicable y

estipulaciones de este Contrato, el uso de las vías, medios d

- como la utilización de materiales naturales de construcción y
combustibles requeridos por las operaciones, así como para la
obtención de cualquier licencia o permiso necesarios para el
cumplimiento de este Contrato.- Ocho punto tres punto quince
(8.3.15) El desarrollo sostenible de las comunidades será
asumido por el Estado a través de las entidades e

NOTARIA TRIGÉSIMA OCTAVA
instituciones dentro del ámbito de sus competencias.
CLÁUSULA NOVENA.- FUERZA MAYOR O CASO FORTUITO
Y SITUACIONES DE EMERGENCIA.- Nueve punto uno (9.1)
En General.- Nueve punto uno punto uno (9.1.1) Ninguna de
las Partes será responsable por el incumplimiento, suspensión
o retraso en la ejecución de las obligaciones establecidas en
este Contrato, ni estará obligada a indemnizar a la otra Parte
por los perjuicios que pudieren causarse, cuando el
incumplimiento, suspensión o retraso sea consecuencia
directa y necesaria de un evento de Fuerza Mayor o Caso
Fortuito o Situación de Emergencia debidamente comprobado.-
Nueve punto uno punto dos (9.1.2) La Parte que alegare la
Fuerza Mayor o Caso Fortuito, deberá notificar con los
justificativos necesarios, a la otra Parte en un plazo máximo
de diez (10) días desde la ocurrencia del evento, en
concordancia con el numeral cuatro del artículo setenta y
cuatro de la Ley de Hidrocarburos. Esta notificación
contendrá los detalles sobre la causa y naturaleza del evento,
la duración prevista y el efecto que pueda tener sobre el
cumplimiento de las obligaciones correspondientes a la Parte
según este Contrato.- Nueve punto uno punto tres (9.1.3) La
Parte afectada continuará ejecutando sin dilación ni
modificación todas las demás obligaciones que no hayan sido
afectadas por el evento de Fuerza Mayor o Caso Fortuito o
Situación de Emergencia.- Nueve punto uno punto cuatro
(9.1.4) Si fuese negada la Fuerza Mayor o Caso Fortuito por
parte de la Secretaría, que la podrá hacer solamente

debidamente motivada, la Contratista tendrá el derecho de
2233

Dr. Remigio Aguilar A- impugnar esta negativa que tendrá que también ser

> NOTARIO

n debidamente motivada, utilizando los recursos previstos en

este Contrato y la Ley Aplicable.- Nueve punto uno punto
S cinco (9.1.5) La prueba de la Fuerza Mayor o Caso Fortuito
corresponde a quien la alega, y de la diligencia y cuidado, a
quien ha debido emplearlos.- Nueve punto uno punto seis
- (9.1.6) La Contratista está obligada a notificar a la Secretaría
la ocurrencia de un evento que constituye una Situación de
Emergencia dentro de los tres (3) días siguientes a la fecha en
que tuvo conocimiento del mismo, debiendo acompañar

justificativos o prueba suficiente de la ocurrencia del evento.
= El incumplimiento de esta obligación causará que el evento no
se considere como una Situación de Emergencia a efectos de
este Contrato.- Nueve punto uno punto siete (9.1.7) Si fuese.
> negada la Situación de Emergencia por parte de la Secretaría,

que la podrá hacer solamente debidamente motivada, la

) )
Bailan SI
NOTARIA 38 QUITO

Contratista tendrá el derecho de impugnar esta negativa que S

” tendrá que también ser debidamente motivada, utilizando los.

recursos previstos en este Contrato y la Ley Aplicable.- Nuevg

E punto dos (9.2) Medidas Mitigatorias.- La Parte afectada por.

evento de Fuerza Mayor o Caso Fortuito o Situación d

e Emergencia está obligada a tomar todas las medidas que Sé IS

> encuentren a su alcance para mitigar y subsanar $8s p

consecuencias.- Nueve punto dos punto uno (9.2.1) Si el

evento requiere acción inmediata de parte de la Contratista,

” ésta deberá tomar todas las acciones y realizará todos los
egresos que resulten necesarios o adecuados conforme a los

— Estándares de la Industria Petrolera Internacional para

NOTARIA TRIGÉSIMA OCTAVA
223

proteger los intereses de la Contratista y los de la Secretaría,
así como los de sus respectivos trabajadores, aunque tales
egresos no hayan sido incluidos en el Programa y Presupuesto
Anual vigente en el Año Fiscal correspondiente. Las acciones
tomadas deberán ser notificadas a la Secretaría dentro del
término de diez días siguientes a la toma de la acción.- Nueve
punto dos punto dos (9.2.2) Si dentro de un período razonable
después de haber sido confirmado el evento de Fuerza Mayor
o Caso Fortuito o Situación de Emergencia que ocasiona la
suspensión o demora en la ejecución de las obligaciones
según este Contrato, la Parte afectada no ha procedido a
adoptar las medidas que razonable y legalmente podría iniciar
para eliminar o mitigar dicho evento de Fuerza Mayor o Caso
Fortuito o Situación de Emergencia o sus efectos directos o
indirectos, la otra Parte podrá, a su exclusiva discreción y
dentro del término de dos (2) días siguientes a haber enviado
la correspondiente notificación a la Parte afectada, adoptar e
iniciar la ejecución de cualquier medida razonable que juzgue
necesaria o conveniente para eliminar o mitigar la ocurrencia
del evento de Fuerza Mayor o Caso Fortuito o Situación de
Emergencia en cuestión o sus efectos directos o indirectos.
La Parte afectada será responsable de todos los costos
ocasionados que tengan el debido sustento por las medidas
que tome la otra Parte según esta cláusula. A partir de ese
momento, la Parte no afectada podrá exigirle a la Parte
afectada que reanude total o parcialmente la ejecución de los
servicios así como el cumplimiento de cualquier obligación

cuyo cumplimiento se hubiese visto afectado por el evento de
Dr. Remigio Aguilar A.

2030

Fuerza Mayor o Caso Fortuito o Situación de Emergencia.-

Nueve punto tres (9.3) Terminación del Evento.- Cuando la

Parte afectada por el evento de Fuerza Mayor o Caso Fortuito
o Situación de Emergencia esté en capacidad de reiniciar el
cumplimiento de sus obligaciones según este Contrato, dicha
Parte lo notificará con prontitud a la otra Parte a más tardar
dentro de los dos (2) días laborales siguientes a la fecha en
que haya cesado el evento de Fuerza Mayor o Caso Fortuito o
Situación de Emergencia. Si la Parte afectada fuere la
Contratista, una vez recibida esta notificación, la Secretaría

levantará la declaratoria de Fuerza Mayor o Caso Fortuito o

Eq

Situación de Emergencia.- Nueve punto cuatro (9.4)

Terminación en Caso de Duración Extendida.- Si los efectos

de un evento de Fuerza Mayor o Caso Fortuito o Situación de

TARIA 38 QUITO

Emergencia afectaren a más del cincuenta por ciento (50%) de
la producción total de Petróleo Crudo del Área del Contrato y
se prolongaren durante un período superior a seis (6) meses,
a la opción de cualquiera de las Partes, se podrá segút
procedimiento para terminación de este Contrato de mutu
acuerdo.- Nueve punto cinco (9.5) Pago de Tarifa.- Aún en el
caso de Fuerza Mayor o Caso Fortuito o Situación de,
Emergencia, de existir producción fiscalizada proveniente del P
Área del Contrato, la Contratista tendrá derecho a recibir la
tarifa conforme a este Contrato.- Nueve punto seis (9.6)
Compensación de Plazos.- La ocurrencia de un evento de
Fuerza Mayor o Caso Fortuito o Situación de Emergencia
podrá dar lugar a revisión de los cronogramas de trabajo
propuestos por la Contratista, sin perjuicio de reiniciar el

NOTARIA TRIGÉSIMA OCTAVA
cumplimiento de sus obligaciones tan pronto como sea
posible, luego de que el impedimento haya cesado. A la
Contratista se le reconocerá el tiempo que dure la suspensión
de las operaciones debido a evento de Fuerza Mayor o Caso
Fortuito o Situación de Emergencia, siempre y cuando éste
ocasione la paralización de más del cincuenta por ciento
(50%) de las actividades de producción; y, en consecuencia,
la fecha de terminación del Plazo de Vigencia de este
Contrato será pospuesta por un lapso igual al que dure dicha
paralización.- Nueve punto siete (9.7) Los egresos necesarios
para adoptar acciones inmediatas que precautelen los
intereses del Estado o de las Partes, no contemplados en los
Planes, Programas y Presupuestos Anuales y no cubiertos por
las pólizas de seguro previstas en este Contrato, generados
por circunstancias de Fuerza Mayor o Caso  Fortuito
debidamente notificadas y aprobadas por la Secretaría, serán
cubiertos por la Secretaría a través de reembolsos.
CLÁUSULA DÉCIMA.- GARANTÍAS Y SEGUROS.- Diez punto
uno (10.1) Garantías.- La Contratista rendirá a favor de la
Secretaría, las garantías previstas en la Ley Aplicable, así
como en este Contrato, las que se aprobarán y registrarán de
acuerdo con las normas y los procedimientos pertinentes.-

Diez punto uno punto uno (10.1.1) Garantía de Actividades e

Inversiones Comprometidas: La Contratista garantiza la
ejecución de las actividades comprometidas e Inversiones
estimadas en los Planes, Programas y Presupuestos Anuales,
conforme lo previsto en la cláusula catorce punto seis.- Diez

punto uno punto dos (10.1.2) Garantía Solidaria: A la
Dr Ree Aira suscripción del Contrato cada una de las compañías que
integran la Contratista presentará la garantía solidaria de su
Casa Matriz, conforme al modelo de la garantía que consta en

- los documentos de la licitación.- Diez punto uno punto tres

(10.1.3) Causas de Ejecución: Sin perjuicio de los demás

derechos y obligaciones previstas en la Ley Aplicable y en

” este Contrato, la Secretaría tendrá el derecho de hacer

efectivas las Garantias Solidarias para cubrir cualquier

incumplimiento de las obligaciones de la Contratista en virtud

Fa de este Contrato, quedando expresamente pactado que no

existe prelación alguna para la ejecución de las Garantías y

que cualquiera de ellas puede ejecutarse indistintamente. ñ

Además de cubrir los incumplimientos, la Secretaría podrá

hacer efectivas las Garantías Solidarias para cobrar (i) daños

TARÍA 38 QUITO

> y perjuicios declarados en laudo arbitral o sentencia
ejecutoriada, (ii) restitución de sumas pagadas por la

Secretaría en exceso, así como cualquier otra obligación ds

S pago o cantidad debida por la Contratista a la Secretaría por,

E

- cualquier concepto en relación a este Contrato e (ii
indemnizaciones debidas por la Contratista a la Secretaría E

conformidad con este Contrato, declaradas en laudo arbitral

$
12
'

sentencia ejecutoriada. Sin perjuicio de lo dich3
anteriormente, para todos estos casos la Secretaría notificará
a la Contratista sobre el incumplimiento respectivo, sobre los
daños y perjuicios o de sumas pagadas en exceso u otras
E obligaciones de pago o de indemnizaciones debidas, a favor

de la Secretaría, otorgándole el plazo de treinta (30) días para

justificar tal evento o adoptar las medidas necesarias para
3 NOTARIA TRIGÉSIMA OCTAVA
27225

Superarlo.- Diez punto uno punto cuatro (10.1. 4) Garantía a de
Explotación: La Contratista rendirá a favor de la Secretaría,
una garantía bancaria, incondicional, irrevocable y de cobro
inmediato, en Dólares, por un valor equivalente al veinte por
ciento (20%) de las inversiones que se comprometa a realizar
en los tres primeros años del Periodo de Explotación,
conforme el Plan de Actividades. Esta garantía se reducirá
anualmente en proporción directa al cumplimiento de las
actividades de los tres (3) primeros años del Período de
Explotación. La Secretaría, al final del tercer año, ejecutará
la totalidad o el saldo reducido de la garantía de los tres
primeros años del Período de Explotación, según corresponda,
si la Contratista no hubiese cumplido las obligaciones
contempladas en los tres (3) primeros años del Periodo de

Explotación.- Diez punto uno punto cinco (10.1.5) Garantía de

Buen Uso de los Bienes y Equipos: La Contratista para
garantizar la custodia y el correcto uso de la infraestructura y
activos fijos recibidos por la Secretaría y/o EP
PETROECUADOR y constantes en el inventario del Área del
Contrato, deberá presentar una garantía en los términos y
condiciones exigidos por la Secretaría. El texto de la garantía
deberá contener entre otros aspectos, el compromiso de
devolverlos en las mismas condiciones en que los hubiere
recibido, salvo el desgaste por su uso normal, así como, el de
adquirir las pólizas necesarias con los límites, deducibles,
modalidades y demás condiciones requeridas por la ley y el
Contrato. La restitución de los bienes afectados por los

siniestros que no estuvieren asegurados o no estuvieren
Eo)
9
»

a

— Pr Remigio Aguilar debidamente asegurados por la Contratista, será de su
exclusiva responsabilidad. La devolución de la garantía se
realizará con la suscripción del acta de entrega recepción

E final.- Diez punto dos (10.2) Pólizas de Seguro.- La

Contratista será exclusivamente responsable de contratar

todas las pólizas de seguro requeridas por la Ley Aplicable,

así como las indicadas en la cláusula Diez punto dos punto
dos (10.2.2), para cumplir con este Contrato, ya sea que

dichas pólizas estén disponibles en el mercado nacional o

internacional o se obtengan a través de reaseguros. Estas

pólizas de seguros se sujetarán a la legislación ecuatoriana y

se basarán en los Estándares de la Industria Petrolera $$

A

Internacional. Los seguros para cubrir bienes localizados en
el Ecuador se les contratará con una compañía de seguros
= debidamente autorizada por la Superintendencia de Bancos y
Seguros.- Diez punto dos punto uno (10.2.1) En el caso de
que la Contratista o sus Subcontratistas, no hablo y
a contratado las pólizas de seguro o que la Contratista haya $
incumplido con el pago de las primas que correspondaf
2 tales pólizas o fuera insuficiente la cobertura, los daños y las» S
pérdidas que puedan producir, serán de su exclusiva
responsabilidad y la Contratista deberá cubrirlos de inmediato Y)
sin que pueda alegar el derecho para reclamar a la Secretaría
ningún tipo de reembolso. (a) La Contratista designará a la
Secretaría como beneficiario o asegurado adicional y
E endosará a su favor las pólizas de seguro que se establecen

en la Ley Aplicable y en este Contrato. (b) La Contratista
2. mantendrá asegurados los bienes y demás activos fijos

NOTARIA TRIGÉSIMA OCTAVA
requeridos para la prestación de los servicios a que se refiere
este Contrato hasta que sean entregados a la Secretaría.
Igualmente la Contratista tendrá asegurado el Petróleo Crudo
que se encuentre en las facilidades de almacenamiento y
transporte hasta ser entregado en los Centros de Fiscalización
y Entrega. (c) En caso de siniestro, las indemnizaciones
pagadas por las compañías aseguradoras serán recibidas por
la Contratista y servirán como base para reemplazar o reparar
inmediatamente los bienes O instalaciones dañadas,
destruidas o sustraídas. Si cualquier compañía aseguradora
dejare de pagar cualquier reclamación por pérdida o daño de
bienes asegurados como resultado de daños causados por la
imprudencia, negligencia, o culpa del personal de la
Contratista, los costos de reparación o de reposición serán por
cuenta de la Contratista. (d) La Contratista exigirá a sus
aseguradores incluir una cláusula expresa en todas las
pólizas, en virtud de la cual éstos renuncien a su derecho de
subrogación contra la Secretaria. Asimismo, la Contratista
exigirá a sus aseguradores incluir una cláusula de que las
pólizas no serán modificadas, en la medida que restrinjan,
disminuyan o limiten las coberturas existentes, o canceladas
sin notificación a la Secretaría con treinta (30) días de
anticipación. (e) Si la Contratista no mantiene en vigencia las
pólizas de seguro que está obligada a contratar conforme a
este Contrato, la Secretaría podrá, pero no estará obligada a
ello, contratar las pólizas de seguro y deducir los costos de
los mismos de cualquier monto debido a la Contratista

conforme a este Contrato; esto sin perjuicio de las demás
Dr. Remigio Aguilar A.
NOTARIO

2241

disposiciones sobre daños y perjuicios y consecuencias del
incumplimiento de las obligaciones de la Contratista según
este Contrato. (f) La Contratista deberá proporcionar prueba a
la Secretaría de que las compañías de seguros otorgantes de
las pólizas de seguro, se encuentran suficientemente
respaldadas por los reaseguros que sean necesarios. (g) La
Contratista entregará a la Secretaría copias certificadas de las
pólizas de seguro contratadas. (h) Las indemnizaciones y
restitución de bienes derivados de los siniestros que no
estuvieren debidamente asegurados por la Contratista, serán
de su exclusiva responsabilidad y deberán ser cubiertas de
inmediato por ella.- Diez punto dos punto dos (10.2.2) A partir
de la Fecha Efectiva, la Contratista mantendrá vigentes
pólizas de seguro que cubran al menos los siguientes riesgos:
a) Todo riesgo petrolero, incluyendo y no limitado a la
perforación completación y de reacondicionamiento de pozos.
Esta póliza debe incluir las siguientes coberturas: ¡) Incendio y
líneas aliadas; ii) Rotura de maquinaria; ¡¡i) Sabotaje y
terrorismo; b) Responsabilidad civil general, misma que debe
incluir las siguientes coberturas: i) Patronal; ¡¡i) Contaminación

y polución súbita y accidental. La Contratista deberá contratar

N

esta cobertura por riesgos de contaminación y afectación als

ecosistema, durante las operaciones de la Contratista, de
conformidad con los Estándares de la Industria Petrolera
Internacional, los que cubrirán los riesgos hasta la suscripción
del informe final de la auditoría del Área del Contrato. -
Responsabilidad civil de vehículos propios y no propios. c)
Equipo y maquinaria, para cubrir todos los equipos a ser

NOTARIA TRIGÉSIMA OCTAVA

KR

A 38 QUITO

NO!
utilizados en las operaciones de la Contratista. d) Transporte
importaciones, que cubrirá la mercadería o equipos
importados por la Contratista. e) Transporte interno, que
cubrirá la movilización dentro del país, de las mercaderías de
la Contratista. f) Incendio y robo. g) Accidentes personales,
que cubrirá al personal de la Contratista, y deberá incluir la
cobertura amplia de vuelos. h) Todo riesgo
construcción/montaje, la Contratista deberá presentar, a la
Secretaría, estos seguros al inicio de las obras de
construcción o montaje que tenga que realizar durante la
ejecución del Contrato, salvo que optare por una cobertura
permanente.- Diez punto dos punto tres (10.2.3) Las Partes
podrán convenir en el futuro asegurar otros riesgos que sean
necesarios para la ejecución de este Contrato.- Diez punto
dos punto cuatro (10.2.4) La Contratista podrá mantener
adicionalmente a su criterio otras pólizas de seguros que
considere convenientes para sus actividades.- Diez punto dos
punto cinco (10.2.5) La Contratista deberá exigir a todos sus
Subcontratistas o proveedores de bienes y servicios que
contraten las pólizas de seguro que la Contratista considere
necesarias. CLÁUSULA DÉCIMA PRIMERA.- PLAN DE
ACTIVIDADES.- Once punto uno (11.1) La Contratista se
compromete y obliga a dar cumplimiento al Plan de
Actividades, a fin de maximizar la recuperación de reservas en
el Área del Contrato, y el cumplimiento de la producción de
Petróleo Crudo estimada en el referido Plan, conforme a lo
señalado en el/Anexo B. En este Plan las actividades son de

ejecución obligatoria, pero los montos de las Inversiones
2243

Dr. Remigio Aguilar A- serán estimados.- Once punto dos (11.2) De ser el caso, las

actividades establecidas en el cronograma del Plan de
Actividades podrán ser reprogramadas con el debido sustento
técnico y aceptación de la Secretaría, hasta el siguiente año
al originalmente establecido en el Plan de Actividades que
consta en el Anexo B. En caso de discrepancia entre las
Partes, la Contratista podrá solicitar la intervención de un
Consultor de conformidad con los procedimientos establecidos
en la cláusula treinta y uno punto tres (31.3).- Once punto tres
(11.3) Las actividades establecidas en el Plan de Actividades
podrán, previa justificación técnica aceptada por la Secretaría,
ser sustituidas por otras dentro del mismo año. La Secretaría

podrá negar justificadamente la solicitud de reprogramación o

sustitución efectuada por la Contratista. En casos de
discrepancia entre las Partes, la Contratista podrá solicitar la y
intervención de un Consultor de conformidad con los

procedimientos establecidos en la cláusula treinta y uno punto

NOTARIA 38 QUITO

tres (31.3).- Once punto cuatro (11.4).- A efectos de precisar A :
la ejecución del Plan de Actividades durante la vigencia de ¡We
NUNES

Presupuestos Anuales y en el Plan Quinquenal, incluyendo
sus reformas, las actividades e Inversiones que proyectagé
ejecutar en el período correspondiente. La Contratistas —/P Z
garantiza y se compromete a ejecutar las actividades
comprometidas en dichos Planes y Programas y Presupuestos
Anuales para lo cual realizará las Inversiones estimadas
correspondientes, una vez que los mismos hayan sido
aprobados por la Secretaria.- Once punto cinco (11.5) La

NOTARIA TRIGÉSIMA OCTAVA
2244

Contratista reconoce que la fijación contractual de la Tarifa
por Barril y consecuentemente el Pago a la Contratista, se
sustenta en el compromiso de la Contratista de ejecutar la
totalidad de las actividades previstas en el “Plan de
Actividades, por lo que la no ejecución de una o más de tales
actividades implicará la reliquidación en el Pago a la
Contratista de los valores equivalentes a las Inversiones
estimadas correspondientes a las actividades no ejecutadas,
conforme la cláusula décima cuarta, sin perjuicio de las
garantías y demás acciones por incumplimiento contractual
por parte de la Contratista contempladas en la Ley y este
Contrato, con excepción de las actividades que hubiesen sido
debidamente reprogramadas o sustituidas de conformidad con
las cláusulas once punto dos (11.2) y once punto tres (11.3) y
sin perjuicio de la aplicación de la cláusula doce punto ocho
(12.8).- Once punto seis (11.6) La Contratista realizará las
actividades previstas en el Plan de Actividades bajo su
responsabilidad en forma diligente y oportuna, de conformidad
con los Estándares de la Industria Petrolera Internacional,
sólidos principios de ingeniería y en estricto cumplimiento de
los términos de este Contrato.- Once punto siete (O Ea
Secretaría tendrá derecho a recomendar a la Contratista, sin
ser obligatorio para la Contratista aceptar dicha
recomendación, respecto del método para obtener los
resultados deseados, pero queda entendido que la Contratista
tendrá exclusivo y completo control y dirección sobre sus
actividades, así como completo control y dirección sobre las

Inversiones, Costos y Gastos de su operación. Las decisiones
Dr. Remigio Aguilar A.
NOTARIO

técnico-operativas sobre actividades aprobadas dentro del
Plan de Actividades, Plan Quinquenal y los Programas y
Presupuestos Anuales serán tomadas por la Contratista de
manera exclusiva, sin perjuicio de que pueda realizar
consultas que estime pertinentes a la Secretaría. CLÁUSULA
DÉCIMA SEGUNDA.- PROGRAMAS Y PRESUPUESTOS
ANUALES.- Doce punto uno (12.1) La Contratista someterá a
consideración del Comité de Supervisión, los Programas y
Presupuestos Anuales, para el Año Fiscal siguiente, hasta el
treinta de septiembre anterior al Año Fiscal en que los
mencionados Programas Anuales de Actividades y
Presupuestos de Inversiones Estimadas serán ejecutados. Los

Programas y Presupuestos Anuales estarán directamente

$
A

relacionados con los Planes respectivos.- Doce punto
(12.2) En el caso del primer año de vigencia de este Contrato,
el Programa y Presupuesto Anual por el lapso que resta del
Año Fiscal será presentado hasta dentro del plazo de treinta
(30) días después de la Fecha Efectiva.- Doce punto treSÑ
(12.3) El Comité de Supervisión conocerá el Programa/l :
Presupuesto Anual presentado por la Contratista y, dentada
plazo de treinta (30) días posteriores a su presentación emitig
su recomendación de conformidad con la cláusula décima
octava y lo remitirá a la Secretaría para la abrobación
correspondiente.- Doce punto cuatro (12.4) La Secretaría
conocerá y aprobará el Programa y Presupuesto dentro del
plazo de sesenta (60) dias a partir de la fecha de
presentación, caso contrario se procederá conforme a la
cláusula ocho punto tres punto tres.- Doce punto cinco (12.5)

NOTARIA TRIGÉSIMA OCTAVA

'OPARIA, 38 QUITO

2246

Queda entendido que para la recomendación y aprobación de
estos Programas y Presupuestos Anuales, ni el Comité de
Supervisión ni la Secretaría, respectivamente, podrán exigir a
la Contratista más de lo estipulado en los Planes acordados.-
Doce punto seis (12.6) La Contratista podrá presentar al
Comité de Supervisión, reformas al Programa y Presupuesto
Anual vigente. Las reformas propuestas por la Contratista
deberán sustentarse en razones técnicas que justifican una
revisión de las actividades incluidas en el Programa y
Presupuesto Anual vigente. Las reformas a un Pa y
Presupuesto Anual podrán presentarse, también, como
consecuencia de la reprogramación y sustitución de las
actividades o de actividades adicionales propuestas por la
Contratista.- Doce punto siete (12.7) El Comité de Supervisión
recomendará las reformas mencionadas en la cláusula doce
punto seis y la Secretaría estudiará y aprobará dichas
reformas dentro del plazo de treinta (30) días siguientes a la
fecha de entrega-recepción de las mismas. Si la Contratista
no está de acuerdo con la decisión de la Secretaría, adoptada
dentro del plazo indicado, el asunto podrá ser sometido a un
Consultor de conformidad con la cláusula treinta y uno punto
tres. El dictamen del Consultor será vinculante. Si dentro de
dicho plazo, la Secretaría no se pronunciare al respecto, se
procederá conforme a la cláusula ocho punto tres punto tres
(8.3.3).- Doce punto ocho (12.8) Las reformas, incluyendo
reprogramaciones y sustituciones contempladas en las
cláusulas once punto dos (11.2) y once punto tres (11.3), que

contengan una reducción de las actividades previstas en el
2247

Dr Remigio Aguilar A Plan de Actividades o cualquier otro Plan implicarán una
reliquidación del Pago a la Contratista, conforme la cláusula
décima cuarta (14). CLÁUSULA DÉCIMA  TERCERA.-
EXPLOTACIÓN UNIFICADA DE YACIMIENTOS COMUNES.-
Trece punto uno (13.1) De conformidad con lo que disponen
los artículos ochenta y cinco (85) de la Ley de Hidrocarburos y
cincuenta y uno (51) del Reglamento de Operaciones
Hidrocarburíferas, la explotación de yacimientos comunes a
dos o más áreas de contrato hará obligatorio para las
contratistas, en las áreas de contrato afectadas, a las
Empresas Públicas de Hidrocarburos en sus áreas asignadas

oa la Secretaría de Hidrocarburos, si no hubiese asignado a

ningún operador para el área afectada, celebrar convenios 3
operacionales de explotación unificada con el objeto de logr, i
mayor eficiencia y economia en la operación. Tales convenios
deberán ser aprobados por la Secretaría y el Ministerio.-
Trece punto dos (13.2) Serán considerados comunes y, por lo
tanto sujetos al régimen de explotación unificada, los
Yacimientos calificados sobre bases técnicas como tales, por; y:
el Ministerio, a solicitud de la Secretaría, la Contratista oNas E
operadoras involucradas.- Trece punto tres (13.3) Sualguicts
Yacimiento localizado en dos o más áreas de contrato ques
según los resultados de pozos completados, haya sido !
calificado como común por parte del Ministerio, deberá ser

desarrollado y puesto en producción en forma unificada.-

Trece punto cuatro (13,4) Para tal efecto, las partes a quienes

corresponderá de acuerdo con este Contrato y la Ley

Aplicable, la explotación unificada del Yacimiento común,
NOTARIA TRIGÉSIMA OCTAVA
9248

negociarán con la Secretaría un convenio operacional de
explotación unificada, sujeto al mismo régimen contractual de
este Contrato, en el que habrán de establecerse la tarifa y
demás condiciones para el desarrollo de dicho Yacimiento.-
Trece punto cinco (13.5) La Contratista tendrá opción
preferente de actuar como compañía operadora inicial del
Yacimiento común, en los siguientes casos: a) Si hubiere
efectuado el descubrimiento del Yacimiento: b) Si en el Área
del Contrato hubiere una parte significativa de reservas
recuperables del Yacimiento común; y, c) Si el Er de
desarrollo para el Yacimiento común demuestra que se puede
desarrollar y poner en producción dicho Yacimiento lo antes
posible con la mayor eficiencia y economía, en los términos
que dispone el artículo ochenta y cinco (85) de la Ley de
Hidrocarburos.- Trece punto seis (13.6) En el plazo de noventa
(90) días contados a partir de la fecha en que la Contratista
hubiere realizado la declaración de comercialidad del
Yacimiento o de la fecha en que éste hubiere sido declarado
común por el Ministerio Sectorial, cualquiera que ocurra más
tarde, las operadoras involucradas, entre sí deberán ponerse
de acuerdo respecto de los términos y condiciones en los que
deberán proceder a realizar la explotación unificada del
Yacimiento común, para lo cual procederán a redactar y
celebrar el respectivo convenio operacional de explotación
unificada, dentro del plazo de treinta (30) días posteriores a la
fecha en que llegaron al referido acuerdo.- Trece punto siete
(13.7) Si finalizado el citado plazo de noventa (90) días las

partes involucradas no se ponen de acuerdo, cualquiera de
2249

_ Pr Remigio AsuilarA- ellas podrá solicitar que la Secretaría determine cuál será la”
operadora del Yacimiento, sobre la base de las reservas
recuperables, de acuerdo a prácticas petroleras
internacionales generalmente aceptadas y acordarán el plan
de desarrollo y la tarifa correspondiente.- Trece punto ocho
(13.8) Este convenio de operación unificada contendrá, entre
otros aspectos, los siguientes: a) Espaciamiento de pozos,
tasas de producción, frecuencia de control de presiones y
niveles de producción, y reservas recuperables estimadas; b)
Participación económica de las partes involucradas para el
desarrollo y puesta en producción del Yacimiento; c) Revisión
periódica del comportamiento del Yacimiento, de las reservas
recuperables y demás condiciones de operación del
Yacimiento común; d) Procedimientos de ajustes de las
Inversiones, y Costos y Gastos, en consideración a la revisión
periódica establecida en el literal c) que antecede; e)
Procedimiento para la opción de cambio de la compañía
operada del Yacimiento común, siempre que tal cambio no

afecte negativamente la continuidad de las operaciones con 14

obligaciones que serán de responsabilidad de la compañíal
operadora del Yacimiento común; g) La constitución y
funciones del comité de unificación que supervise las
operaciones relacionadas con el Yacimiento común, que
estará compuesto por representantes de las partes
involucradas; y, h) Aquellos otros aspectos generalmente
aceptados en prácticas de operaciones petroleras

NOTARIA TRIGÉSIMA OCTAVA
2250

internacionales que sean aplicables.- Trece punto nueve
(13.9) Durante el tiempo en que la Contratista no sea
compañía operadora del Yacimiento común, respecto a este
Yacimiento se observará: a) Que, al amparo de este Contrato,
sus derechos no serán menoscabados; y, b) Que no será
responsable de las obligaciones que según el convenio
operacional de explotación unificada son de responsabilidad
de quien, en ese entonces, sea el operador del Yacimiento
común. CLÁUSULA DÉCIMA CUARTA.- PAGO A LA
CONTRATISTA.- Catorce punto uno (14.1) Margen de
Soberanía.- El Estado se reserva el veinte y cinco (25) por
ciento del Ingreso Bruto del Contrato como Margen de
Soberanía, antes de cualquier distribución.- Catorce punto dos
(14.2) Ingreso Disponible.- Del valor remanente después de
descontar del Ingreso Bruto del Contrato el Margen de
Soberanía, se cubrirán los Costos de Transporte del Estado y
Costos de Comercialización en que incurra el Estado. Una
vez realizadas estas deducciones y cubiertos lbs Tributos
establecidos en la Codificación de la Ley del Fondo para el
Ecodesarrollo Regional Amazónico y la Ley de Creación de
Rentas Sustitutivas para las Provincias de Napo, Esmeraldas y
Sucumbios, de ser aplicables, es decir, con el Ingreso
Disponible, la Secretaría pagará la Tarifa por Barril. La
Secretaría comunicará a la Contratista el Ingreso Disponible
para cada mes, y, de ser el caso, un detalle de los valores que
se acumularian de conformidad con la cláusula catorce punto
cinco (14.5).- Catorce punto dos punto uno (14.2.1) En el

evento que se incremente la carga tributaria contemplada en
Dr. Remigio Aguilar A.
NOTARIO

la Ley del Fondo para el Ecodesarrollo Regional Amazónico o
en la Ley de Creación de Rentas Sustitutivas para las
Provincias de Napo, Esmeraldas y Sucumbios, o que se creen
gravámenes de cualquier naturaleza que tengan como efecto
el incremento del Costo de Transporte del Estado o el Costo
de Comercialización, y que como resultado de dichos
incrementos, el Ingreso Disponible no fuere suficiente para
cubrir el respectivo Pago a la Contratista, los valores
correspondientes a dichos incrementos se cubrirán luego de
efectuar el Pago a la Contratista. Cualquier valor adicional

que sea requerido para cubrir dichos impuestos o gravámenes

dos punto dos (14.2.2) De conformidad con lo previsto en |

provendrá del Presupuesto General del Estado.- Catorce punto $ lo)
E

4 y

ta]

Ley de Régimen Tributario Interno los valores
correspondientes al Impuesto al Valor Agregado IVA que deba
pagar la Secretaría por la facturación que realice la 8
Contratista durante la ejecución de este Contrato, serán SN
reintegrados a la Secretaría por el Servicio de (
Internas, sin que produzca afectación al Ingreso Disponib
Catorce punto tres (14.3) Tarifa por Barril.- Las Partes
acuerdan que la Contratista tendrá derecho al pago de un
tarifa para los campos en producción de Treinta y tres Dólares p
con cincuenta centavos (US$ 33,50) por cada Barril neto,
unidad de hidrocarburo, producido y entregado al Estado en el
Centro de Fiscalización y Entrega. Esta Tarifa por Barril toma
en cuenta un estimado de la amortización de las Inversiones,
los costos y gastos, y una utilidad razonable que toma en
consideración el riesgo incurrido.- Catorce punto cuatro (14.4)

NOTARIA TRIGÉSIMA OCTAVA
99.0

Pago a la Contratista.- Los valores correspondientes a la

Tarifa por Barril calculados de conformidad con la cláusula
catorce punto cuatro punto uno (14.4.1) serán los únicos
pagos que efectuará la Secretaría a la Contratista como
contraprestación por la prestación por los servicios objeto de
este Contrato.- Catorce punto cuatro punto uno (14.4.1) El
Pago a la Contratista se regirá por la siguiente fórmula: PCt =
[TAR x Qt] x FAt.PCt = Pago a la Contratista en el período
t TAR = $5 US 33,50 (Treinta y tres Dólares con cincuenta
centavos) / Barril (Tarifa por Barril).- Qt = Producción de los
campos en el período t, medido en Barriles.- FAt = Factor de
ajuste por inflación de los costos operativos.- FAt = FAt-1 x
[APPI; x X + ACPI;, x Y+Z].- A PPI; = Variación del indicador de
costos PPl: / PPliy. (Código PCU213112213112 “support
activities for oil and gas operations”).- X = 0,175. Factor de
costos operativos variables sobre la Tarifa por Barril. (No se
incluye depreciación ni amortización).- ACPI; = Variación del
indicador de costos CPI; / CPl;.4. (Consumer Price Index).- Y
= 0,325. Factor de costos operativos fijos sobre la Tarifa por
Barril. (No se incluye depreciación ni amortización).- Z = 1-—X
- Y.- Los factores X y Y de la fórmula precedente, son
estimaciones promedio de los costos con relación a la tarifa,
durante la vigencia de este Contrato, debiéndose mantener
inalterables durante la vigencia del mismo. El periodo f para el
pago a la contratista (PCf), tiene una periodicidad mensual;
sin embargo, el factor FAt se ajustará anualmente en el mes
de enero de cada Año Fiscal, considerando los índices a

diciembre del Año Fiscal anterior. El factor de ajuste para el
2253

_ Pr. Remigio Aguilar A-¿ RO dos mil trece, se calculará tomando en cuenta la variación

entre el mes correspondiente a la Fecha de Vigencia y el mes
de diciembre del primer año de vigencia de este Contrato. El
factor de ajuste para el año dos mil doce (2012) será igual a
uno (1).- Catorce punto cinco (14.5) Acumulación.- En caso
que el Ingreso Disponible no sea suficiente para cubrir el pago
de la Tarifa por Barril, el saldo faltante mensual se acumulará
durante el mes o Año Fiscal pertinente. La diferencia entre
los montos pagados por concepto de la tarifa y el Ingreso
Disponible del mismo mes o Año Fiscal se trasladará al
siguiente mes o Año Fiscal, sin intereses y en caso de que no

hubiese podido ser cubierto durante el respectivo O Si

O
ES
subsiguiente mes o Año Fiscal se acumulará sucesivamente 3
durante el Plazo de Vigencia de este Contrato. Cualquier 3
diferencia trasladada, originada por insuficiencia del Ingreso ÉS
z

Disponible, que no haya sido pagada por la Secretaría a la IS
terminación de este Contrato, se extinguirá y no será pagada SY |
/

a la Contratista, quedando la Secretaría automáticamente EN JE

Contratista garantiza la realización de las actividades;
comprometidas e Inversiones estimadas en el respectivo Plan
de Actividades (Anexo B).- Catorce punto seis punto uno
(14.6.1) Las Partes reconocen que la Tarifa por Barril se ha
fijado tomando en consideración las actividades e Inversiones
estimadas conforme el Anexo B y conforme los respectivos
Planes, y que por consiguiente expresamente reconocen que
la falta de realización de las actividades comprometidas,

NOTARIA TRIGÉSIMA OCTAVA
implicará la reliquidación del Pago a la Contratista de los

valores equivalentes a las Inversiones estimadas
correspondientes a las actividades no ejecutadas, conforme lo
previsto en los Planes y Programas y Presupuestos Anuales,
sus reformas, y los respectivos informes y reportes de
ejecución de los mismos.- Catorce punto seis punto dos
(14.6.2) La falta de ejecución total o parcial de las actividades
comprometidas en los Planes y Programas Anuales y sus
reformas, por dos años consecutivos o tres años acumulados
durante el periodo de vigencia, salvo que éstas hubleren sido
técnicamente justificadas ante la Secretaría, constituirá un
incumplimiento contractual por parte de la Contratista, por lo
que la Secretaría podrá iniciar el procedimiento de terminación
de este Contrato según lo previsto en la cláusula veinte y
nueve punto uno punto tres. La justificación por la falta de
ejecución de las actividades comprometidas no será aceptada
por parte de la Secretaría si las mismas hubieren podido ser
sustituidas o reprogramadas conforme la cláusula décima
primera.- Catorce punto seis punto tres (14.6.3) En caso de
discrepancia entre las Partes sobre la justificación técnica
para la falta de ejecución total o parcial de las actividades
comprometidas, la Contratista podrá solicitar la intervención
de un Consultor de conformidad con los procedimientos
establecidos en la cláusula treinta y uno punto tres (31.3).-
Catorce punto seis punto cuatro (14.6.4) No obstante de que
la justificación referida hubiese sido aceptada por parte de la
Secretaría ante la falta de ejecución total o parcial de

actividades, aplicará la reliquidación prevista en la cláusula
fa)

=

2
: 255

ao catorce punto seis punto uno (14.6.1).- Catorce punto seis

punto cinco (14.6.5) En el evento de que se hubiere requerido
la intervención de un Consultor conforme las cláusulas once
punto dos (11.2), once punto tres (11.3) y catorce punto seis
punto tres (14.6.3), la Secretaría no procederá con la
reliquidación prevista en la cláusula catorce punto seis punto
uno antes de que se cuente con el dictamen del Consultor,
siempre y cuando dicho dictamen pueda implicar una
diferencia sobre los valores a reliquidar.- Catorce punto siete
(14.7) Forma de pago.- La Contratista emitirá mensualmente y
por los servicios prestados en el mes inmediato anterior una
factura en Dólares equivalente al Pago a la Contratista,
conforme la fórmula precedente.- Catorce punto siete punto
uno (14.7.1) La factura deberá agregar al valor del Pago a la

Contratista correspondiente el porcentaje del impuesto al valor

O
E
2
3
3
<
<

. z

agregado IVA que será pagado por la Secretaria en Dólares o |

a en Petróleo Crudo. La factura deberá estar conforme a la Ley

Aplicable.- Catorce punto siete punto dos (14.7.2) La factura

deberá ser emitida a nombre de la Secretaría, la cual podráy
objetar el pago en un plazo de quince (15) días desde que sel
presente la factura. La factura podrá ser objetada de forms
motivada únicamente cuando se detecten errores de cálculo.-
Catorce punto siete punto tres (14.7.3) La Contratista anulará
la factura objetada y presentará una nueva a la Secretaria.-
> Catorce punto siete punto cuatro (14.7.4) La objeción hecha
por la Secretaría a una factura no impedirá a la Contratista
continuar presentando facturas y cobrar los valores
pertinentes por los servicios prestados.- Catorce punto siete
NOTARIA TRIGÉSIMA OCTAVA
punto cinco (14.7.5) Si la Secretaría no hubiese objetado la

factura dentro de los quince (15) días posteriores a la fecha
de su presentación, se entenderá que ésta ha sido aprobada
por lo que la Secretaría deberá pagarla en su totalidad
descontando las correspondientes retenciones en la fuente de
impuestos establecidas en la Ley Aplicable, en un plazo de
cuarenta y cinco (45) días desde la fecha de su presentación,
observando lo previsto en el Reglamento de Contabilidad.-
Catorce punto siete punto seis (14.7.6) Si en el plazo de
sesenta (60) días desde la aprobación expresa o tácita de
cualquier factura emitida por la Contratista, la Secretaría no
hubiera realizado el pago pertinente, la Contratista podrá
utilizar el crédito pendiente de pago por la Secretaría para
cancelar sus obligaciones con la Secretaría. No habrá lugar al
referido crédito por saldos acumulados de conformidad con la
cláusula catorce punto cinco (14.5).- Catorce punto ocho
(14.8) Pago en especie.- Si conviene a los intereses del
Estado, y únicamente después de cubrir las necesidades de
consumo interno del país, el Pago a la Contratista podrá ser
realizado en Petróleo Crudo o Dólares y Petróleo Crudo en
forma mixta.- Catorce punto ocho punto uno (14.8.1) A falta de
disponibilidad de Petróleo Crudo, el Pago a la Contratista se
hará de forma mixta, es decir con Petróleo Crudo, en cuanto
fuere disponible, y en Dólares la diferencia. En caso de que
no existiere ningún volumen de Petróleo Crudo disponible para
el Pago a la Contratista, por las razones previstas en la
cláusula catorce punto ocho, el pago se hará en Dólares.-

Catorce punto ocho punto dos (14.8.2) El precio de
Dr. Remigio Aguilar A.

2257

hidrocarburos para el caso de pago en especie, es decir que
en lugar de Dólares, la Contratista reciba Petróleo Crudo, o en
forma mixta, es decir, una combinación de Dólares y Petróleo
Crudo, se fijará de acuerdo con el último precio promedio
mensual de ventas externas de hidrocarburos de calidad
equivalente, realizadas por EP PETROECUADOR (mes
anterior).- Catorce punto ocho punto tres (14.8.3) Para
determinar el volumen de petróleo crudo que por cada mes
corresponda al pago en especie, se aplicará la siguiente
fórmula: VL pc = TCn-1 / PM Donde: VL pc = Volumen de
barriles de Petróleo Crudo Oriente o Napo a levantar en el S
mes. TC n-1 = Saldo en Dólares por Pago a la Contratista al
último día del mes inmediato anterior al levante. PM = Último
precio promedio mensual de ventas externas de hidrocarburos
de calidad equivalente, realizadas por EP PETROECUADOR
(mes anterior), de crudo Oriente o Napo.- Catorce punto ocho S;
punto cuatro (14.8.4) El Estado entregará ei Petróleo Crudo y
asignado a la Contratista en el terminal de exportación OB
puerto ecuatoriano.- Catorce punto ocho punto cinco (14.85) AE
La propiedad y el riesgo del Petróleo Crudo pasarán de la
Secretaría a la Contratista cuando, en el terminal principal de” -
exportación, dicho Petróleo Crudo cruce la conexión entre la

manguera de la tubería del puerto de embarque y el múltiple

de entrada ("manifold”) del buque transportador, momento en

el cual se opera la tradición de dominio del Petróleo Crudo a

favor de la Contratista. Esta tradición es solo una

consecuencia del pago en especie acordada.- Catorce punto

ocho punto seis (14.8.6) El volumen y la calidad del Petróleo

NOTARIA TRIGÉSIMA OCTAVA

Crudo a ser entregado por la Secretaría a la Contratista serán
determinadas por mutuo acuerdo de las Partes. A falta de
acuerdo será un inspector independiente nominado por la
Contratista y aceptado por la Secretaría quien, en un plazo no
mayor a cinco (5) días, fije el volumen y calidad. La calidad
será determinada en tierra y la cantidad a ser entregada a la
Contratista será determinada a través del sistema calibrado de
medición existente en el terminal. Sin embargo, cualquier
pérdida de Petróleo Crudo ocurrida entre el sistema de
medición y el múltiple de entrada ("manifold") del buque
transportador será de exclusiva responsabilidad y cuenta de la
Secretaría.- Catorce punto ocho punto siete (14.8.7) En el
caso de que el precio del Petróleo Crudo con el cual la
Secretaría efectúe los pagos en especie a la Contratista sea
diferente al Precio de Referencia de EP PETROECUADOR
vigente en la fecha en la cual la Secretaría está obligada a
efectuar tales pagos, se efectuará el correspondiente reajuste
de la cantidad de Petróleo Crudo efectivamente entregada a la
Contratista, de tal manera que la Contratista reciba una
cantidad de Petróleo Crudo equivalente al Pago a la
Contratista. Se exceptúan de esta norma aquellos casos en
que la Secretaría hubiere puesto a disposición de la
Contratista el Petróleo Crudo en las cantidades y plazos
debidos, y la Contratista no hubiere efectuado los levantes
correspondientes, de conformidad con el Procedimiento de
Levantes (Anexo l), según la cláusula catorce punto nueve
(14.9).- Catorce punto ocho punto ocho (14.8.8) En caso de
que EP PETROECUADOR no haya realizado ventas externas
Dr. Remigio Aguilar A.
NOTARIO.

2259

en un determinado mes, el precio referencial PM de la fórmula
precedente se establecerá en base de una canasta
internacional de crudos acordada por las Partes. Los precios
de los componentes de la canasta serán obtenidos de
publicaciones internacionales especializadas de reconocido
prestigio, tales como PLATTS o similares a los dos (2) días de
publicación inmediatamente anteriores a la fecha de entrega
en puerto de Petróleo Crudo y a los dos (2) días
inmediatamente posteriores a la fecha de la entrega en puerto
del Petróleo Crudo. En caso de que la entrega se produjera
un día domingo o un lunes en que no existan publicaciones, $

las publicaciones a tomar en cuenta serán las de los dos (2

días de publicación inmediatamente anteriores y de tres (3)

. 38 QUITO

días inmediatamente posteriores a la fecha de la entrega de!
Petróleo Crudo. En caso de que la entrega de Petróleo Crudo
se produjera un sábado o un día en que no hubiera 3
publicaciones (excepto domingo o lunes), las iii a y
tomar en cuenta serán la de los tres (3) dias de publicación
inmediatamente anterior y la de los dos (2) días de publicaciónd
inmediatamente posterior a la fecha de la entrega de Petróleg y)
Crudo.- Catorce punto ocho punto nueve (14.8.9) Dada ña
naturaleza de los pagos en especie efectuados al amparo de
este Contrato, la Contratista podrá disponer libremente del
Petróleo Crudo que le sea asignado como pago en especie y
podrá retener en el exterior las divisas producidas de su venta
correspondiente, sin obligación de vender o entregar estas
divisas al Banco Central del Ecuador.- Catorce punto nueve
(14.9) Procedimiento de levantes.- Para el caso de pagos en

NOTARIA TRIGÉSIMA OCTAVA
2260

especie, las Partes observarán el Procedimiento de Levantes
que consta en el Anexo l.- Catorce punto nueve punto uno
(14.9.1) Los pagos en especie serán hechos mediante
embarques de Petróleo Crudo que deberán ser programados
de manera que se asegure su regularidad y la optimización del
uso de la capacidad de carga de los tanqueros, tomando en
cuenta la capacidad de almacenamiento en tierra, la
disponibilidad de tanqueros y las características de los
puertos de embarque y destino. Las Partes procurarán
coordinar los embarques de acuerdo, en lo posible, al
programa de pagos de la Secretaría a la Contratista según
este Contrato.- Catorce punto nueve punto dos (14.9.2) La
Secretaría notificará a la Contratista, con por lo menos
noventa (90) días de anticipación, la fecha de disponibilidad
del Petróleo Crudo para el pago en especie, de acuerdo al
Procedimiento de Levantes (Anexo l).- Catorce punto diez

(14.10) Revisión de la forma de pago.- En cualquier momento

las Partes podrán revisar y modificar la forma de pago, por
acuerdo mutuo, para lo cual la Parte interesada notificará a la
otra. Si se llegare a un acuerdo sobre este particular, se
dejará constancia de ello en documento suscrito por las
Partes, estableciendo específicamente la fecha desde la cual
se aplicará la modificación señalada. La revisión de la forma
de pago no constituirá reforma o modificación de este
Contrato.- Catorce punto diez punto uno (14.10.1) La revisión
de la forma de pago en Dólares, en Petróleo Crudo o en forma
mixta, podrá realizarse, además, por motivos de Fuerza Mayor

o Caso Fortuito que hayan modificado la disponibilidad de
Dr Rego AsilarA- Dólares, o de Petróleo Crudo, o de ambos, respectivamente, y

que imposibiliten a la Secretaría realizar los pagos en la forma
convenida originalmente.- Catorce punto diez punto dos
(14.10.2) En el caso de revisión de la forma de pago por
Fuerza Mayor o Caso Fortuito, la Secretaría notificará
previamente a la Contratista su decisión de modificar la forma
de pago, justificando los eventos de Fuerza Mayor o Caso
Fortuito que han hecho variar la disponibilidad de Petróleo
Crudo, o de Dólares, y la forma en que se realizarán los pagos
mientras subsista la Fuerza Mayor o Caso Fortuito, debiendo
las Partes acordar los detalles sobre este particular. Cuando
la Fuerza Mayor o Caso Fortuito hayan sido superados se
volverá a la forma original de pagos.- Catorce punto diez

punto tres (14.10.3) En el caso de que cualquiera de los pagos

adeudados a la Contratista no se los puedan realizar en la
forma convenida por las Partes, por la falta de Dólares o por Ss
insuficiencia de Petróleo Crudo, dicha falta o insuficiencia se $
pagará a la Contratista en la otra forma de pago; por ejemplo,
en Petróleo Crudo si la forma de pago anteriormente

convenida es en Dólares; o, en Dólares si la forma de pago *

SN

anteriormente convenida es en Petróleo Crudo. Sin embargo, —
si la Contratista no recibe dichos pagos en la otra forma de
pago, en los plazos y términos convenidos, y la Secretaría
entre tanto dispone de Petróleo Crudo o Dólares, provenientes
de la producción del Área del Contrato, según sea el caso, la
Secretaría, previa notificación de la Contratista, efectuará
tales pagos en la forma de pago originalmente convenida.-
Catorce punto once (14.11) Intereses.- Siempre y cuando se
NOTARIA TRIGÉSIMA OCTAVA
9982

hubiese generado Ingreso Disponible para el Pago a la
Contratista y que en el plazo de sesenta (60) días desde la
aprobación expresa o tácita de cualquier factura emitida por la
Contratista la Secretaría no hubiera realizado el pago
pertinente, la Secretaría deberá pagar intereses a la
Contratista por el monto no pagado, calculados a la Tasa
Prime y contados a partir del día siguiente del plazo de
sesenta (60) días referido y hasta que el pago sea recibido por
la Contratista. Para el caso de pago en especie los intereses
se calcularán desde la fecha en que deba hacerse la entrega
del Petróleo Crudo conforme al Procedimiento de Levantes
(Anexo Il) y hasta la fecha que el Petróleo Crudo esté
disponible para la Contratista. CLÁUSULA DÉCIMA QUINTA..-
TRIBUTOS, GRAVÁMENES, PARTICIPACIÓN LABORAL Y
CONTRIBUCIONES.- Quince punto uno (15.1) Impuesto a la
Renta.- La Contratista pagará el impuesto a la renta del veinte
y tres (23) por ciento para el Año Fiscal dos mil doce (2012), y
del veinte y dos por ciento (22%) a partir del Año Fiscal dos
mil trece (2013), de conformidad con lo dispuesto en los
artículos noventa (90) y treinta y siete (37) de la Ley de
Régimen Tributario Interno, reformados, en su orden,
mediante la Ley Reformatoria a la Ley de Hidrocarburos y a la
Ley de Régimen Tributario Interno publicada en el Suplemento
del Registro Oficial número doscientos cuarenta y cuatro (244)
de veinte y siete (27) de julio de dos mil diez (2010), el
primero (1), y por la Disposición Reformatoria Segunda, dos
punto seis (2.6) y además por la Disposición Transitoria

Primera del Código Orgánico de la Producción, Comercio e
Aguilar
NOTARIO

% Inversiones publicado en el Registro Oficial Suplemento

número trescientos cincuenta y uno (351) de veinte y nueve
(29) de diciembre de dos mil diez (2010).- Quince punto dos
(15.2) Participación Laboral.- De conformidad con el artículo
noventa y cuatro de la Ley de Hidrocarburos, la Contratista
reconocerá en beneficio de los trabajadores que por la Ley
Aplicable les corresponda, el tres por ciento de las utilidades,
y el doce por ciento restante será entregado al Estado.-

Quince punto tres (15.3) Contribución por utilización de aguas

y materiales naturales de construcción.- La Contratista

pagará, de conformidad con el artículo cincuenta y dos de la
Ley de Hidrocarburos, por concepto de utilización de aguas
materiales naturales de construcción que se encuentren en el
Área del Contrato, pertenecientes al Estado, la cantidad de
sesenta mil Dólares (US$ 60.000) anuales durante el Periodo
de Explotación. Tales contribuciones se pagarán
anticipadamente en el mes de enero de cada Año Fiscal,

mediante depósito en el Banco Central del Ecuador, para. ser

SN A
acreditadas en la cuenta del Ministerio Sectorial.- Quince Y
punto cuatro (15.4) Contribución para la investigación AN p

tecnológica.- La Contratista pagará, conforme se establece en
el artículo cincuenta y cuatro de la Ley de Hidrocarburos, la
contribución equivalente al uno por ciento del monto de pago
por los servicios previa deducción de la participación laboral y
del impuesto a la renta, destinada a promover la investigación,
el desarrollo y los servicios científicos y tecnológicos por parte
del Ministerio Sectorial.- Quince punto cinco (15.5)

Contribución para la Superintendencia de Compañías.- Las
NOTARIA TRIGÉSIMA OCTAVA

65

38 QUITO

Nc
compañías que integran la Contratista pagarán la contribución
anual prevista en el artículo cuatrocientos cuarenta y nueve
(449) de la Ley de Compañías, conforme a las normas que
dicte el Superintendente de Compañías.- Quince punto seis
(15.6) Pago proporcional.- En el caso de que el primero o
último pago de las contribuciones determinadas en esta
Cláusula no correspondieren a un Año Fiscal completo, éstas
se pagarán en proporción al número de meses que
correspondan a dicho Año Fiscal, que formen parte del
Período de Explotación. Cuando el Período de Explotación no
comience el primero de enero, los primeros pagos serán
efectuados dentro del plazo de treinta días de la Fecha de

Vigencia.- Quince punto siete (15.7) Impuesto a los Activos

Totales.- La Contratista pagará, en cuanto corresponda, el
impuesto destinado a los Municipios de conformidad con lo
previsto en la Ley Aplicable.- Quince punto ocho (15.8)
Exenciones.- Según los artículos cuarenta y nueve y cincuenta
y cuatro de la Ley de Hidrocarburos la Contratista está exenta
del pago de primas de entrada, derechos superficiarios,
regalías y aportes en obras de compensación.- Quince punto

nueve (15.9) Ley dos mil seis guión cuarenta y dos (2006-42).-

La Contratista no está sujeta al pago de la participación
establecida en la Ley dos mil seis guión cuarenta y dos (2006-
42) publicada en el Registro Oficial número doscientos
cincuenta y siete (257) Suplemento del veinte y cinco (25) de
abril de dos mil seis (2006).- Quince punto diez (15.10) Ley de
Equidad Tributaria.- La Contratista no está sujeta al pago del

tributo previsto en el artículo ciento sesenta y cuatro (164) de
Dr. Remigio Aguilar A.

la Ley Reformatoria para la Equidad Tributaria en el Ecuador
publicada en el Registro Oficial número doscientos cuarenta y
dos (242) Tercer Suplemento, del veinte y nueve (29) de
diciembre de dos mil siete (2007).- Quince punto once (15.11)

Ley ciento veinte y dos (122).- El tributo previsto en la Ley

ciento veinte y dos (122) publicada en el Registro Oficial
número seiscientos setenta y seis (676) de tres (3) de mayo
de mil novecientos noventa y uno (1991) y sus reformas, no se
aplica a este Contrato.- Quince punto doce (15.12) Otras
Contribuciones.- La Contratista pagará todos los impuestos,
tasas, aportes y contribuciones que le corresponda pagar de
conformidad con la Ley Aplicable.- Quince punto trece (15.13).
Gastos Notariales.- La Contratista pagará todos los gastos
notariales y de diez (10) copias certificadas de este Contrato,
las cuales se compromete a entregar a la Secretaría.- Quince
punto catorce (15.14) Impuesto al Valor Agregado IVA.- La
Contratista facturará sus servicios a la Secretaría agregando y
el monto que corresponda por IVA. Por el IVA pagado en sus
compras locales e importaciones de bienes y servicios,
Contratista tendrá derecho a crédito tributario; e
consecuencia, el valor del IVA no se ha considerado para E]
definición del valor de las Inversiones, Costos y Gastos
comprendidos en este Contrato, así como para establecer la
Tarifa por Barril.- Quince punto quince (15.15) Agente de
Retención.- La Contratista actuará como agente de retención
del impuesto a la renta sobre los pagos que ésta hiciere a sus
Subcontratistas/ y a sus trabajadores, así como de cualquier
otro ¡impuesto de conformidad con la Ley Aplicable.
NOTARIA TRIGÉSIMA OCTAVA

2286

CLÁUSULA DÉCIMA SEXTA.- CONTABILIDAD,
INSPECCIONES, CONTROLES Y AUDITORÍA.- Dieciséis
punto uno (16.1) Contabilidad.- La Contratista llevará la
contabilidad de sus Inversiones, Costos y Gastos, y otros
conceptos relacionados con este Contrato, sujetándose a la
Ley Aplicable, al Reglamento de Contabilidad y a los
principios de contabilidad generalmente aceptados en el
Ecuador. La contabilidad de la Contratista será en idioma
castellano.- Dieciséis punto dos (16.2) Inspecciones.- Durante
la vigencia de este Contrato, la Secretaría tendrá derecho a
inspeccionar las actividades de la Contratista, con el fin de
asegurar el fiel cumplimiento de las obligaciones asumidas
para la ejecución del objeto contractual. Para el efecto la
Secretaría tendrá acceso a los lugares de trabajo, a la
información, documentos, registros técnicos y contables, que

mantenga la Contratista.- Dieciséis punto tres (16.3) Control

Fiscalización y Auditorías.- Las operaciones que realice la

Contratista serán objeto de control técnico, fiscalización y
auditorías por parte de la Agencia de Regulación y Control
Hidrocarburífero (ARCH). El control, fiscalización y auditorías
se ejercerá directamente o mediante la contratación de
empresas auditoras debidamente calificadas y aprobadas por
el Ministerio.- Dieciséis punto cuatro (16.4) Auditoría y
Fiscalizaciones Tributarias.- Corresponde al Servicio de
Rentas Internas realizar las auditorías y fiscalizaciones
relacionadas con el pago del impuesto a la renta y otros
Tributos de su competencia. CLÁUSULA DÉCIMA SÉPTIMA.-
FACTORES DE CORRECCIÓN.- Diecisiete punto uno (17.1)
Dr. Remigio Aguilar A.

NOTARIO

En caso de que se presentare cualquiera de los eventos que
se describen a continuación, con posterioridad a la fecha de
suscripción de este Contrato, a pedido motivado de cualquiera
de las Partes se incluirá un factor de corrección que absorba
el incremento o disminución de la carga económica si como
efecto directo de dicho evento se hubiese producido un
desequilibrio económico para la Parte solicitante: Diecisiete
punto uno punto uno (17.1.1) Modificación de los porcentajes
de los Tributos aplicables, creación de nuevos Tributos,
eliminación de Tributos; Diecisiete punto uno punto dos

(17.1.2) Modificaciones a la base imponible para el cálculo del

impuesto a la renta, como consecuencia de cambios legales
reglamentarios; Diecisiete punto uno punto tres (17.1.3)
Modificación al crédito tributario previsto en el artículo
sesenta y seis (66) de la Ley de Régimen Tributario Interno;
Diecisiete punto uno punto cuatro (17.1.4) Modificación del
porcentaje de participación laboral sobre las utilidades
líquidas; Diecisiete punto uno punto cinco
Modificación a la legislación de hidrocarburos; Diecisi

punto uno punto seis (17.1.6) Modificación a la legislación
ambiental; Diecisiete punto uno punto siete (17.18
Imposición, eliminación o modificación de gravámenes,
regalías, primas de entrada, derechos superficiarios, pagos de
compensación y/o cualquier otro tipo de gravamen,
contribuciones o participaciones no tributarias; y, Diecisiete
punto uno punto ocho (17.1.8) Reducción de la Tasa Máxima
de Producción.;Este factor de corrección tendrá como único
propósito compensar el desequilibrio económico presentado.-

NOTARIA TRIGÉSIMA OCTAVA
»2R8

Diecisiete punto dos (17.2) El régimen monetario aplicable a
este Contrato está sujeto a lo que dispone la Ley de Régimen
Monetario y Banco del Estado publicada en el Registro Oficial
Suplemento número novecientos treinta (930) de siete (7) de
mayo de mil novecientos noventa y dos (1992), reformada por
la Ley para la Transformación Económica del Ecuador,
publicada en el Registro Oficial Suplemento número treinta y
cuatro (34) de fecha trece (13) de marzo de dos mil (2000),
conforme a la cual la Contratista tiene pleno derecho a:
Diecisiete punto dos punto uno (17.2.1) Recibir el Pago a la
Contratista en Dólares y a disponer de los Dólares recibidos
de la Secretaría en concepto de pago de la Tarifa por Barril.-
Diecisiete punto dos punto dos (17.2.2) Mantener, controlar y
operar cuentas bancarias en Dólares, tanto en el Ecuador
como en el exterior, y a mantener en el exterior los fondos
depositados en dichas cuentas sin restricción alguna.-
Diecisiete punto dos punto tres (17.2.3) Disponer libremente,
distribuir, remesar o retener en el exterior, sin restricción
alguna, sus utilidades netas anuales después de todas las
deducciones legales y tributarias establecidas en la Ley
Aplicable.- Diecisiete punto tres (17.3) Si se modificare el
régimen monetario u otra ley de manera que se modifique
alguno de los derechos de la Contratista referidos en la
cláusula diecisiete punto dos, la Contratista tendrá derecho a:-
Diecisiete punto tres punto uno (17.3.1) Si se modificare el
régimen cambiario: A seguir recibiendo el Pago a la
Contratista en' Dólares.- Diecisiete punto tres punto dos

(17.3.2) Si se modificare alguno de los otros derechos
2289

Dr Remigio AsulerAreferidos en la cláusula diecisiete punto dos: A que se incluya
un factor de corrección que absorba el impacto económico que
tal modificación tuviese.- Diecisiete punto cuatro (17.4) De
igual forma, si se presentare una modificación del régimen
cambiario u otra ley que resulte en un desequilibrio económico
a favor de la Secretaría, se incluirá un factor de corrección
que absorba el impacto económico que tal modificación
tuviese.- Diecisiete punto cinco (17.5) En el evento que se
incremente el Margen de Soberanía las Partes, de mutuo
acuerdo, deberán identificar las posibles afectaciones al

3

modificaciones contractuales y/o los factores de correcció

equilibrio económico de este Contrato, así como

que deberán ser aplicados.- Diecisiete punto seis (17.6)
caso de discrepancia entre las Partes con respecto al cálc
y/o el valor del respectivo factor de corrección, la Contratis,

podrá solicitar la intervención de un Consultor de conformidad
con la cláusula treinta y uno punto tres (31.3). CLÁUSULA
DÉCIMA OCTAVA.- ADMINISTRACIÓN y SUPERVISIS L

Dieciocho punto uno (18.1) Administración.- La Ss amalshanió
de este Contrato será de exclusiva responsabilidad dee l
Contratista en cuanto a sus propios derechos y obligaciones.-
Dieciocho punto dos (18.2) Comité de Supervisión.- Este
Contrato contará con un Comité de Supervisión, el que se
regulará de conformidad con esta cláusula y las normas
contenidas en el Anexo F.- Dieciocho punto tres (18.3)
Atribuciones del Comité de Supervisión.- Son atribuciones del
Comité de Supervisión, además de las definidas en el Anexo
F, las siguientes: Dieciocho punto tres punto uno (18.3.1)

NOTARIA TRIGÉSIMA OCTAVA
Coordinar las relaciones provenientes de la ejecución de este
Contrato entre las Partes, a fin de lograr mayor eficiencia y
agilidad en la ejecución de este Contrato y en los trámites
administrativos.- Dieciocho punto tres punto dos (18.3.2) Sin
perjuicio de las otras aprobaciones requeridas de conformidad
con la Ley Aplicable y este Contrato, analizar y recomendar la
aprobación de los Planes, Programas y Presupuestos Anuales
y solicitudes de perforación y reacondicionamiento de pozos y
cualquier otra actividad contemplada en el Reglamento de
Operaciones Hidrocarburiferas.- Dieciocho punto tres punto
tres (18.3.3) Sin perjuicio de las otras aprobaciones
requeridas de conformidad con la Ley Aplicable y este
Contrato, conocer y recomendar la aprobación de las
modificaciones, cambios y/o alternativas presentadas por la
Contratista respecto de los Planes, Programas y Presupuestos
Anuales.- Dieciocho punto tres punto cuatro (18.3.4) Sin
perjuicio de las otras aprobaciones requeridas de conformidad
con la Ley Aplicable y este Contrato, conocer y recomendar
las Tasas Máximas de Producción de cada Yacimiento ubicado
en el Área del Contrato.- Dieciocho punto tres punto cinco
(18.3.5) Vigilar que la Contratista cumpla para los
subcontratos con la preferencia a la industria nacional, en los
términos de este Contrato.- Dieciocho punto tres punto seis
(18.3.6) Vigilar el cumplimiento del Plan de Capacitación y
recomendar las áreas de capacitación. CLÁUSULA DÉCIMA
NOVENA.- DEL AMBIENTE.- Diecinueve punto uno (19.1) La
Contratista será responsable, dentro del Área del Contrato, del

cumplimiento de las obligaciones, compromisos y condiciones

Dr. Remigio Aguilar A.

ambientales previstas en la Ley Aplicable y los Estándares de
la Industria Petrolera Internacional, y deberá responder, de
conformidad con la Ley Aplicable y este Contrato por los
Daños tanto Sociales como Daños Ambientales que pueda
causar por la prestación de los servicios objeto de este
Contrato.- Diecinueve punto dos (19.2) La Contratista
conducirá las operaciones ceñida a los lineamientos del
desarrollo sostenible, de la conservación y protección del
ambiente, de acuerdo a la Ley Aplicable, particularmente a la
Ley de Gestión Ambiental, Texto Unificado de Legislación
Secundaria del Ministerio del Ambiente y Reolamiento. dy
Sustitutivo del Reglamento Ambiental para las Operaciones
Hidrocarburiferas. La Contratista tomará las precauciones
necesarias para minimizar el impacto al ambiente y a la
sociedad.- Diecinueve punto tres (19.3) La Contratista utilizará
las técnicas disponibles y económicamente aplicables y los 8 y
Estándares de la Industria Petrolera Internacional, apli
los principios de prevención, precaución y con observancia
la Ley Aplicable sobre la prevención y control de. la
contaminación ambiental, preservación de la diversidad
biológica, de los recursos naturales y la preservación de 1aS
seguridad y salud de la población y de su personal.-
Diecinueve punto cuatro (19.4) En los casos tanto de Daños
Sociales como Daños Ambientales que surjan, se originen, o
sean causados por la Contratista y/o sus Subcontratistas en la
ejecución de este Contrato, la Contratista deberá efectuar de
inmediato los trabajos para controlar los efectos
contaminantes, así como para la reparación y restauración de

NOTARIA TRIGÉSIMA OCTAVA

9272

las áreas afectadas, sin perjuicio de su responsabilidad frente
a terceros de conformidad con la Ley Aplicable y este
Contrato.- Diecinueve punto cinco (19.5) La Contratista
deberá mantener informado al Comité de Supervisión y a la
Autoridad Ambiental del desarrollo de todas las actividades
efectuadas durante la vigencia de este Contrato, para lo que
deberá presentar informes anuales y otros que se le
requieran, de acuerdo con lo establecido en la Ley Aplicable
en materia ambiental, que rige las operaciones
hidrocarburiferas en el Ecuador y las estipulaciones de este
Contrato.- Diecinueve punto seis (19.6) Es responsabilidad de
la Contratista asegurarse que su personal y sus
Subcontratistas conozcan y cumplan con la Ley Aplicable en
materia ambiental.- Diecinueve punto siete (19.7) Para
asegurar los compromisos y obligaciones de la Contratista en
relación a la protección ambiental, la Contratista contratará
los respectivos seguros y garantías establecidos en este
Contrato, a satisfacción de la Secretaría y para conocimiento
de la Autoridad Ambiental y con sujeción a las disposiciones
legales y reglamentarias aplicables.- Diecinueve punto ocho
(19.8) Los estudios ambientales contratados por la
Contratista, con firmas especializadas, calificadas por el
Ministerio del Ambiente e inscritas en el correspondiente
Registro de Consultores Ambientales Hidrocarburíferos, serán
ejecutados de acuerdo con la Ley Aplicable en materia
ambiental que rige para las operaciones hidrocarburiferas en
el Ecuador.- Diecinueve punto nueve (19.9) La Contratista

cumplirá estrictamente lo establecido en los planes de manejo
Dr. Remigio Aguilar A,

NOTARIO

2273

ambiental, priorizando su gestión hacia la prevención,
mitigación, minimización y compensación de los impactos
ambientales, culturales, económicos y sociales en sus áreas
de operación. El plan de relaciones comunitarias y los
proyectos comunitarios deben enmarcarse en los
correspondientes planes de desarrollo local conforme a la
normativa aplicable.- Diecinueve punto diez (19.10) Los
planes de manejo ambiental aprobados servirán de base para
las Auditorías Socio - Ambientales, que serán dispuestas por
el Ministerio del Ambiente, de conformidad con la normativa

ambiental aplicable para el sector hidrocarburifero, a fin der

precautelar que las operaciones de la Contratista se realicen
sin afectar a las poblaciones del área de influencia y al
ambiente.- Diecinueve punto once (19.11) Auditorías Socio -
Ambientales.- La Contratista realizará una Auditoría Socio -
Ambiental del Área del Contrato, durante el primer añoS -

contado a partir de la Fecha Efectiva, la que deberá ser

obligatorio para la Contratista. Esta Auditoría Socio. -(
Ambiental, entre otros aspectos, establecerá la situación
ambiental en que se encuentre el Área del Contrato,
identificará, evaluará técnicamente y establecerá la existencia
o no de pasivos ambientales. En su ejecución habrá la
supervisión concurrente de la Secretaria. Los resultados de
dicha Auditoría Socio — Ambiental serán comunicados a la
Secretaría. La Contratista no será responsable de los pasivos
ambientales y sociales existentes e identificados por la

NOTARIA TRIGÉSIMA OCTAVA
2274

auditoría, antes de la suscripción del Contrato.- Diecinueve
punto doce (19.12) De conformidad con el Reglamento
Sustitutivo del Reglamento Ambiental de Operaciones
Hidrocarburíferas, la Contratista realizará, al menos cada dos
años a partir de la fecha de terminación de la Auditoría Socio -
Ambiental mencionada en la cláusula diecinueve punto once
(19.11), Auditorías Socio - Ambientales, previa aprobación de
los correspondientes Términos de Referencia por el Ministerio
del Ambiente y presentará el correspondiente informe de
auditoría a dicho Ministerio para su aprobación. En su
ejecución habrá la supervisión concurrente de la Secretaría.
Los resultados de dicha Auditoría Socio — Ambiental serán
comunicados a la Secretaría.- Diecinueve punto trece (19.13)
En caso de que este Contrato termine por cualquier causa
antes del plazo estipulado en la cláusula sexta, y antes de la
finalización de este Contrato, de ser el caso, la Contratista,
bajo la supervisión de la Secretaría, contratará una Auditoría
Socio - Ambiental del Área del Contrato, a fin de que proceda
a aplicar los correspondientes planes de manejo para la
reparación, rehabilitación o abandono del Área del Contrato,
cuyo costo será asumido por la Contratista. El informe de
esta Auditoría Socio — Ambiental será presentado al Ministerio
del Ambiente para su aceptación. En su ejecución habrá la
supervisión concurrente de la Secretaría. Los resultados de
dicha Auditoría Socio — Ambiental serán comunicados a la
Secretaría.- Diecinueve punto catorce (19.14) En el caso de
cambio de Operadora, la Contratista está obligada

previamente a realizar una Auditoría Socio - Ambiental, la que
2275

_Pr. Remigio AguilarA- servirá también para establecer eventuales responsabilidades
y/o pasivos ambientales.- Diecinueve punto quince (19.15)
Dos (2) años antes de la finalización de este Contrato, la
Contratista deberá contratar una Auditoría Socio - Ambiental
integral del Área del Contrato, que deberá estar concluida seis
(6) meses antes de la terminación de este Contrato, y servirá

- para que la Contratista, a su costo ejecute todas las acciones

correctivas que sean pertinentes, elabore y ejecute los

programas para la reparación, rehabilitación del Área del

S Contrato, de conformidad con lo establecido en la Ley
Aplicable y en este Contrato. El informe de esta Auditoría SN
Socio - Ambiental será presentado al Ministerio del Ambiente
para su aceptación. Los resultados de dicha Auditoría Socio -

Ambiental serán comunicados a la Secretaría.- Diecinueve

ARA 38 QUITO

punto dieciséis (19.16) Las empresas consultoras que realicen

las Auditorías Socio - Ambientales serán distintas a aquellas

que hayan realizado los Estudios Ambientales del Área del Si
3

Contrato o trabajos asociados directamente al estudio d

a

impacto ambiental del Área del Contrato.- Diecinueve punta, E
A dieciséis punto uno (19.16.1) Los costos de las pudes a
, Socio - Ambientales contempladas en los numerales anisiiores $
serán asumidos por la Contratista.- Diecinueve punto
diecisiete (19.17) La Contratista realizará el monitoreo
ambiental interno de sus operaciones, conforme lo dispuesto
en la Ley Aplicable en materia ambiental que rige para las
operaciones hidrocarburiferas en el Ecuador.- Diecinueve

punto dieciocho (19.18) Remediación  Ambiental- De

- ocasionarse Daños Ambientales o Pasivos Ambientales, la

á NOTARIA TRIGÉSIMA OCTAVA
Contratista se responsabilizará de elaborar el Programa de
Remediación Ambiental en el que se determinará el alcance y
contenido de los trabajos y acciones de reparación que fueren
necesarios así como el costo de estos trabajos, que serán por
cuenta de la Contratista, lo cual se remitirá al Ministerio del
Ambiente para su aprobación. El incumplimiento de esta
obligación, será sancionado de conformidad con lo dispuesto
en la Ley Aplicable.- Diecinueve punto diecinueve (19.19) El
Estado a través de los entes competentes asumirá la
implementación de los programas de desarrollo sostenible de
responsabilidad del Estado ecuatoriano. CLÁUSULA
VIGÉSIMA.- DE LOS BIENES.- Veinte punto uno (20.1) La
Contratista se obliga para con la Secretaría a adquirir y
preservar los materiales, equipos y demás bienes, adicionales
a los que ya están ubicados en el Área del Contrato que sean
requeridos para la prestación de servicios objeto de este
Contrato, acorde con los Planes y los Programas y
Presupuestos Anuales aprobados, y de conformidad con la Ley
Aplicable.- Veinte punto uno punto uno (20.1.1) En caso de
disponibilidad de los mismos en el mercado nacional, se dará
preferencia a la producción nacional y se observará lo que al
respecto se establezca en la Ley Aplicable. Siempre y cuando
la industria nacional ofrezca bienes de producción nacional en
condiciones de calidad, oportunidad y disponibilidad
comparables con las ofrecidas por compañías extranjeras, se
dará preferencia a la misma, aún cuando los precios sean
superiores hasta en un quince por ciento (15%). Para los

fines de este Contrato, la Secretaría, en coordinación con las
Dr Remigio Agvilar Ao ntidades competentes, establecerá los criterios de

producción nacional.- Veinte punto dos (20.2) Las
importaciones de los bienes necesarios para la ejecución de
este Contrato se realizarán de acuerdo con la Ley Aplicable.-
Veinte punto tres (20.3) La Contratista no podrá enajenar,
gravar o retirar, durante la vigencia de este Contrato, los
equipos, herramientas, maquinarias, instalaciones y demás
muebles e inmuebles destinados exclusivamente para ser
usados en la prestación de servicios objeto de este Contrato,
sin autorización expresa y por escrito de la Secretaría.
Quedan exceptuados de esta prohibición de enajenar y gravar
aquellos bienes que la Secretaría expresamente y por escrito

haya autorizado a la Contratista a importarlos bajo el ré imei

arancelario de importación temporal conforme a la

Aplicable.- Veinte punto cuatro (20.4) Al término de este;

A, 38 QUITO

Contrato, por vencimiento del Plazo de Vigencia o por
cualquier otra causa, la Contratista deberá entregar a |
Secretaría, sin costo y en buen estado, salvo el desgas

normal, los pozos que estuvieren en producción; y, en

condiciones, salvo el desgaste normal, todos los equip
herramientas, maquinarias, instalaciones y demás mueblesje J
inmuebles que hubieren sido destinados para los fines de y y Ñ
Contrato, ubicados en el Área del Contrato.- Veinte púñto
cinco (20.5) Ciento ochenta (180) días antes de la terminación

de este Contrato, o antes de ser el caso, se conformará una
comisión integrada por funcionarios de la Secretaría y por
representantes ¿de la Contratista, para la entrega-recepción

única de los bienes a los que se refiere la cláusula veinte

NOTARIA TRIGÉSIMA OCTAVA
punto uno de este Contrato, de acuerdo con la Ley Aplicable,
así como para verificar el cumplimiento de las obligaciones
contractuales, comisión que deberá suscribir el acta de
entrega recepción única en la fecha de finalización de este
Contrato. Si de la inspección resultaren observaciones por
parte de la Secretaría que demuestren la existencia de
deficiencias imputables a la Contratista, se hará constar esas
deficiencias en el acta y se prorrogará la recepción única por
el tiempo que la Secretaría otorgue, para que la Contratista
solucione los defectos observados.- Veinte punto seis (20.6) A
la terminación de este Contrato, en caso de que los activos o
equipos utilizados por la Contratista para prestar sus servicios
hayan sido arrendados, es decir, que los mismos sean objeto
de un arrendamiento financiero o “Leasing” se procederá de la
siguiente manera:- Veinte punto seis punto uno (20.6.1) La
Contratista hará su mejor esfuerzo para incluir en estos
contratos la opción de ceder a la Secretaría los derechos de
tales contratos. Para ello, la Contratista deberá comunicar a
la Secretaría, con la antelación apropiada, los términos para
llevar a cabo la cesión de derechos, y se debe conceder a la
Secretaría el derecho a ejercer tal opción en forma unilateral,
en el caso de haberse logrado estipular la indicada opción.-
Veinte punto seis punto dos (20.6.2) Cuando se trate de
equipos indispensables para mantener operativa el Área del
Contrato, en los contratos de arrendamiento mercantil o
leasing se estipulará que la Secretaría podrá ejercer en
nombre de la Contratista, la opción de compra a la finalización

del respectivo contrato o a la terminación de este Contrato.
2279

— Dr Remigio Aguiler AE n ambos supuestos la Contratista será la única responsable

de pagar al arrendador cualquier suma que le pudiese
corresponder con ocasión del ejercicio de la opción de
compra.- Veinte punto siete (20.7) En aquellos contratos para
el uso de equipos de perforación, la Contratista deberá hacer
su mejor esfuerzo para negociar una opción de renovar o
extender el periodo de contratación, así como el derecho de
ceder dicha opción a la Secretaría bajo los mismos términos y
P condiciones que le aplican a la Contratista.- Veinte punto ocho
(20.8) Durante la vigencia de este Contrato, la Contratista
mantendrá todos los materiales, los activos fijos y las

- instalaciones, utilizadas en la prestación de los servicios, em

buen estado de funcionamiento de acuerdo con los Están
de la Industria Petrolera Internacional y las recomendacion
” de los fabricantes de los equipos.- Veinte punto nueve (20.9;
Los bienes ingresados al Ecuador por la Contratista, bajo
a régimen de admisión temporal, no estarán sujetos a la entre
a la Secretaría y podrán ser reexportados, previa notifigación *
al Comité de Supervisión y el cumplimiento de lo que da
- la Ley Aplicable.- Veinte punto diez (20.10) De conformida
con la Ley Aplicable, la autoridad competente, previo ia
favorable de la Secretaría, concederá las liberaciones de los dl
” impuestos aduaneros correspondientes a la importación de los
bienes necesarios para la ejecución de este Contrato, de
_ conformidad con el artículo ochenta y siete (87) de la Ley de
si Hidrocarburos.- Veinte punto once (20.11) Los bienes de los
Subcontratistas, de obras y servicios específicos, de
conformidad con la disposición contenida en el último inciso

NOTARIA TRIGÉSIMA OCTAVA
del artículo veinte y nueve de la Ley de Hidrocarburos, no
estarán sujetos a las disposiciones constantes en ese artículo.
CLÁUSULA VIGÉSIMA PRIMERA.- PERSONAL DE LA
CONTRATISTA.- Veintiuno punto uno (21.1) La Contratista
contratará al personal nacional y extranjero que considere
necesario para el cumplimiento del objeto de este Contrato, de
acuerdo con los Estándares de la Industria Petrolera
Internacional y con sujeción a lo prescrito en la Ley de
Hidrocarburos y en la Ley Aplicable.- Veintiuno punto dos
(21.2) La Contratista y sus Subcontratistas, como personas
naturales o jurídicas autónomas contratarán a su personal por
su exclusiva cuenta y riesgo, siendo las únicas responsables
por el cumplimiento de las obligaciones laborales, por tanto, la
Secretaría no será responsable ni a título de solidaridad.-
Veintiuno punto tres (21.3) La Contratista tendrá a su cargo la
dirección, supervisión, control y responsabilidad única y
exclusiva de su personal. Ni la Contratista ni alguna persona
contratada o utilizada por ella como consecuencia de este
Contrato será considerada como agente, trabajador 0
dependiente de la Secretaría. En tal virtud, la Contratista será
quien única y exclusivamente responderá por las obligaciones
que le impone la Ley Aplicable, especialmente aquellas
disposiciones legales o contractuales de carácter laboral
relacionadas con los servicios y/o con el personal que se
utilice en cumplimiento de este Contrato.- Veintiuno punto
cuatro (21.4) La Contratista será la única responsable y
salvaguardará e indemnizará a la Secretaría por cualquier

reclamo que pudiere surgir por tales motivos contra la
reo ra Secretarías En especial, la Contratista indemnizará,

NOTARI(

protegerá, defenderá y mantendrá indemne a la Secretaría, al
Ministerio, al Ecuador y a entes relacionados, así como a sus
respectivos funcionarios, empleados, agentes y demás
representantes, frente a cualquier reclamo laboral que pueda
ser intentado por cualquier empleado, trabajador,
representante o Subcontratistas de la Contratista, y frente a
cualquier lesión, fallecimiento, daño o pérdida de cualquier
clase O carácter que surja, relacionado directa O
indirectamente con la ejecución de los servicios o que sea
causado por violación de la Contratista de cualquiera de las
obligaciones que asume según este Contrato. CLÁUSULA

VIGÉSIMA SEGUNDA.- SUBCONTRATOS.- Veintidós punto

uno (22.1) Subcontratación.- La Contratista puede
subcontratar, bajo su responsabilidad y riesgo, las obras o Sí
servicios específicos, necesarios para cumplir con el objeto de $ ?
este Contrato. Tales obras y servicios serán ejecutados a Jj lo
f=

nombre de la Contratista, la cual mantendrá

sed

responsabilidad directa por todas las  obligacione ñ
establecidas en el subcontrato y derivadas del mismo, de las$

cuales no puede exonerarse en razón de la
subcontrataciones. La Secretaría no asumirá responsabilidad
alguna por este concepto, ni aún a título de solidaridad.-

Veintidós punto dos (22.2) Responsabilidad por Pagos.- Con

respecto a cualquier subcontrato celebrado, queda entendido
que (i) la Contratista será la única responsable por el pago a
todos “sus  Subcontratistas; (ii) la Contratista será
exclusivamente responsable ante la Secretaría por todos los

NOTARIA TRIGÉSIMA OCTAVA
actos, errores, omisiones y pasivos de sus Subcontratistas de
cualquier grado. La Contratista deberá incluir una cláusula en
este sentido en cada subcontrato. Ningún Subcontratista se
considerará un tercero beneficiario de este Contrato o de los
derechos originados en el mismo. La Contratista será la única
responsable por el pago de cada Subcontratista por los
servicios, equipos, materiales o suministros en relación con el
Proyecto. La Contratista será responsable por las actividades
realizadas en su totalidad o en parte por cualquier o todos sus
Subcontratistas y nada en este Contrato exime a la Contratista
de cualquier o todas las obligaciones, independientemente de
que la Contratista haya delegado esa obligación a un
Subcontratista.- Veintidós punto tres (22.3) Empresas
Ecuatorianas.- La Contratista se obliga a seleccionar a sus
Subcontratistas de entre empresas idóneas, dando preferencia
a la industria ecuatoriana, con el objeto de estimular a las
compañías nacionales, siempre y cuando ofrezcan condiciones
de calidad, oportunidad y disponibilidad comparables con las
ofrecidas por compañías extranjeras. Se dará preferencia a
las empresas ecuatorianas de conformidad con la Ley
Aplicable, aún cuando los precios sean superiores a los de
empresas extranjeras hasta en un quince por ciento (15%).
Para los fines de este Contrato, la Secretaria, en coordinación
con las entidades competentes, establecerá los criterios de
empresa nacional.- Veintidós punto cuatro (22.4) Selección y

Negociación de Contratos.- La selección de los

Subcontratistas, la negociación de los términos y condiciones

de los subcontratos, su adjudicación y suscripción serán de
Dr. Remigio Aguilar A.
de NOTARIO

2283

exclusiva decisión y responsabilidad de la Contratista.-
Veintidós punto cinco (22.5) Los subcontratos que celebre la
Contratista con cualquier Subcontratista no deberán incluir
términos y condiciones incompatibles con lo pactado en este
Contrato. CLÁUSULA VIGÉSIMA TERCERA.-
CONFIDENCIALIDAD.- Veintitrés punto uno (23.1) Información
Confidencial.- Para efectos de este Contrato, el término
“Información Confidencial” significa (i) la Información
Protegida definida en la cláusula veinte y cuatro punto uno y
(ii) cualquier otra clase de información relativa a las
operaciones y servicios contratados, o sobre asuntos O Y
materias relacionados con este Contrato, que haya sid

identificada por la Parte que lo reveló como confidencial.

RÍA 38 QUITO

Información Confidencial será considerada y tratada como
información confidencial por la parte que recibe tal $

información (en adelante la "Parte Receptora”), y no podrá

revelarla a ningún tercero, a menos que la parte que haya
7

divulgado tal información, datos o materiales (la £ afte

SMA

Reveladora") haya otorgado al respecto su consentimien

previo por escrito.- Veintitrés punto dos (23.2) Revelación
E

Interna por Parte Receptora.- Cada Parte Receptora podrá $ /
revelar la Información Confidencial a cualquiera de sus . 1
funcionarios, directores, empleados, o sus Compañías
Relacionadas, agentes, Subcontratistas y asesores, quienes:
(i) tengan la necesidad de conocerla en relación con la
ejecución de sus obligaciones según este Contrato o el
ejercicio de sus:derechos según este Contrato; (ii) hayan sido
advertidos y acuerden cumplir con las respectivas
NOTARIA TRIGÉSIMA OCTAVA
2284

restricciones sobre tal Información Confidencial según se
indica en este Contrato, de la misma manera como si fuera
una Parte Receptora. La Contratista tomará todas las
medidas necesarias para asegurar que sus trabajadores,
agentes, representantes, mandatarios y Subcontratistas
cumplan con la obligación de confidencialidad y será
responsable por cualquier incumplimiento con los requisitos de
esta cláusula cometido por ellos.- Veintitrés punto tres (23.3)

Revelación por Parte Receptora a Terceros.- No obstante lo

antes expresado, la Parte Receptora podrá revelar la
Información Confidencial a un tercero, sin requerir la
autorización previa y por escrito de la Parte Reveladora
siempre que tal información: Veintitrés punto tres punto uno
(23.3.1) Ya sea del conocimiento de la Parte Receptora para
la fecha en que le fue revelada, siempre que ese conocimiento
no hubiese derivado de un incumplimiento de esta cláusula de
confidencialidad; Veintitrés punto tres punto dos (23.3.2) Ya
sea del dominio público para la fecha en que le fue revelada, o
se haga disponible al público mediante un hecho distinto a un
acto u omisión de la Parte Receptora; y/o sus funcionarios,
directores, empleados, agentes, Subcontratistas y asesores;
Veintitrés punto tres punto tres (23.3.3) Sea desarrollada
independientemente por la Parte Receptora, sin uso de parte
alguna de la Información Confidencial; Veintitrés punto tres
punto cuatro (23.3.4) Sea adquirida independientemente por
Un tercero, quien, hasta donde conozca la Parte Receptora, no
se encuentre bajo obligación legal alguna que prohíba tal

revelación; o Veintitrés punto tres punto cinco (23.3.5) Sujeto
29028
225

Remigio AgularA- a las condiciones de la cláusula siguiente, cuya divulgación
sea requerida conforme a cualquier Ley Aplicable u orden de
cualquier autoridad competente, o como parte de un proceso
arbitral. Veintitrés punto tres punto seis (23.3.6) La Contratista
no tendrá que pedir autorización previa a la Secretaría para
revelar información a los auditores de reservas previa
suscripción de los correspondientes acuerdos de
confidencialidad.- Veintitrés punto cuatro (23.4) Revelación
Obligatoria.- En caso de que cualquier Parte Receptora sea
requerida por mandato de la Ley Aplicable u orden emanada

de alguna autoridad competente o como parte de un proceso S

arbitral, para revelar la Información Confidencial suministr A e
por cualquier Parte Reveladora, la Parte Receptora deberá 3 8
inmediatamente notificar por escrito a la Parte Reveladora, de Es
manera que ésta pueda tomar las medidas judiciales

apropiadas y/o relevar a la Parte Receptora del cumplimiento 8 ,
de los requerimientos de confidencialidad. En el caso de que $ le
tal medida judicial de protección u otra acción simil no Ha ls

¡O
pueda obtenerse, la Parte Receptora suministrará solament

aquella porción de dicha Información Confidencial que $5)
legalmente esté obligada a revelar.- Veintitrés punto cinco
Y

(23.5) Revelación por la Secretaría según Ley Aplicable.-

Estas disposiciones no se aplicarán a la información que la

Secretaría deba proporcionar de acuerdo con la Ley

Aplicable.- Veintitrés punto seis (23.6) Sobrevivencia de la

Confidencialidad.- Los efectos de esta cláusula continuarán

vigentes dentro de cinco (5) años posteriores de la

terminación de este Contrato. CLÁUSULA VIGÉSIMA
NOTARIA TRIGÉSIMA OCTAVA

2286

CUARTA.- PROPIEDAD DE LA INFORMACIÓN.- Veinticuatro
punto uno (24.1) Información Protegida.- Toda la información
adquirida o desarrollada durante la ejecución de actividades
relacionadas con los servicios objeto de este Contrato, así
como todos los borradores y la versión final de cualesquiera
dibujos, diseños, planos de ingeniería y otros planos, informes
técnicos o científicos, modelos, datos, resultados de
perforación, núcleos, registros, reportes, archivos, estudios u
otra información, materiales y documentos elaborados u
obtenidos durante el transcurso de operaciones relacionadas
con este Contrato, serán propiedad de la Secretaría
(“Información Protegida”). Se exceptúa de esta Información
Protegida, aquella que la Contratista o sus Compañías
Relacionadas o sus Subcontratistas hayan obtenido protección
intelectual registrada. La Contratista mantendrá tal
información protegida y tales materiales y documentos en
buen orden y, previo requerimiento, suministrará prontamente
a la Secretaría copia de toda la información en su posesión.-

Veinticuatro punto dos (24.2) Titularidad y Derechos de

Propiedad Intelectual e Industrial.- La Contratista garantiza a

la Secretaría que es titular o licenciataria autorizada de los
derechos de Propiedad Intelectual e industrial sobre cualquier
trabajo, documento e información que sea utilizado por ella
para la prestación de sus servicios según este Contrato. El
derecho de autor respecto a todos los planos, dibujos,
especificaciones, cálculos, anexos, informes, software
(generado o no por computadora) y otros trabajos preparados

por la Contratista, o en su nombre, en relación con la
2287

á Dr. Remigio AguilarA- ejecución de este Contrato pertenecen a la Contratista. No
obstante, a la terminación de este Contrato, la Contratista
otorgará a la Secretaría una licencia irrevocable, libre de
regalías, para usar y reproducir el material antes mencionado,
para su uso exclusivo, excepto en los casos en que la
Contratista sea únicamente  licenciataria  autorizada.-

Veinticuatro punto tres (24.3) Derechos de Utilizar Información

Exclusiva de la Contratista.- La Secretaría en todo momento,

a incluyendo después de la terminación de este Contrato, tiene
el derecho de conservar y utilizar copias de detalles de dibujo,

diseños, especificaciones, bases de datos, y cualquier otra

información de la Contratista que atañe al Proyecto. A 12
terminación de este Contrato la Contratista otorgará a |
Secretaría una licencia irrevocable, libre de regalías, paray
Usar y reproducir el material antes mencionado para su ls
exclusivo. La licencia concedida a la Secretaría se limitará $
á desarrollo, uso, operación, reparación, mantenimiento, Si
modificación, expansión (pero no duplicación) y, si es É
necesario, reconstrucción de la instalación y la Secretaría
. utilizará ninguna Información Exclusiva de la Contratista OS
otros fines a menos que se encuentre autorizada por | S
a Contratista por escrito.- Veinticuatro punto cuatro eh w/

Propiedad Intelectual Desarrollada.- Cualesquiera

invenciones, mejoras, tecnologías, y/o descubrimientos,
S patentables o no, protegidos o no por el derecho de autor,
creados, concebidos, desarrollados por la Contratista en el
desempeño de sus actividades para la prestación de servicios
ñ objeto de este Contrato (“Propiedad Intelectual Desarrollada”),

NOTARIA TRIGÉSIMA OCTAVA
pasarán a ser propiedad conjunta de la Secretaría y la
Contratista. Se exceptúa aquella Propiedad Intelectual
registrada por la Contratista o sus Compañías Relacionadas.
En consecuencia, cada Parte tendrá la mitad de la
participación indivisible en dicha Propiedad Intelectual
Desarrollada y estará autorizada para utilizar tal Propiedad
Intelectual Desarrollada para sus propios fines comerciales sin
tener que solicitar autorización para ello a la otra Parte, en el
entendido, además que cada una de las Partes reconoce y
acuerda que no deberá utilizar, revelar, vender u ofrecer en
venta, o para el beneficio de cualquier tercero, la Propiedad
Intelectual Desarrollada. CLÁUSULA VIGÉSIMA QUINTA.-
DECLARACIONES DE LA CONTRATISTA.- Veinticinco punto
uno (25.1) Autorización.- La Contratista declara y garantiza
que está debidamente autorizada para celebrar este Contrato.-

Veinticinco punto dos (25.2) Conocimiento de la Legislación

Ecuatoriana.- La Contratista declara, expresamente, que a la
Fecha de Vigencia de este Contrato tiene pleno conocimiento
de la legislación ecuatoriana aplicable a los contratos de
prestación de servicios para la exploración y explotación de
hidrocarburos.- Veinticinco punto tres (25.3) Calificación y

Conformidad con Requerimientos y Prácticas.- La Contratista

garantiza y se obliga a mantenerse permanentemente
calificada y en capacidad de ejecutar los servicios objeto de
este Contrato, de forma de cumplir con sus obligaciones de
acuerdo con los términos y condiciones de este Contrato. La
Contratista garantiza y se compromete a prestar todos los

servicios requeridos conforme a este Contrato de conformidad
2RRY

Dr. Remigio Aguilar A. Con los Estándares de la Industria Petrolera Internacional.-

Veinticinco punto cuatro (25.4) Conocimiento de este

Contrato.- La Contratista declara y garantiza que ha
examinado a cabalidad este Contrato, incluyendo todos los
anexos del mismo, y que conoce bien sus términos y
disposiciones y que por tanto, renuncia a reclamos alegando
desconocimiento o falta de comprensión de los mismos.-

Veinticinco punto cinco (25.5) Experiencia y Calificaciones.-

La Contratista declara y garantiza que, por sí misma y a través
de sus Subcontratistas, posee toda la experiencia y
calificaciones adecuadas y necesarias para ejecutar sus
obligaciones según este Contrato, de conformidad con los
términos y condiciones estipulados en el mismo.- Veinticinco

punto seis (25.6) Declaración sobre Propiedad Intelectual.- La

Contratista declara y garantiza que es propietaria, o cuenta
con el derecho de uso, de todas las patentes, marcas
comerciales, marcas de servicio, denominaciones comerciales,
derechos de autor, licencias, franquicias, permisos y derechos
de propiedad intelectual necesarios para cumplir cof “sus

obligaciones contractuales, y que no vulneran derechos $
GE

(25.7) Declaración de Solvencia.- La Contratista declara y
garantiza que está financieramente solvente, en capacidad de
pagar sus deudas según su plazo de vencimiento y que posee
suficiente capital de trabajo para cumplir las obligaciones
previstas en este Contrato.- Veinticinco punto ocho (25.8)

Declaración Sobre Certificaciones Comerciales y

Profesionales.- La Contratista declara y asegura que todas las

NOTARIA TRIGÉSIMA OCTAVA
2290

personas que llevarán a cabo los trabajos contemplados por
este Contrato cuentan y contarán con todas las certificaciones
comerciales y profesionales requeridas por la Ley Aplicable
para la prestación de sus respectivos servicios según este
Contrato.- Veinticinco punto nueve (25.9) Cumplimiento de
Ley.- Las Partes expresamente declaran que la celebración y
ejecución de este Contrato no resultará en una violación o
incumplimiento de sus estatutos o de lo dispuesto en cualquier
ley, reglamento o sentencia a la que estuviesen sujetas,
incluyendo la Ley Aplicable. CLÁUSULA VIGÉSIMA SEXTA.-
RESPONSABILIDAD DE LA CONTRATISTA.- Veintiséis punto
uno (26.1) Riesgos de Daño o Pérdida.- Veintiséis punto uno

punto uno (26.1.1) La Contratista será responsable de la
conservación del Área del Contrato durante la ejecución de los
servicios, así como de la seguridad de su personal y del de
sus Subcontratistas, y de los materiales, equipos y bienes
propiedad de la Contratista y de sus Subcontratistas ubicados
en el Área del Contrato o para la ejecución de los servicios.-
Veintiséis punto uno punto dos (26.1.2) La Contratista
resguardará y mantendrá a salvo a la Secretaría de cualquier
daño o pérdida que ésta pudiere sufrir y se viere obligada a
pagar en virtud de sentencia ejecutoriada de autoridad
competente, y que se derive del incumplimiento por parte de la
Contratista de cualquier obligación contenida en este
Contrato, como consecuencia de actos u omisiones dolosos o
culposos imputables al personal de la Contratista o de
cualesquiera Subcontratistas.- Veintiséis punto dos (26.2)

Obligación de Resguardar a la Secretaría.- La Contratista se

Dr. Remigio Aguilar A
NOTARIO

obliga a resguardar y mantener a la Secretaría a salvo de y a
responder económicamente por cualquier perjuicio, acción,
procedimiento judicial, indemnización, costos y gastos, de
cualquier naturaleza o especie, que pudiera sufrir o ser
obligada a pagar, en virtud de sentencia ejecutoriada de
autoridad competente, como consecuencia de actos dolosos o
culposos imputables a la Contratista o a su personal o al de
sus Subcontratistas, incluyendo los siguientes: Veintiséis
punto dos punto uno (26.2.1) Cualesquiera pérdidas o daños a
los materiales, equipos y bienes; Veintiséis punto dos punto
dos (26.2.2) Cualesquiera lesiones personales, enfermedad o

muerte; Veintiséis punto dos punto tres (26.2.3) El

incumplimiento por la Contratista o de sus Subcontratistas d
la Ley Aplicable o cualesquier permisos requeridos; Veintiséis y
punto dos punto cuatro (26.2.4) El incumplimiento por E
Contratista de cualquier obligación que hubiese OOO A

respecto de terceros, incluyendo cualquier Subcontratista con

ocasión a la ejecución de este Contrato; Veintiséis punto
punto cinco (26.2.5) Cualquier reclamación, procedimiento,
demanda o acción, por uso o divulgación no autorizados de
secretos comerciales, derechos de propiedad, derechos AS
autor, derechos sujetos a privilegio, marcas comerciales o
cualquier otro derecho de propiedad intelectual, que fuere
atribuible bien sea directa o indirectamente a: (i) el diseño,
construcción, uso, operación o propiedad de cualesquier
materiales, equipos y bienes de la Contratista O
Subcontratistas; o (ii) la ejecución de este Contrato por la
Contratista o Subcontratistas, incluyendo el uso de cualquier

NOTARIA TRIGÉSIMA OCTAVA
2292

herramienta, implemento o construcción por la Contratista o
cualquiera de sus Subcontratistas; Veintiséis punto dos punto
seis (26.2.6) Cualquier contaminación o daños al medio
ambiente causados por la Contratista o Subcontratistas,
incluyendo la descarga de desechos tóxicos y sustancias
susceptibles de degradar el ambiente; Veintiséis punto dos
punto siete (26.2.7) Cualquier gravamen de la Contratista;
Veintiséis punto dos punto ocho (26.2.8) Cualquier
invalidación de pólizas de seguro, debido a incumplimientos
por parte de la Contratista de alguno de los requerimientos
establecidos en la póliza respectiva; Veintiséis punto dos
punto nueve (26.2.9) El reclamo por una autoridad competente
de cualquier Tributo, incluyendo todos los Tributos (i) cuya
obligación de pago recaiga en la Contratista según este
Contrato, o (ii) que estén relacionados con ingresos recibidos
de las actividades ejecutadas o por el cual se deba pagar a la
Contratista o a sus Subcontratistas o a cualquiera de sus
respectivos asesores, agentes, empleados o representantes.-
Veintiséis punto tres (26.3) Deber de Informar.- La Contratista
comunicará oportunamente a la Secretaría sobre cualquier
procedimiento judicial relacionado con este Contrato en el que
la Contratista intervenga o deba intervenir, o en el que la
Secretaría deba intervenir, a fin de que la Secretaría pueda
adoptar las medidas que estime convenientes para la defensa
de sus intereses. A su vez, la Secretaría participará a la
Procuraduría General del Estado sobre tales particulares para
los efectos pertinentes.- Veintiséis punto cuatro (26.4) Costas

Procesales.- Los costos indemnizables conforme a esta
2991

á Dr. Remigio Agvilar Ab liga a resguardar y mantener a la Secretaría a salvo de y a
z responder económicamente por cualquier perjuicio, acción,
procedimiento judicial, indemnización, costos y gastos, de
cualquier naturaleza o especie, que pudiera sufrir o ser
obligada a pagar, en virtud de sentencia ejecutoriada de
autoridad competente, como consecuencia de actos dolosos o
culposos imputables a la Contratista o a su personal o al de
sus Subcontratistas, incluyendo los siguientes: Veintiséis
punto dos punto uno (26.2.1) Cualesquiera pérdidas o daños a
los materiales, equipos y bienes; Veintiséis punto dos punto

dos (26.2.2) Cualesquiera lesiones personales, enfermedad o

muerte; Veintiséis punto dos punto tres (26.2.3) EN

incumplimiento por la Contratista o de sus Subcontratistas d
la Ley Aplicable o cualesquier permisos requeridos; Veintiséis
punto dos punto cuatro (26.2.4) El incumplimiento por e
Contratista de cualquier obligación que hubiese sami.

- respecto de terceros, incluyendo cualquier Subcontratista, con $

ocasión a la ejecución de este Contrato; Veintiséis pUÑIS
punto cinco (26.2.5) Cualquier reclamación, procedimiento,
demanda o acción, por uso o divulgación no autorizados de
secretos comerciales, derechos de propiedad, derechos S 3
autor, derechos sujetos a privilegio, marcas comerciales o
S cualquier otro derecho de propiedad intelectual, que fuere
atribuible bien sea directa o indirectamente a: (i) el diseño,
construcción, uso, operación o propiedad de cualesquier
materiales, equipos y bienes de la Contratista O
Subcontratistas; o (ii) la ejecución de este Contrato por la
Contratista o Subcontratistas, incluyendo el uso de cualquier
NOTARIA TRIGÉSIMA OCTAVA
2292

herramienta, implemento o construcción por la Contratista o
cualquiera de sus Subcontratistas; Veintiséis punto dos punto
seis (26.2.6) Cualquier contaminación o daños al medio
ambiente causados por la Contratista o Subcontratistas,
incluyendo la descarga de desechos tóxicos y sustancias
susceptibles de degradar el ambiente; Veintiséis punto dos
punto siete (26.2.7) Cualquier gravamen de la Contratista;
Veintiséis punto dos punto ocho (26.2.8) Cualquier
invalidación de pólizas de seguro, debido a incumplimientos
por parte de la Contratista de alguno de los requerimientos
establecidos en la póliza respectiva; Veintiséis punto dos
punto nueve (26.2.9) El reclamo por una autoridad competente
de cualquier Tributo, incluyendo todos los Tributos (i) cuya
obligación de pago recaiga en la Contratista según este
Contrato, o (ii) que estén relacionados con ingresos recibidos
de las actividades ejecutadas o por el cual se deba pagar a la
Contratista o a sus Subcontratistas o a cualquiera de sus
respectivos asesores, agentes, empleados o representantes.-
Veintiséis punto tres (26.3) Deber de Informar.- La Contratista
comunicará oportunamente a la Secretaría sobre cualquier
procedimiento judicial relacionado con este Contrato en el que
la Contratista intervenga o deba intervenir, o en el que la
Secretaría deba intervenir, a fin de que la Secretaría pueda
adoptar las medidas que estime convenientes para la defensa
de sus intereses. A su vez, la Secretaría participará a la
Procuraduría General del Estado sobre tales particulares para
los efectos pertinentes.- Veintiséis punto cuatro (26.4) Costas

Procesales.- Los costos indemnizables conforme a esta
2293

Dr. Remágio Aguilar Acláusula incluirán cualesquier gastos de litigio y abogados en
que incurriere la Secretaría con ocasión de los reclamos,
demandas y acciones previamente indicadas.- Veintiséis punto
cinco (26.5) Defensa.- Sin menoscabo del derecho de
liberación de responsabilidad aquí previsto, la Contratista
tendrá la obligación de asumir la defensa de cualquier
reclamo, demanda o acción en virtud de los cuales se les
solicite indemnización, y la Secretaría no podrá transar tales
reclamos, requerimientos o acciones sin el consentimiento
previo de la Contratista por escrito.- Veintiséis punto seis

(26.6) Supervivencia de las Obligaciones de Resguardo.- Las SY

obligaciones establecidas en esta cláusula sobrevivirán hast
el vencimiento del período de prescripción previsto en la Ley
Aplicable. CLÁUSULA VIGÉSIMA SÉPTIMA.-
NOTIFICACIONES Y COMUNICACIONES.- Veintisiete punto

NOT,

incluyendo las que contengan solicitudes, dictámenes
opiniones, aceptaciones, renuncias, consentimientas,

DJ ls
instrucciones, autorizaciones, informes, estudios, balanges, 2
inventarios y más documentos, o que éstas presenten a
alguna autoridad competente, por igual razón, serán por
escrito en castellano y deberán ser enviadas mediante entrega
personal, correo especial (courier), por fax y por correo
electrónico.- Veintisiete punto dos (27.2) Las Partes señalan
como direcciones para efectos de las comunicaciones
indicadas en esta ciáusula las siguientes: La Secretaría de
Hidrocarburos, Avenida Amazonas número treinta y cinco

NOTARIA TRIGÉSIMA OCTAVA
To
DO

o
de

guión ochenta y nueve (No. 35-89) y Juan Pablo Sanz Edificio
Amazonas cuatro mil (4000), piso diez (10). Teléfono tres
nueve cinco cinco tres cero cero (3955300) Fax dos cuatro
seis dos cuatro tres cinco (2462435) Correo electrónico:
infoMshe.gob.ec, Quito guión Ecuador; CONTRATISTA
Avenida República de El Salvador trescientos nueve (309) y
Suiza Edificio DYGOIL, Piso diez (10). Teléfono dos cuatro
cuatro cero tres uno seis (2440 316), Fax: dos cuatro cuatro
cero nueve cero nueve (2440 909) Correo electrónico:
oscaccoMdygoil. com, Quito — Ecuador, con copia a: Calle de
los Establos S/N y Calle C Edificio Site Center, Oficina
doscientos cinco guión uno (205-1), teléfono tres ocho cero
uno tres siete dos (3801372), Fax tres ocho cero uno uno
nueve siete (3801197), Correo electrónico:
cespinozaMgenteoilcom, Quito guión Ecuador.- Veintisiete
punto tres (27.3) Para todos los efectos de este Contrato se
entenderá que una comunicación fue recibida por la otra
Parte, cuando sea recibida por entrega personal o cuando
exista una constancia de recepción de la Parte notificada.-
Veintisiete punto cuatro (27.4) Las Partes pueden designar
nuevas direcciones,  notificándose de este particular
oportunamente, conforme al procedimiento previsto en esta
cláusula.- Veintisiete punto cinco (27.5) Los documentos que
la Contratista presente en virtud de este Contrato a la
Secretaría, se sujetarán a lo dispuesto en la Ley Aplicable.
CLÁUSULA VIGÉSIMA OCTAVA.- TRANSFERENCIA O
CESIÓN DE ESTE CONTRATO.- Veintiocho punto uno (28.1)

Transferencia o Cesión solo con Autorización Previa.- La
2205

Dr. Remigio Aguilar A Contratista no podrá transferir o ceder los derechos y
obligaciones derivados de este Contrato, total o parcialmente
a favor de cualquier Persona, sin previa autorización del
Ministerio. Cualquier Transferencia o Cesión realizada en
contravención a esta cláusula será considerada nula y dicho
acto constituirá una causal de caducidad, de conformidad con
lo previsto en la Ley Aplicable y en este Contrato.- Veintiocho
punto dos (28.2) Queda expresamente entendido y convenido
que en caso de Transferencia o Cesión regirán las condiciones
y requisitos establecidos en el Reglamento para la

Transferencia o Cesión de Derechos y Obligaciones de los y

Contratos de Hidrocarburos, expedida en el Decreto Ejecutivo

38 QUO

número mil trescientos sesenta y tres (1363) publicado en el
Registro Oficial número doscientos noventa y tres (293) de
veinte y siete (27) de marzo del dos mil uno (2001), que
reglamenta al artículo setenta y nueve (79) de la Ley de
Hidrocarburos.- Veintiocho punto tres (28.3) Responsabilidad. Zin
En caso de que la Transferencia o Cesión fuere parcial,
cedente seguirá siendo responsable ante la Secretaría delas
obligaciones, garantías y compromisos transferidos luego ds DS
cualquier Transferencia o Cesión parcial permitida según está A ía
cláusula.- Veintiocho punto cuatro (28.4) Solvencia y
Capacidad.- En ningún caso la Transferencia total o parcial,
de los derechos y obligaciones derivadas de este Contrato,
podrá originar el deterioro de la solvencia financiera y
capacidad operativa, administrativa, financiera y técnica de la
Contratista, ni podrá afectar negativamente los Planes
contemplados en este Contrato.- Veintiocho punto cinco (28.5)

NOTARIA TRIGÉSIMA OCTAVA

Obligaciones Laborales y Tributarias.- Si la Transferencia o

Cesión fuere total, la responsabilidad de quien transfiere o del
cedente subsistirán respecto de las obligaciones de carácter
laboral y tributario que hubieren contraído antes de la
Transferencia o Cesión, con sujeción a la Ley Aplicable.
También será responsabilidad del cedente el Impuesto a la
Renta a que hubiere lugar como consecuencia de la utilidad
obtenida en dicha Transferencia o Cesión.- Veintiocho punto
seis (28.6) Cambio de Control.- En la medida de lo posible, la
Contratista y su Casa Matriz se asegurarán de no ser objeto
de un Cambio de Control, durante la vigencia del Contrato, sin
el consentimiento previo de la Secretaría. Cualquier cambio
de control registrado deberá ser notificado a la Secretaría
dentro del plazo máximo de sesenta (60) días de producido.
Lo previsto en este punto será aplicable a la Contratista y a su
Casa Matriz con independencia de la forma en que esté
organizada, ya sea a través de la constitución de personas
morales, de consorcios, contratos o asociaciones sin
personalidad jurídica propia. CLÁUSULA VIGÉSIMA
NOVENA.- TERMINACIÓN Y CADUCIDAD DE ESTE
CONTRATO.- Veintinueve punto uno (29.1) Terminación.- Este
Contrato terminará a más de las causales previstas en la Ley
de Hidrocarburos y en este Contrato, por las siguientes
causas: Veintinueve punto uno punto uno (29.1.1) Por
vencimiento del Plazo de Vigencia o por cumplimiento del
objeto de este Contrato.- Veintinueve punto uno punto dos
(29.1.2) Por acuerdo entre las Partes.- Veintinueve punto uno

punto tres (29.1.3) Por declaratoria de caducidad emitida por
2097

Dr. Remigio Aguilar A. ias : 5 , y
ses el Ministerio conforme a la Ley de Hidrocarburos.- Veintinueve

NOTARIO

punto uno punto cuatro (29.1.4) Por declaratoria judicial de
quiebra de la Contratista.- Veintinueve punto uno punto cinco
(29.1.5) Por Evento de Insolvencia de la Contratista o de su
Casa Matriz, declarada por autoridad competente, a opción de
la Secretaría.- Veintinueve punto uno punto seis (29.1.6) Por
extinción de la personalidad jurídica de la Contratista o de su
Casa Matriz.- Veintinueve punto uno punto siete (29.1.7) Por
cesión de bienes de la Contratista o de su Casa Matriz en
beneficio de sus acreedores por haber sido privada del control

de sus propios asuntos debido a una orden de autoridadY

competente.- Veintinueve punto uno punto ocho (29.1.8) Por,
sentencia ejecutoriada o por laudo arbitral que declare la
terminación de este Contrato.- Veintinueve punto uno punt
nueve (29.1.9) Por opción de cualquiera de las Partes, cuand
la otra Parte hubiese incumplido sus principales obligaciones
contractuales estipuladas en este Contrato, incluyendo el Y |
derecho de terminación de este Contrato por parte de Ja
Secretaría por el incumplimiento por parte de la Contratista '
las actividades contempladas en el Plan de Actividades 5 AS
Veintinueve punto uno punto diez (29.1.10) En caso de ques
cualquiera de las Partes deseare terminar este Contrato por
incumplimiento de alguna de las obligaciones estipuladas en
este Contrato que no constituyan causa de caducidad, la Parte
que se creyere perjudicada recurrirá al procedimiento de
solución de controversias previsto en la cláusula trigésima
primera de este Contrato.- Veintinueve punto dos (29.2)
Procedimiento de Caducidad.- Previo a la declaratoria de
NOTARIA TRIGÉSIMA OCTAVA
caducidad de este Contrato, se seguirá el siguiente
procedimiento: (a) La Secretaría o la Agencia de Regulación y
Control Hidrocarburífero (ARCH) notificará a la Contratista con
el o los incumplimientos a la Ley Aplicable, a los Reglamentos
o a este Contrato, concediéndole un plazo de treinta (30) días
calendario, contados desde la fecha de notificación, para que
conteste, remedie, corrija, rectifique o desvanezca los cargos.
Sin embargo, si habiendo tomado tales acciones este plazo
resultare insuficiente para que la Contratista pueda remediar,
corregir o rectificar tal falta o incumplimiento y ésta así lo
demuestra, la Secretaría o la Agencia de Regulación y Control
Hidrocarburífero (ARCH) podrá concederle un plazo adicional
que, según cada caso, sea el necesario para cumplir con lo
dispuesto en esta cláusula. (b) Una vez concluido el plazo,
con la contestación o sin ella, en los casos que corresponda,
la Secretaría o la Agencia de Regulación y Control
Hidrocarburífero (ARCH) solicitará en forma motivada la
caducidad de este Contrato al Ministro Sectorial, quien lo
tramitará y resolverá de conformidad con la Ley Aplicable. (c)
El Ministro Sectorial abrirá un expediente de caducidad, y
notificará a la Contratista con los incumplimientos,
concediéndole el plazo de sesenta (60) días calendario, para
que conteste, remedie, corrija o rectifique los incumplimientos,
que originó el reclamo. (d) Agotado el procedimiento referido
en el literal anterior, el Ministro Sectorial emitirá la resolución
que corresponda, que deberá estar debidamente motivada en
informes legales, técnicos y económicos. La declaratoria de

caducidad deberá estar debidamente motivada utilizando
2209

- o Criterios de valoración objetivos, como: gravedad de la
infracción, negligencia, daño producido, perjuicio al Estado, y
otros que se consideren pertinentes.- Veintinueve punto dos
> punto uno (29.2.1) Para el caso de la causal prevista en el

numeral catorce dei artículo setenta y cuatro de la Ley de
Hidrocarburos, el incumplimiento se generará cuando como

resultado de un Estudio Ambiental realizado de conformidad

con la Ley Aplicable, se detectaren Daños Ambientales
(pasivos ambientales) imputables a la Contratista, y ésta no
iniciare O interrumpiere injustificadamente, en cualquier

momento, la remediación dispuesta por el Ministerio del

a Ambiente y/o el Estudio Ambiental respectivo. En el Estudio

Ambiental constarán especificados los Daños Ambientales, asi
5 como el programa y plazo para la remediación respectiva, que
se ejecutará por cuenta de la Contratista. En todo lo demás,
se observará el procedimiento establecido en la cláusula
treinta uno punto dos.- Veintinueve punto tres (29.3) Efectos

de la Declaratoria de Caducidad.- La caducidad de este

A Contrato, implica la inmediata terminación de este Contrata y
la restitución al Estado del Área del Contrato y la entrega de €
todos los equipos, herramientas, maquinarias, información S
técnica actualizada y otros elementos, instalaciones ld
industriales o de transporte y comercialización y demás
muebles e inmuebles, adquiridos con destino a su uso en las
a actividades objeto de este Contrato, sin costo alguno para la
Secretaría y el Estado ecuatoriano, y conlleva además la
> ejecución automática de las garantías otorgadas conforme a
este Contrato.- Veintinueve punto cuatro (29.4) Sanciones
NOTARIA TRIGÉSIMA OCTAVA
para otros Incumplimientos e Infracciones.- El incumplimiento

de las obligaciones estipuladas en este Contrato o la
infracción de la Ley de Hidrocarburos o sus Reglamentos que
no produzcan efectos de caducidad, se sancionará de acuerdo
con lo establecido en la referida Ley, sus reglamentos y este
Contrato, según sea el caso. CLÁUSULA TRIGÉSIMA.-
CONTRATOS ADICIONALES Y MODIFICATORIOS.- Treinta

punto uno (30.1) Yacimientos de Gas Natural Libre y

Yacimientos de Condensado de Gas.- En el caso de que la

Contratista durante la ejecución de este Contrato, descubriere
Yacimientos de Gas Natural Libre comercialmente explotables
localizados en el Área del Contrato, podrá suscribir contratos
adicionales para su explotación, de conformidad con lo
previsto en el artículo treinta y dos de la Ley de
Hidrocarburos. Igualmente, si se descubrieren Yacimientos de
Condensado de Gas cuya sola producción de líquidos resulte
antieconómica las Partes podrán celebrar un contrato
adicional para la explotación de los mismos.- Treinta punto

dos (30.2) Reinyección y Quema de Gas Natural Asociado.-

Sin perjuicio de lo estipulado en la cláusula anterior, la
Contratista podrá reinyectar a los Yacimientos o utilizar para
sus operaciones el Gas Natural Asociado y el gas natural
proveniente de Yacimientos de Condensado de Gas en las
cantidades que sean necesarias para las operaciones de
explotación y transporte de Petróleo Crudo. Para tales
efectos, así como para quemar o arrojar a la atmósfera el gas
natural, la Contratista deberá contar con la aprobación de la

Secretaría o el Ministerio, según se establece en la Ley de
2301

Dr. Remigio AswilarA Midrocarburos, la cual podrá ser negada justificadamente. La
utilización de estos gases no tendrá costo alguno para la
Contratista.- Treinta punto tres (30.3) Gas Natural Asociado.-
El Gas Natural Asociado que se obtenga en la explotación de
Yacimientos, que no sea explotado y utilizado por la
Contratista según se establece en la cláusula treinta punto
dos será utilizado por la Secretaría para su industrialización y
comercialización, previo acuerdo de las Partes.- Treinta punto
tres punto uno (30.3.1) En los casos en que el Gas Natural
Asociado no pueda ser utilizado por la Contratista, o no sea

conveniente la industrialización y/o comercialización por parte

RE

de la Secretaría, la Secretaría podrá autorizar su quema,
previa justificación técnica y económica.- Treinta punto cuatro

(30.4) Autorizaciones.- Para la celebración de los contratos

ROTAR 38 QUO

adicionales referidos en las cláusulas treinta punto uno y
treinta punto dos se requerirá del acuerdo de las Partes, en el ÍS

entendido de que ellas no podrán negarse a Ni a yn
A

dá

Lo —

acuerdo sin justa causa. Además, para que estos contratos

me os . : SS
sean válidos se requerirán los informes necesarios de

del Gas Natural Asociado.- Cuando mediante la instalación de > ]

una planta procesadora de campo fuere factible la
recuperación de los Hidrocarburos Líquidos Condensados del
Gas Natural Asociado producido por la Contratista, obtenidos
después de los separadores convencionales de campo, la
Secretaría dispondrá de dichos Hidrocarburos Líquidos
Condensados del Gas Natural Asociado recobrados, para lo

NOTARIA TRIGÉSIMA OCTAVA

9302

cual realizará todas las inversiones necesarias y pagará todos
los gastos a partir de los separadores convencionales de
campo. La Secretaría podrá solicitar a la Contratista la
instalación y operación de equipos que permitan la
recuperación de Hidrocarburos Líquidos Condensados del Gas
Natural Asociado después de los separadores convencionales
de campo, debiendo la Secretaría realizar los respectivos
reembolsos o pagos que se convengan.- Treinta punto seis
(30.6) Contratos Modificatorios.- Habrá lugar a la negociación
y suscripción de contratos modificatorios a este Contrato
previo acuerdo de las Partes, conforme lo previsto en la Ley
Aplicable.- Treinta punto seis punto uno (30.6.1) En caso de
celebración de contratos modificatorios a este Contrato en los
cuales se varíe por circunstancias técnicas o económicas, en
un porcentaje igual o superior al veinte y cinco por ciento
(25%) del total de las inversiones estimadas para el Plan de
Actividades (Anexo B) las actividades e Inversiones
comprometidas, se deberá modificar proporcionalmente la
tarifa. CLÁUSULA TRIGÉSIMA PRIMERA.- SOLUCIÓN DE
CONTROVERSIAS.- Treinta y uno punto uno (31.1)

Negociaciones Directas Obligatorias.- En todos los conflictos

relacionados con la aplicación, interpretación, ejecución,
incumplimiento, así como los efectos de una terminación
anticipada o cualquier otra circunstancia relacionada con este
Contrato, las Partes deberán intentar un arreglo directo entre
ellas. Para ello la Parte afectada deberá presentar una
solicitud de negociaciones directas. Para este efecto, la Parte

afectada someterá el desacuerdo al representante legal de la
Dr. Remigio Aguilar A.
NOTARIO

2303

otra Parte. Si dentro del plazo de treinta (30) días de haberse
referido el desacuerdo, o aquel plazo que acuerden las Partes,
éste no hubiere sido resuelto, se observará el procedimiento
previsto en la cláusula treinta y uno punto dos (31.2), treinta y
uno punto tres (31.3) o en la cláusula treinta y uno punto
cuatro (31.4), según fuese el caso.- Treinta y uno punto dos
(31.2) Mediación Facultativa.- A falta de alcanzar un arreglo
directo de las Partes según la cláusula treinta y uno punto uno
(31.1), cualquiera de las Partes podrá someter las diferencias
al proceso de mediación (i) a cualquier centro de mediación
registrado por el Consejo de la Judicatura o (ii) al
procedimiento arbitral previsto en la cláusula treinta y uno
punto cuatro (31.4).- Treinta y uno punto tres (31.3)
Consultoría.- En caso de discrepancias técnicas o económicas

previstas en las cláusulas: ocho punto dos punto treinta y seis

(8.2.36), once punto dos (11.2), once punto tres (11.3), doce
punto siete (12.7), catorce punto seis punto tres (14.6.3)y Y

y

diecisiete punto seis (17.6) de este Contrato, que no hayan

sido resueltas amigablemente entre las Partes según la"

Hee,

cláusula treinta y uno punto uno (31.1), la Contratista de E
manera facultativa podrá referir las diferencias a un Consultor á
El Consultor no podrá pronunciarse sobre la aplicación de la ] ] Ñ
ley tributaria.- Treinta y uno punto tres punto uno (31.3.1)
Para estos efectos, la Parte afectada deberá notificar a la
Secretaría su decisión de someter el desacuerdo al dictamen
de un Consultor.- Treinta y uno punto tres punto dos (31.3.2)
Para la elección del Consultor, cada Parte presentará a la otra
una lista de tres nombres de candidatos dentro del plazo de
NOTARIA TRIGÉSIMA OCTAVA
A
2304

quince (15) días contados a partir de la presentación de la
solicitud de la Contratista. Si uno o más de los Consultores
propuestos aparecieren en ambas listas, el Consultor será
seleccionado de entre aquellos que figuren en ambas listas.
Si no hubiese candidatos coincidentes o no existiere acuerdo
en caso de ser dos o más los candidatos coincidentes, las
Partes harán sus mejores esfuerzos para “designar al
Consultor. Si no hubiese acuerdo entre ellas para la
designación dentro del plazo de siete (7) días, el Consultor
será designado, considerando la materia a tratar, por sorteo
de entre los que constan en el Anexo J. El sorteo se realizará
por pedido de cualquiera de las Partes ante un notario público,
debiendo notificar el Notario a la otra parte con al menos
cuarenta y ocho (48) horas de anticipación a la fecha del
sorteo.- Treinta y uno punto tres punto tres (31.3.3) El
Consultor deberá ser nominado y designado sobre la base de
criterios de imparcialidad y conocimiento técnico sobre la
materia objeto de la consultoria.- Treinta y uno punto tres
punto cuatro (31.3.4) Una vez iniciado el procedimiento, no
podrán existir reuniones directas entre una de las Partes con
el Consultor sin la autorización de la otra. Las Partes
presentarán sus argumentos al Consultor dentro de los treinta
(30) días calendario a partir de la fecha de su designación.
Las Partes proporcionarán al Consultor toda la información,
por escrito o en audiencia oral con la evidencia que
consideren que razonablemente requiere para llegar a su
dictamen.- Treinta y uno punto tres punto cinco (31.3.5) El

Consultor designado elaborará y entregará el dictamen a las
2309

Dr. Remigio Aguilar AD artes en el plazo de sesenta (60) días desde la fecha de su
designación.- Treinta y uno punto tres punto seis (31.3.6) Si
surgiere una diferencia entre las Partes acerca del sentido,
interpretación o alcance del dictamen, cualquiera de ellas
podrá solicitar su corrección o aclaración mediante
comunicación dirigida al Consultor y a la otra Parte, dentro del
plazo de quince (15) días de notificado el dictamen.- Treinta y
uno punto tres punto siete (31.3.7) El dictamen del Consultor
tendrá efecto vinculante y será definitivo para las Partes.-
Treinta y uno punto tres punto ocho (31.3.8) Sin embargo,
dentro del plazo de quince (15) días de notificado el dictamen

o la corrección o aclaración, las Partes podrán solicitar 185

revisión de la decisión conforme el procedimiento de arbitraj

38 QUITO

previsto en la cláusula treinta y uno punto cuatro, únicamen
en los siguientes casos: (a) Si el Consultor se hubier
extralimitado en el mandato otorgado; (b) Si se demues
corrupción, vinculación o conflicto de interés del Dd ¡
la materia objeto de la controversia; y, (c) En caso qu$ a Yo
alguna de las Partes se le hubiese negado el derecho. aja

defensa, conforme los plazos previstos en esta MAN

Treinta y uno punto tres punto nueve (31.3.9) El inic el

AS
arbitraje suspenderá la decisión del Consultor.- Treinta y Bno
punto tres punto diez (31.3.10) Los gastos y honorarios que
demande la intervención del Consultor serán por cuenta de la
Parte solicitante, a menos que la Secretaría decidiese que
sean por cuenta de las dos Partes, en proporciones iguales.
Para estos efectos la Contratista solicitará el pronunciamiento
respectivo a la Secretaría al momento de notificar la intención

NOTARIA TRIGÉSIMA OCTAVA
2306

de contar con un consultor conforme la cláusula treinta y uno
punto tres punto uno (31.3.1).- Treinta y uno punto cuatro
(31.4) Arbitraje.- En todos los conflictos relacionados con la
aplicación, interpretación, ejecución, incumplimiento, así como
los efectos de una terminación anticipada del contrato o
cualquier violación de la Ley Aplicable u otra circunstancia
relacionada con este Contrato, que no hayan sido
solucionadas por negociaciones directas según la cláusula
treinta y uno punto uno, o en virtud de la mediación según la
cláusula treinta y uno punto dos (31.2), o que no hayan sido
sometidas a dictamen de un Consultor según la cláusula
treinta y uno punto tres (31.3) serán resueltas definitivamente
mediante un arbitraje ad-hoc al amparo del Reglamento de
Arbitraje de la Comisión de las Naciones Unidas para el
Derecho Mercantil Internacional, UNCITRAL del año mil
novecientos setenta y seis (1976). El arbitraje será
administrado según su cuantía por (i) la Corte Permanente de
Arbitraje con sede en La Haya, en casos cuya cuantía sea
indeterminada o supere los diez (10) millones de Dólares; y (ii)
el Centro de Arbitraje y Mediación de la Cámara de Comercio
de Quito en los demás casos.- Treinta y uno punto cuatro
punto uno (31.4.1) El lugar del arbitraje será: (a) Santiago de
Chile, Chile, en el caso de la cláusula treinta y uno punto
cuatro (31.4) (i) y (b) Quito, Ecuador en el caso de la cláusula
treinta y uno punto cuatro (31.4) (ii).- Treinta y uno punto
cuatro punto dos (31.4.2) El idioma del procedimiento será el
castellano. Cualquiera de las Partes podrá presentar pruebas

testimoniales o documentales en un idioma distinto al

|

)

)
_ Dr. Remigio Aguilar A.

NOTARIO

207

castellano, siempre que esa Parte le provea a la otra Parte
una traducción escrita al castellano de dicha prueba
testimonial o documental.- Treinta y uno punto cuatro punto
tres (31.4.3) El arbitraje será en Derecho y la normativa
aplicable al fondo de la controversia será el derecho
ecuatoriano.- Treinta y uno punto cinco (31.5) Constitución del
Tribunal Arbitral.- El Tribunal Arbitral estará compuesto por
tres (3) miembros. Cada una de las Partes designará a un
árbitro, y el tercero, que actuará como Presidente del Tribunal
Arbitral, será designado de común acuerdo por los dos (2)
árbitros designados. Si una Parte se abstiene de designar a

un árbitro dentro de los cuarenta y cinco (45) días calendario

contados a partir de la notificación del inicio del
procedimiento, o si los dos árbitros no se ponen de acuerd
en cuanto a la designación del Presidente del Tribunal Arbitral
dentro de los cuarenta y cinco (45) días contados a partir de
la fecha de designación de los primeros dos (2) árbitros,
cualquiera de las Partes podrá solicitar su designación (a) al
Secretario de la Corte Permanente de Arbitraje con sedelen La
Haya en el caso de la cláusula treinta y uno punto cuatro UN E
(b) al Director del Centro de Arbitraje y Mediación de Náy
Cámara de Comercio de Quito en el caso de la cláusula treinai
y uno punto cuatro (ii). Los árbitros para los arbitrajes
administrados por la Corte Permanente de Arbitraje con sede
en La Haya no deberán tener la misma nacionalidad de las
Partes, salvo pacto en contrario.- Treinta y uno punto seis
(31.6) Elección.- El arbitraje previsto en esta cláusula valdrá
como elección de vía para la resolución de las desavenencias
NOTARIA TRIGÉSIMA OCTAVA
derivadas de este Contrato así como también será la vía para
la resolución de controversias derivadas de cualquier Tratado
sobre Promoción y Protección de Inversiones que pudiera ser
invocado por la Contratista.- Treinta y uno punto siete (31.7)

Exclusión de ciertas materias del ámbito del arbitraje y

atribución de jurisdicción a tribunales y cortes nacionales.-

Todas las controversias que se deriven de una declaratoria de
caducidad o guarden relación con sus efectos, no podrán ser
resueltas mediante arbitraje y deberán ser resueltas por los
tribunales competentes del Ecuador. Las controversias sobre
actos de la administración tributaria serán resueltas por los
tribunales competentes del Ecuador.- Treinta y uno punto ocho
(31.8) Costos.- El costo del procedimiento será cubierto en
partes iguales, a no ser que el Tribunal, en su laudo, decida lo
contrario.- Treinta y uno punto nueve (31.9) Ejecución del
Laudo.- El Laudo que dicte el Tribunal Arbitral será de
cumplimiento obligatorio para las Partes, sin perjuicio de los
recursos previstos por la ley del lugar del arbitraje (lex arbitri).
CLÁUSULA TRIGÉSIMA SEGUNDA.- COMPROMISOS Y
DECLARACIONES ADICIONALES.- Treinta y dos punto uno

(32.1) Transferencia de Tecnología.- La Contratista se

compromete a propiciar, facilitar y permitir en términos
razonables sus experticias técnicas y tecnologías apropiadas
para que sean usadas para la prestación de los servicios,
incluyendo aquellas tecnologías que mejor puedan
incrementar el rendimiento económico o los resultados de los
Yacimientos desarrollados y operados según este Contrato.

La Contratista se compromete también a esforzarse para que
222973

Dr. Remigio Agvilar-6] personal ecuatoriano que sea contratado o asignado a
ds posiciones gerenciales o técnicas dentro de la organización de

la Contratista, reciba adiestramiento en el uso de tales
5 tecnologías cuando la Contratista las utilicen en el Proyecto.-
Treinta y dos punto uno punto uno (32.1.1) La Contratista se
compromete a propiciar, facilitar y permitir la transferencia de
tecnología a la Secretaría, a las empresas nacionales que
participen en la ejecución del Proyecto.- Treinta y dos punto
> dos (32.2) Renuncia de Derechos.- El hecho de que las Partes
se abstengan de ejercer todos o cualesquiera de sus derechos

según este Contrato o conforme a cualesquiera Ley Aplicable,

R

- o incurra en cualquier demora en ejercerlos, no constituye ni
se podrá interpretar como una renuncia a esos derechos. Si
cualquiera de las Partes omite notificarle a la otra un

a incumplimiento de los términos y condiciones de este

NOTARIA 33 QUITO

Contrato, dicha omisión no constituirá una dispensa de dicho

qn incumplimiento.- Treinta y dos punto tres (32.3) Partesk f

” ellas. Ninguna Parte tendrá la autoridad o el derecho, $'
presentarse como si los tuviese, de asumir, crear, modificar?

mn extinguir cualquier obligación de cualquier tipo, expresa" o |

implícita, en nombre o por cuenta de cualquier otra Parte. La

Contratista será considerada en todo momento como una

e contratista independiente de servicios y será responsable de

sus propias acciones.- Treinta y dos punto cuatro (32.4)

Terceros Beneficiarios.- Salvo en la medida en que se haya

e acordado expresamente lo contrario dentro de este Contrato,

NOTARIA TRIGÉSIMA OCTAVA
2310

este Contrato y todas y cada una de sus estipulaciones son
del beneficio exclusivo de las Partes y sus cesionarios
autorizados. Por tanto se entiende que este Contrato tiene un
carácter intuitu personae.- Treinta y dos punto cinco (32.5)
Divisibilidad.- Si algún tribunal, tribunal arbitral, árbitro o
jurisdicción competente considera ilegal, inválida o
inejecutable alguna de las disposiciones o partes de este
Contrato o su aplicación: (i) esas disposiciones o partes
podrán ser totalmente separadas del resto de las
disposiciones contractuales; (ii) este Contrato se interpretará
y hará valer como si dicha disposición o parte ilegal, inválida o
inejecutable jamás hubiere formado parte del mismo; y (iii) las
demás disposiciones de este Contrato continuarán en pleno
vigor y efecto, y no se verán afectadas por la disposición o
parte ¡legal, inválida o inejecutable o por su separación de
este Contrato. Asimismo, en lugar de dicha disposición o
parte ilegal, inválida o inejecutable, las Partes negociarán de
buena fe el reemplazo de la misma, con términos tan similares
a ella como sea posible, y que tengan carácter legal, válido y
ejecutable.- Treinta y dos punto seis (32.6) Compromiso
contra la Corrupción.- La Contratista declara y asegura que no
ha hecho ni ofrecido y que se compromete a no hacer ni
ofrecer pagos, préstamos u obsequios de dinero u objetos de
valor, directa o indirectamente a (i) un funcionario de
autoridad pública competente alguna ni a empleados de la
Secretaría o del Ministerio; (ii) un movimiento o partido
político o miembro del mismo; (iii) cualquier otra persona,

cuando la Parte sepa o haya tenido motivos para saber que
92399

_ Pr Remigio Aguilar Ae | personal ecuatoriano que sea contratado o asignado a
posiciones gerenciales o técnicas dentro de la organización de
la Contratista, reciba adiestramiento en el uso de tales
tecnologías cuando la Contratista las utilicen en el Proyecto.-
Treinta y dos punto uno punto uno (32.1.1) La Contratista se
compromete a propiciar, facilitar y permitir la transferencia de
tecnología a la Secretaría, a las empresas nacionales que
participen en la ejecución del Proyecto.- Treinta y dos punto

dos (32.2) Renuncia de Derechos.- El hecho de que las Partes

se abstengan de ejercer todos o cualesquiera de sus derechos

según este Contrato o conforme a cualesquiera Ley Aplicable,

o incurra en cualquier demora en ejercerlos, no constituye ni Y
se podrá interpretar como una renuncia a esos derechos. sal
cualquiera de las Partes omite notificarle a la otra u
incumplimiento de los términos y condiciones de este
Contrato, dicha omisión no constituirá una dispensa de dicho
incumplimiento.- Treinta y dos punto tres (32.3) Partesk "l

Independientes.- Las Partes declaran que a través estel

S

ellas. Ninguna Parte tendrá la autoridad o el derecho, P

Contrato, no se constituye una asociación o sociedad. en

presentarse como si los tuviese, de asumir, crear, modificar /
extinguir cualquier obligación de cualquier tipo, expresa. a
implícita, en nombre o por cuenta de cualquier otra Parte. La
Contratista será considerada en todo momento como una
contratista independiente de servicios y será responsable de
sus propias acciones.- Treinta y dos punto cuatro (32.4)

Terceros Beneficiarios.- Salvo en la medida en que se haya

acordado expresamente lo contrario dentro de este Contrato,

NOTARIA TRIGÉSIMA OCTAVA
2310

este Contrato y todas y cada una de sus estipulaciones son
del beneficio exclusivo de las Partes y sus cesionarios
autorizados. Por tanto se entiende que este Contrato tiene un
carácter intuitu personae.- Treinta y dos punto cinco (32.5)
Divisibilidad.- Si algún tribunal, tribunal arbitral, árbitro o
jurisdicción competente considera  ¡legal, inválida o
inejecutable alguna de las disposiciones o partes de este
Contrato o su aplicación: (i) esas disposiciones o partes
podrán ser totalmente separadas del resto de las
disposiciones contractuales; (ii) este Contrato se interpretará
y hará valer como si dicha disposición o parte ilegal, inválida o
inejecutable jamás hubiere formado parte del mismo; y (iii) las
demás disposiciones de este Contrato continuarán en pleno
vigor y efecto, y no se verán afectadas por la disposición o
parte ilegal, inválida o inejecutable o por su separación de
este Contrato. Asimismo, en lugar de dicha disposición o
parte ilegal, inválida o inejecutable, las Partes negociarán de
buena fe el reemplazo de la misma, con términos tan similares
a ella como sea posible, y que tengan carácter legal, válido y
ejecutable.- Treinta y dos punto seis (32.6) Compromiso
contra la Corrupción.- La Contratista declara y asegura que no
ha hecho ni ofrecido y que se compromete a no hacer ni
ofrecer pagos, préstamos u obsequios de dinero u objetos de
valor, directa o indirectamente a (i) un funcionario de
autoridad pública competente alguna ni a empleados de la
Secretaría o del Ministerio; (ii) un movimiento o partido
político o miembro del mismo; (iii) cualquier otra persona,

cuando la Parte sepa o haya tenido motivos para saber que
A Dr. Remigio Aguilar A Cualquier parte de dicho pago, préstamo u obsequio será
entregada o pagada directa o indirectamente a cualquier
funcionario o empleado público, candidato, partido político o
miembro de éste; o (iv) a cualquier otra Persona o ente,
cuando ese pago pudiere violar las leyes de cualquier
jurisdicción pertinente. La Secretaría podrá dar por terminado
este Contrato en caso que se comprobase a través del debido
proceso que la Contratista ha incumplido la legislación
aplicable en materia de prácticas de corrupción. La
Contratista se obliga a tomar todas las medidas necesarias y
razonables para garantizar que sus Subcontratistas, agentes o

representantes involucrados en la ejecución de este Sonata

cumplan con todas las Leyes Aplicables, incluyend
especialmente aquellas normas que regulan la corrupci
administrativa.- Treinta y dos punto siete (32.7) Negociació
de este Contrato.- Las Partes declaran y reconocen que tod a
las cláusulas, anexos, términos, condiciones y, en acne d

todo el contenido de este Contrato han sido cantar
€

negociados, redactados y aceptados por ambas Partes (de

buena fe y, en consecuencia, ninguna Parte puede alegar ESO
beneficio propio el desconocimiento de este Contrato Qu | SN
autoría de ciertos términos y condiciones de este Contrato al >: Ñ
otra Parte. Asimismo, las Partes especificamente declaran y NX
garantizan haber contado con la representación legal o
apropiada, en el curso de la negociación y redacción de este
Contrato. CLÁUSULA TRIGÉSIMA TERCERA.- REGISTROS,
CUANTÍA Y GASTOS.- Treinta y tres punto uno (33.1)
Gastos.- Los gastos que ocasione la celebración de este

NOTARIA TRIGÉSIMA OCTAVA
Contrato y su registro serán cubiertos por la Contratista.-

Treinta y tres punto dos (33.2) Cuantía.- Por su naturaleza,
este Contrato es de cuantía indeterminada.- Treinta y tres

punto tres (33.3) Registro de este Contrato.- Dentro del plazo

de treinta (30) dias siguientes contados desde la fecha de
suscripción de este Contrato, la Contratista deberá inscribirlo
en el Registro de Hidrocarburos.- Treinta y tres punto cuatro
(33.4) Ejemplares.- La Contratista entregará diez (10) copias
certificadas de este Contrato a la Secretaría, la que dentro del
término de treinta (30) días, contados a partir de la Fecha de
Vigencia, entregará a la Contraloría General del Estado,
Procuraduría General del Estado, al Ministerio de Finanzas, al
Ministerio del Ambiente, Servicio de Rentas Internas y Banco
Central del Ecuador. - Usted señor Notario, se servirá agregar
las demás cláusulas de rigor para la plena validez de este
Contrato.- Hasta aquí la minuta, que junto con los documentos
anexos y habilitantes que se incorpora queda elevada a
escritura pública con todo el valor legal, y que los
comparecientes aceptan en todas y cada una de sus partes,
minuta que está firmada por el Abogada MARIA CRISTINA
COELLO, afiliada al Foro de Abogados de Pichincha bajo el
número diecisiete guión dos mil siete guión trescientos tres
(17-2007-303). Para la celebración de la presente escritura se
observaron los preceptos y requisitos previstos en la Ley
Notarial; y, leída que les fue a los comparecientes por mi el
Notario, se ratifican y firman conmigo en unidad de acto
quedando incorporada en el protocolo de esta notaría, de todo

cuanto doy fe.- COM--
> 2313

Pr Remigio Aguiler A DARECIENTES.-

. () pS t

c.c.J 10143421 -8

In ésar LÍÑ Navarrete

se E

> Hbro Lora rf z E Y
> Dr. me Rafael Larfea Andrade
- $

Z
¡Qe
pS
'O
: z

C.c. 190 (39 UIT
/

e

FS

RA

a DOCTÚR le AGÚIL ida NX oO
2 NOTARIO TRIGESIMO OCTAÑO DEL CANTON QUITO $

NOTARIA TRIGÉSIMA OCTAVA
[ol

GOBIERNO NACIONAL DE
LA REPUBLICA DES ECUADOR:

QUE

QUE

QUE
QUE

QUE
QUE

QUE

314

Ministerio de

Recursos Naturales
No Renovables

ACUERDO No. 3:
EL MINISTRO DE RECURSOS NATURALES NO RENOVABLES

CONSIDERANDO

los artículos 154 de la Constitución de la República del Ecuador
publicada en el Registro Oficial No 449 el 20 de octubre de 2008, 6 de la
Ley Reformatoria a la Ley de Hidrocarburos y 17 del Estatuto del
Régimen Jurídico y Administrativo de la Función Ejecutiva, faculta al
Ministro de Recursos Naturales no Renovables como funcionario
encargado de la ejecución de la política hidrocarburifera a expedir los
Acuerdos Ministeriales que requiera su gestión:

la Constitución de la República del Ecuador, en el numeral 11 del
artículo 261 dispone que el Estado central tendrá competencias
exclusivas sobre los recursos energéticos, minerales, hidrocarburos,
hidrocarburos, hidricos, biodiversidad y recursos forestales;

el articulo 6 de la Ley Reformatoria a la Ley de Hidrocarburos publicada
en el Suplemento del Registro Oficial No 244 de 27 de julio del 2010,
crea la Secretaría de Hidrocarburos y establece como Representante
Legal de éste Organismo al Secretario de Hidrocarburos, quien será
designado por el Ministro Sectorial; $

e

la disposición transitoria cuarta de la Ley Reformatoria de Hidrocarburos, 4
dispone que “hasta que se expidan los reglamentos para la aplicación d
esta Ley, el Ministro Sectorial expedirá las normas temporal >
fueran necesarias para el desarrollo de las actividades hidrocarburif
del país; X

mediante Acuerdo Ministerial No. 207 de 28 de julio de 2010, se designó. 9
al Ingeniero Ramiro Cazar como Secretario de Hidrocarburos, quiél

debió cumplir con todas las obligaciones constantes en la Ley de
Hidrocarburos y demás normativa legal vigente;

mediante Comunicación de 20 de abril de 2012, el ingeniero Ramiro
Cazar Ayala, pone a consideración del Ministro de Recursos Naturales
No Renovables su renuncia al cargo de Secretario de Hidrocarburos, la
misma que es aceptada en la misma fecha;

mediante Acción de Personal No. 173000 de 23 de abril de 2012, vigente
a partir de la misma fecha, el abogado Gustavo Andrés Donoso Fabara,
fue comisionado con remuneración de Petroamazonas EP, para que

¡2505 NAFURALES NO:

APEREATA
LO CERTIFI

A

GESTION Y CUSTODÍA DE JSOCLUMENTACION

Página 1 de 2 Aníbal Rosero V.
9315
- Ñ Ministerio de

Recursos Naturales
No Renovables

preste sus servicios en la Secretaría de Hidrocarburos como titular de la
indicada Secretaria; y,

COBIERMO NACIONAL, DI
LA REPÓRINOS DEL EC AMOR

EN EJERCICIO, de la facultad que le confiere el numeral 1 del articulo 154 de
la Constitución de la República del Ecuador, el artículo 6 de la Ley
Reformatoria a la Ley de Hidrocarburos; y, el articulo 17 del Estatuto del
Régimen Jurídico y Administrativo de la Función Ejecutiva;

ACUERDA

Art. 1.- Designar al señor abogado Gustavo Andrés Donoso Fabara como
Secretario de Hidrocarburos, quien en tal virtud deberá cumplir todas las
obligaciones constantes en la Ley de Hidrocarburos, y demás normativa legal
vigente, dentro del ámbito de sus competencias. ES já

Art. 2.- El Señor Secretario de Hidrocarburos informará periódicamente a este
Despacho Ministerial, sobre las actividades cumplidas en el ejercicio de sus
funciones y mantendrá la necesaria coordinación con este Ministerio y con
otras entidades para el correcto desempeño de su encargo.

Art. 3.- El presente acuerdo ministerial entrará en vigencia a partir de su
expedición, sin perjuicio de su publicación en el Registro Oficial.

Comuníquese y publíquese.-

Dado en la ciudad San Francisco de Quito, D.M.,a 2 2 ABR. 2012

” Página 2 de 2
cnt

5
CERTIFICADO VOTACIÓN
226-0029 1707434278 ==
NÚMERO CÉDULA =
DONOSO FABARA GUSTAVO ANDRES
==
prrocua =
PARA =-
BENALCAZAn
AS

¡IDO
23 Ld

DUQ tono

DYGOIL CONSULTORIA Y SERVICIOS PETROLEROS CIA. LTDA.
4

Quito, 24 de Mayo de 2011

Señor Ing
CESAR EDMUNDO GUERRA NAVARRETE
Presente.-

Me es grato comunicar a Usted que la Junta General Extraordinaria Universal de socios de la
compañia DYGOIL CONSULTORIA Y SERVICIOS PETROLEROS CIA, LTDA., celebrada el dia 20
de Mayo del 2011, lo designó a Usted para ejercer el cargo de PRESIDENTE.

De conformidad con lo establecido en el Reglamento sobre los requisitos que deben contener los
nombramientos de los Administradores que ejerzan la representación legal, se expresa a
continuación la información correspondiente:

1.- Denominación de la Compañía: DYGOIL DONSULTORIA Y SERVICIOS PETROLEROS CÍA. S

LTDA.

2.- Fechas de constitución e inscripción: Se constituyó el 30 de marzo de 1987, mediante

escritura pública celebrada ante el Notario Vigésimo Tercero del Cantón Quito, Doctor Roberto

Arregui Solano, y se inscribió en el Registro Mercantil el 22 de Mayo del mismo año. Su última

reforma del Estatuto social se efectuó mediante Escritura Pública celebrada el 27 de noviembre del

2007 ante el Notario Vigésimo Cuarto del cantón Quito, Dr. Sebastian Valdivieso Cueva e inscrita en ——

1 Registro Mercantil del mismo cantón el 14 de enero del 2008 8

3.- Nombrado en virtud de: La Junta General Extraordinaria Universal de Socios, celebrada en,

Mayo 20 de 2011. 8

4.- Denominación del cargo: PRESIDENTE.

5.- Facultades Estatutarias: Las contempladas en los Estatutos Sociales,

6.- Periodo de Vigencia del nombramiento: Dos años contados a partir de la fecha de inscripción 4.

del mismo en el Registro Mercantil, EN

7.- Nombramiento que reemplaza: El presente nombramiento reemplaza al otorgado a la señora $ / o
iS
=>

Herminia Salomé Carrera Carrera.

Me congratulo por el nombramiento a su favor y mucho agradeceré se sirva dar razón de A
aceptación al pie del presente.

Atentamente,

bb 7%
in SEITE
Dr. JuarrFráncisco Guerra González
e Autorizado por la Junta General de Socios

el

RAZÓN DE LA ACEPTACIÓN: Agradezco y acepto la designación de acuerdo con los términos
antes mencionados. Con esta fecha queda inscrito el presemí

dacumento » . del Regísto
Quito, 24 de Mayo de 2011
MES 5 EN

q

A
ING. CÉSAR EDMUNDO GUERRA NAVARREFESSO
CC. 120275758-2 0 MEE,

E 1H
4-13] Eo (393-2) 244.0

15 mE

AR

2319

ECUATORIANA LIA 0
'ASADO HERMINIA CAR!
EN PETROLEOS

a REPUeU

1)

CIUDADANIA. 170275758-2

GUERRA NAVARRETE CESAR EDMUNDO

CARCHI /MONTUFAR /GONZALEZ. SUAREZ

09 JULIO 1950
DO1=1 0105 00312 Mm

CARCHI, MONTUFAR *

SONZALEZ' SUAREZ

DN

LUCILA NAW:
QUITO
25/03/2021

0037

CEZAR EDMUNDO
QUITO

SANTA PF.

SANCIÓN Mula. 25.40 CostReo $ TOLUSD. 44:40
"DELEGACION PROVINCIAL DE PICHINCHA - 0022

2 y mi 3108 21/09/2011 2, Y

Dugoai.....

Consultoría y Servicios Petroleros

DYGOIL CONSULTORIA Y SERVICIOS PETROLEROS CIA. LTDA

Quito, 6 de junio de 2011

Señor Ing.
LEANDRO OCTAVIO SCACCO FRANCO
Presente.- ES

Me es grato comunicar a Usted que la Junta General Extraordinaria Universal de socios de la
compañía DYGOIL CONSULTORIA Y SERVICIOS PETROLEROS CIA. LTDA., celebrada el día 23
de Mayo del 2011, lo designó a Usted para ejercer el cargo de GERENTE GENERAL.

De conformidad con lo establecido en el Reglamento sobre los requisitos que deben contener los
nombramientos de los Administradores que ejerzan la representación legal, se expresa a
continuación la información correspondiente: =

1.- Denominación de la Compañía: DYGOIL CONSULTORIA Y SERVICIOS PETROLEROS CÍA.
LTDA.

2.- Fechas de constitución e inscripción: Se constituyó el 30 de marzo de 1987, mediante
escritura pública celebrada ante el Notario Vigésimo Tercero del Cantón Quito, Doctor Roberto
Arregui Solano, y se inscribió en el Registro Mercantil el 22 de Mayo del mismo año. Su última
reforma del Estatuto social se efectuó mediante Escritura Pública celebrada el 27 de noviembre del
2007 ante el Notario Vigésimo Cuarto del cantón Quito, Dr. Sebastian Valdivieso Cueva e inscrita en 5
el Registro Mercantil del mismo cantón el 14 de enero del 2008,

3.- Nombrado en virtud de: La Junta General Extraordinaria Universal de Socios celebrada en,
Mayo 23 de 2011. z

4.- Denominación del cargo: GERENTE GENERAL.

5.- Facultades Estatutarias: Las contempladas en los Estatutos Sociales, incluida la representación
legal, judicial y, extrajudicial de la compañía.

6.- Período de Vigencia del nombramiento: Dos años contados a partir de la fecha de inscripción
del mismo en el Registro Mercantil.

7.- Nombramiento que reemplaza: El presente nombramiento reemplaza al otorgado al señor
Ingeniero Cesar Edmundo Guerra Navarrete quien renunció.

aceptación al pie del presente.

Atentamente”; q

—A ZA. IS

torizado por la Junta General de Socios

A -
MEE << ficisco Guerra González
ul >

RAZÓN DE LA ACEPTACIÓN: Agradezco y acepto la designación de acuerdo con los términos
antes mencionados. Com ede

queda inscrito el oressme

Quito, 6 de junio de 2011 )
AM AA e e '

AO 09% 13% sil e OR 3

ING. LEANDRO OCTAVIO SCACCO FRANCO Z " ES IS) >
CC. 100087888-2 o 2% A A
RIANERARES Via E
CASADO MARIA MASTROCOLA RACINES

8] E SUPERIOR "INE. EN PETROLEOS
SS y 2 DCTOYID SCACCO

SCÁCCO FRANCO LESNDRO OCTAVIO CRISTINA FRANCO

INBABURA/ IBARRA /SAGRARIO ETO 00 oo DOLO 200%

17 + JUNIO 175£

0/19/6018

001=1 0117 00327 M
IMBABURA/ IBARRA a

SAGRARIO > > 1958

EEN 2179005 *

ez REPÚBLICA: DEL. Lrcuanos =

Referendum y Consulfa 7-May-2011
> 100087698-2 382-0019
SCACCO FRANCO LEANDRO OCTAVIO
E: PICHINCHA / OBItO
3% Pomasour
SENCION Multa: 26,40 Codo: 8 TOLUSD: 34,40
"DELEGACION PROVINCIAL DE PICHINCHA - 0022

2 4 4 31408 21/09/2011 22:54:40
704

ECUATORTaNaem
500. VER
BR:

326-0048 1001391497

ss
NÚMERO CÉDULA ==
LARREA ANORADE MARIO RAFAEL ==
S ==
mc E =
sal coma E
RENALCAZAN E EH -
E De ¿AAA ==
ps >

FS PRENDA (EDEN SANTA

E
De E
z
CA
“Dra. Paola Delgago Loor
So . En
NOTARIA TRIGESIMA
SEPTIMA
RO
DR. ROBERTO DUZÑAS MERA ]
E lo
copra PRIMERA , Ñ 3
ÓN
ESCRITURA  PÚBLIC/ De E $
DE: CONrraTo DER comsorero HN
DENOMINADO CONSORCIO DGC QUE EE
==:

OTORGADO POR: Ororos 1 —EomrAñis BSO
CONSULTORIA Y SERVICIOS QQ
+ On

4
AFAVOR DE: PEVELOFMENT ECUADOR, LLO

23 DE SEPTIEMERE DEL 2011 N

EL:

NN

E N

INE

PARROQUÍA: ESFERA DIN
CUANTIA:

AV. REPUBLICA 476 Y DIEGO DE ALMACRO
EDIFICIO: PRESIDENTE

4TO. Piso

TELEFONOS: 254 - 9425 / 222-2870
TELEFAX. 290 - 7122

E-mail: notaria37(Waccess.net.ec
929>*

ACTO O CONTRATO
ESCRITURA PÚBLICA DE CONTRATO DE
CONSORCIO DENOMINADO CONSORCIO DGC

FECHA:

OTORGADA EL 23 DE SEPTIEMBRE DEL 2011

OTORGANTES:

COMPAÑÍA DYGOIL CONSULTORIA Y SERVICIOS
PETROLEROS CIA. LTDA

GENTE OIL DEVELOPMENT ECUADOR, LLC

OBJETO:

FORMAR UN CONSORCIO DENOMINADO CONSORCIO
DGCc

CUANTIA:

INDETERMINADA

DI: 02 COPIAS + 3

RQ-
DR. ROBERTO DUEÑAS MERA 2325
NOTARIO TRIGESIMO SEPTIMO

Y
QUITO - ECUADOR

ESCRITURA PÚBLICA DE CONTRATO
DE CONSORCIO QUE OTORGA LA
COMPAÑÍA DYGOIL CONSULTORÍA
Y SERVICIOS PETROLEROS CIA. LTDA.
Y GENTE OIL DEVELOPMENT ECUADOR, LLC.

CUANTÍA: INDETERMINADA

Dl: 5 COPIAS

En la ciudad de Quito, Distrito Metropolitano, capital de la República
del Ecuador, el día de hoy VIERNES VEINTITRES (23) de
SEPTIEMBRE del año DOS MIL ONCE, ante mi, Doctor Roberto
Dueñas Mera, Notario Trigésimo Séptimo del Cantón Qhito,
comparece a la suscripción de la presente escritura pública el eñor
MARIO RAFAEL LARREA ANDRADE, en su calidad de Apoderado
Especial de la compañía GENTE OIL DEVELOPMENT ECUADOR, A,
LLC., según se desprende del poder que se adjunta en calidad de |
habilitante; y el señor LEANDRO OCTAVIO SCACCO FRANCO, en su
calidad de Gerente General y representante legal de la compañía
DYGOIL CONSULTORÍA Y SERVICIOS PETROLEROS CIA. LTDA.,
según se desprende del nombramiento que se adjunta en calidad de
habilitante.- Los comparecientes declaran ser de nacionalidad

ecuatoriana, domiciliados en la ciudad de Quito, mayores de edad, de

1

me ple >
y 036

DR. ROBERTO DUEÑAS MERA y

NOTARIO TRIGESIMO SEPTIMO
QUITO - ECUADOR
estado civil casado, legalmente capaces para contratar y obligarse, a
quienes de conocer doy fe, en razón de haberme presentado sus
documento de identidad, cuyas copias dispongo agregar.- Advertidós
que fueron los comparecientes por mí, el Notario, de los efectos y
resultados de esta escritura así como examinados en forma aislada y
separada, de que comparecen al otorgamiento de esta escritura sin
coacción, amenazas, temor reverencial, ni promesa o seducción, me
pide que eleve a escritura pública el texto de la minuta que me
presenta, cuyo tenor literal que se transcribe a continuación es el
siguiente: SEÑOR NOTARIO.- En el correspondiente registro de
escrituras públicas a su cargo, sírvase incorporar una que contenga
un contrato de Constitución de Consorcio al tenor de las siguientes
cláusulas.- CLÁUSULA PRIMERA.- COMPARECIENTES.-
Comparecen a la celebración del presente acuerdo de Constitución
de un Consorcio las siguientes partes: UNO) DYGOIL CONSULTORÍA
Y SERVICIOS PETROLEROS CIA. LTDA., en adelante DYGOIL, una
compañía ecuatoriana, domiciliada en Av. República de El Salvador
número trescientos nueve y Suiza, Quito, Ecuador, representada por
el Ingeniero Leandro Octavio Scacco Franco en su calidad de
Gerente General y representante legal, debidamente autorizado
mediante nombramiento que se adjunta a la presente escritura; el
compareciente declara ser de nacionalidad ecuatoriana, de estado
civil casado, mayor de edad, domiciliado en la ciudad de Quito,
legalmente capaz para contratar y obligarse por la calidad en que
comparece.- DOS) GENTE OIL DEVELOPMENT ECUADOR, LLC., en
adelante GENTE, una empresa domiciliada bajo las leyes del Estado
de Delaware, Estados Unidos de América; con domicilio en sesenta

East Sir Francis Drake Blvd., Suite trescientos diez, Larkspur, CA

Z
)

DR. ROBERTO DUEÑAS MERA
NOTARIO TRIGESIMO SEPTIMO
QUITO - ECUADOR

A a)

x

noventa y cuatro mil novecientos treinta y nueve, repres:
señor Mario Rafael Larrea Andrade, pis Y
mediante poder legalizado que se acjunta; el comparecj
ser de nacionalidad ecuatoriano, de estado civil casad
edad, domiciliado en la ciudad de Quito, legalmente capaz para
contratar y obligarse por la calidad en que comparece.- Para efectos
de este Acuerdo se podrá denominar a GENTE y DYGOIL como
“Parte” individualmente, o “Partes” conjuntamente.- Los
comparecientes, de manera libre y voluntaria, y por así convenir a

sus intereses, han convenido en comparecer en celebrar la presente

a
fl
a
a
H
A
H
:

escritura de contrato de constitución de un Consorcio, contenida en y
las cláusulas que se detallan a continuación.- SEGUNDA.- ñ

ANTECEDENTES.- a) GENTE es una compañía que cuenta con la

infraestructura, capacidad y personal con la experiencia necesaria

para lá operación y desarrollo de campos de hidrocarburos en el

Ecuador: b) DYGOIL es una compañía dedicada a la prestación de > i

servicios petroleros y cuenta con la capacidad para operar y i o

S desartollar campos de hidrocarburos en el Ecuador.- CQ
dieciséis de junio de dos mil once, la Secretaría de ad e ye
Comité de Licitación Hidrocarburífera convocaron a la Décima Ronda
Petrolera Ecuatoriana para la exploración y/o explotación de pet
crudo en los bloques determinados por la Secretaría
Hidrocarburos del Ministerio de Recursos Naturales No Renecvables
denominados: Armadillo, Chanague, Charapa, Eno-Ron, Ocano-Peña
Blanca y Singue, ubicados en la parte Centro y Norte de la Región
Amazónica de la República del Ecuador, en adelante la
*LICITACION”.- Las Partes han convenido, en virtud de este Acuerdo,

en presentar conjuntamente una oferta para la LICITACION de los

3

Peña (au t%;

DR. ROBERTO DUEÑAS MERA
NOTARIO TRIGESIMO SEPTIMO

QUITO - ECUADOR

Bloques Charapa y Singue.- Por consiguiente, las Partes acuerdan
celebrar este Acuerdo de ASOCIACIÓN o CONSORCIO que será
regido por las siguientes cláusulas y condiciones.- TERCERA.-
OBJETO.- Con los antecedentes mencionados, los comparecientes
manifiestan su voluntad de conformar un Consorcio denominado
"CONSORCIO DGC* (en adelante el “CONSORCIO”), el cual so
constituye exclusivamente con el propósito de participar en fa
LICITACION y presentar la oferta para los Bloques Charapa- y
Singue, y de ser adjudicatario el CONSORCIO, para firmar, ejecutar,
terminar, y liquidar en forma conjunta y solidaria por las Partes de
este CONSORCIO el respectivo Contrato de Prestación de Servicios
de Exploración y Explotación de Hidrocarburos, respecto de cada

Bloque, con todas las obligaciones y derechos que se deriven del

mismo (en adelante el “CONTRATO”).- CUARTA.-:

PARTICIPACIONES.- Las Partes del presente Acuerdo de
CONSORCIO tendrán la siguiente participación dentro del mismo, con

los derechos y obligaciones proporcionales, de acuerdo a los

términos de este SUMAR ns

Compañía | Porcentaje (3 ]
GENTE 40
[DYGOIL ] $0 ]

Este porcentaje en el CONSORCIO definirá el porcentaje de
propiedad que le corresponde a cada Parte en el CONSORCIO, sin
perjuicio de que este instrumento o cualquier otro documento
Posterior, establezca expresamente una obligación, aportación o
derecho específico diferente para cada Parte.- Sin perjuicio del
porcentaje de participación, cada Una de las Partes, responderá de
manera solidaria e indivisible por las obligaciones que se deriven de

la licitación, y del Contrato, en caso de ser adjudicado éste al

SN

A,

y

DTIDDO DA

Í
,

É

III

HEM RE JE qO JE YO YO)

DIDIANY
DR. ROBERTO DUEÑAS MERA
a NOTARIO TRIGESIMO SEPTIMO ? 3 2 2
QUITO - ECUADOR

GA Sig

Ñ 5 D
CONSORCIO. En caso que una de las Partes deba hu Epi 4 A

17
de ss

NN
correspondan al CONSORCIO, aquella tendrá derecho a r So

contra las otras Partes, en la proporción que les corresponda; salvo
- que una de las Partes sea la responsable de la obligación, en cuyo
caso esta parte deberá responder por la totalidad de la obligación o
deberá reembolsar e indemnizar a la parte que debió asumir la
= obligación trente a la tercera parte.- QUINTA.- REPRESENTACION
F LEGAL.- Las Partes, de manera unánime, designan al señor $

ingeniero Cesar Edmundo Guerra Navarrete, Procurador Común y
Apoderado Único del CONSORCIO quien tendrá el poder para

- representar al CONSORCIO ante la Secretaría de Hidrocarburos y el

TARIA 38 QUITO

Comité de Licitación Hidrocarburífera dentro de la Licitación definida
en el objeto de este Acuerdo.- Por este documento, los
PT representantes de las Partes otorgan poder amplio y suficiente a

favor del señor Ingeniero Cesar Edmundo Guerra Navarrete, para que ;

éste actúe, de acuerdo a los términos del Acuerdo de
a Conjunta —Joint Operation Agreement (JOA)-, a nombre
CONSORCIO y pueda ejercer los siguientes actos, y suscribir E

siguientes documentos: a) Representar legal,  judicia

- LICITACION; b) Suscribir y presentar la(s) oferta(s) del CONSORCIO,
así como presentar modificaciones y aclaraciones a la(s) misma(s) o
a cualquiera de sus partes; c) Dirigir comunicaciones, solicitudes y
> peticiones a la Secretaría de Hidrocarburos y el Comité de Licitación
Hidrocarburífera; d) Responder preguntas y posiciones dentro de la

Licitación; e) Solicitar la emisión de garantías y cartas de crédito a

da 5

NS
€ LE) Lan?
233(

favor del CONSORCIO; f) Abrir cuentas en el sistema financiero, girar
cheques contra dichas cuentas y realizar cobros y retiros de dinero;
9) Sin perjuicio de la obligación de las Partes, de acuerdo a los
pliegos de la LICITACIÓN, suscribir el CONTRATO para el. o los
Bloques que les fueran adjudicados al CONSORCIO en el proceso de
la LICITACION, así como para ejercer todos los actos que implique
ésta representación de las Partes ante la Secretaría de Hidrocarburos
y demás autoridades de la República del Ecuador hasta la liquidación
definitiva del CONTRATO.- SEXTA.- OPERADOR.- Las Partes,
designan como operador del CONSORCIO a la compañía DYGOIL,
en adelante el “OPERADOR”, en caso que éste sea adjudicatario de
la Licitación. El OPERADOR deberá, a nombre y en representación
de las Partes del CONSORCIO, desarrollar el bloque en los términos
del CONTRATO y de acuerdo a lo especificado en el Acuerdo de
Operación Conjunta en adelante “JOA”, el mismo que deberá estar
suscrito previa a la suscripción del CONTRATO.- Sin perjuicio de lo
previsto en esta cláusula, cada Parte será responsable de las
actividades que le sean asignadas, de acuerdo a lo previsto en el
Acuerdo de Operación Conjunta JOA.- SÉPTIMA.- ÓRGANO DE
DIRECCIÓN.- En caso que el CONSORCIO sea adjudicado uno o
varios Bloques, las Partes acordarán la forma de gobierno del
CONSORCIO a través de un Sand colegiado con representantes de
las Partes. En todo evento, el órgano de dirección requerirá la
aquiescencia de GENTE en el desarrollo de sus funciones. Este
órgano tendrá, entre otras, las siguientes atribuciones, salvo acuerdo
en contrario establecido en el JOA: a) Remover y nombrar al
Apoderado Único del CONSORCIO; b) Autorizar al Apoderado Único

la contratación de obligaciones a nombre del CONSORCIO, por
19.33

DR. ROBERTO DUEÑAS MERA 90331
NOTARIO TRICI z col

(USD 100.000); c) Dictar cualquier norma para la

ito . Ecud

CONSORCIO o el Apoderado Único; e) Cualquier otra facultad que A
está expresamente conferido a otro órgano del CONSORCIO.-
OCTAVA.- PLAZO DE DURACION Y TERMINACIÓN ANTICIPADA.-
El plazo de existencia legal del CONSORCIO será igual al que
requiera para el proceso de Licitación y el proceso de adjudicación
del CONTRATO incluyerido su celebración, ejecución, cumplimiento y
terminación del mismo  asÍl como las prórrogas adicionales o
extensiones si las hubiere hasta su liquidación definitiva y un año
más. No obstante lo anterior, las partes entienden y aceptan que así
haya terminado este CONSORCIO, podrán ser llamados a responder
por hechos u omisiones en la ejecución del CONTRATO en cualquier
momento.- Sin perjuicio del plazo establecido, el presente Acuerdo
de CONSORCIO, terminará 'por las siguientes causas: Uno) Por la no
adjudicación de ninguno de los Bloques en el proceso de esta
LICITACION, sin que haya lugar a indemnización alguna para ninguna
de las partes entre sí, ni para terceros; Dos) Por transferencia eN
cesión _del CONTRATO a una tercera parte, de acuerdo a la Y
legislación aplicable y con la aprobación de la autoridad competente *
y en cumplimiento con lo establecido en el JOA.- La transformación,

fusión, o escisión de cualquiera de:las Partes no será causal de

terminación anticipada del Contrato, y la persona jurídica resultante

del acto societario continuará con el presente CONSORCIO salvo

acuerdo en contrario establecido en el JOA.- La quiebra, disolución,

o liquidación de una de las Partes tampoco será causal de

DR. ROBERTO DUEÑAS MERA 9339
NOTARIO TRIGE SEPTIMO cod e
QuUIT CUADOR

terminación anticipada del Contrato; en este caso el CONSORCIO
continuará respecto de las otras Partes, de acuerdo a la legislación
aplicable y conforme lo establecido en el JOA.- En caso de
terminación anticipada del CONTRATO, las Partes deberán liquidar el
Consorcio en los mismos términos que para las compañías
mercantiles ecuatorianas, en lo que fuere aplicable y previo el =
cumplimiento de las obligaciones de las Partes derivadas del
CONTRATO.- NOVENA.- DOCIMICILIO.- El domicilio del
CONSORCIO se lo establece en la Av. República de El Salvador pl
número trescientos nueve y , de la ciudad de Quito, pero podrá ser LS
modificado en el desarrollo de su objeto; domicilio en el que se
recibirán las notificaciones, alcances y más correspondencia
relacionada a la Licitación.- Las Partes fijan los siguientes domicilios Ze >
para cualquier notificación relacionada con el presente Acuerdo de
CONSORCIO y con el CONTRATO: a) GENTE: Sesenta E. Sir
Francis Drake Blvd., Larkspur CA noventa y cuatro mil novecientos
treinta y nueve.- b) DYGOIL; Av. Republica de El Salvado número z A
trescientos nueve y Suiza, Quito.- DECIMA.- RESPONSABILIDAD.-

Las Partes en este CONSORCIO responderán, solidariamente y

mancomunadamente por el cumplimiento total de las obligaciones que
adquieran en la LICITACIÓN y bajo el CONTRATO, así como de las
sanciones o de cualquier tipo de penalidad, multa, o indemnización
generada en el incumplimiento de las obligaciones derivadas de la
oferta para la LICITACIÓN o del CONTRATO, hasta la liquidación del A
mismo, y con posterioridad a ella, en relación con todo hecho
directamente relacionado con la ejecución y la propia liquidación del
mismo.- DÉCIMA PRIMERA.- CONDICIONES ECONÓMICAS.- Las

partes han convenido los términos económicos del consorcio, entre
DR. ROBERTO DUEÑAS MERA 2333
NOTARIO TRIGESIMO SEPTIMO

QUITO - ECUADOR

los cuales, GENTE se compromete a: Uno) Proveer el ciento por

e

ciento del financiamiento necesario para el desarrollo del dloqu/

e)
bloques que sean adjudicados, así como proveer las garañtids
requeridas como parte de la LICITACION.- Dos) Para el d%ilos, Paola Delgado Loor

zas

Bloques que les fueran adjudicados a los miembros de est Quito. eS
SS

CONSORCIO en el proceso de la LICITACION, previa a la firma del
respectivo CONTRATO, y en virtud de que los trabajos y necesidades
de flujos por el tipo de negocio son prioritarios y no pueden esperar,
se obligan a aperturar en un Banco local una línea de crédito por la

suma del valor de las obligaciones comprometidas en el CONTRATO,

para lo cual establecerán los colaterales y garantías necesarias para
que se pueda utilizar esa línea de crédito en el momento en el que el ;
Operador así lo considere necesario.- Los costos y gastos incurridos
por las Partes en el proceso de LICITACION, desde la preparación de
la propuesta hasta la adjudicación y firma del CONTRATO, de ser del
caso, serán asumidos por cada una de las Partes.- DÉCIMA
SEGUNDA.- NATURALEZA DEL ACUERDO.- Este Acuerdo de
CONSORCIO no implica la formación de un vínculo de natural
laboral entre las Partes, ni entre una PARTE y los empleados yo
contratados de las otras Partes, permaneciendo cada cual de
exclusivamente responsable por la remuneración y A] ¿
encargos fiscales y laborales, así como por los reclamos y acciones,
de sus funcionarios y/o contratados. Cada Parte deberá mantener a
las otras Partes indemne de cualquier reclamo y acciones e
indemnizar oportunamente de cualquier cuantía, incluso honorarios
de abogados y costos judiciales, derivados como consecuencia de
tales reclamos y acciones.- En el evento en que el CONSORCIO

resulte adjudicatario del Contrato, los trabajadores que se contrate

s Ea mul
DR. ROBERTO DUEÑAS MERA
NOTARIO T MO SEPTIMO
Qu ECUADOR

para su ejecución serán trabajadores del CONSORCIO, y éste deberá

responder por el cumplimiento de las obligaciones laborales de los >
trabajadores, y de manera subsidiaria las Partes, en proporción de
sus participaciones, salvo acuerdo en contrario establecido. en el
JOA.- Este Acuerdo no otorga a ninguna de las Partes la calidad de
agente o representante de las otras Partes, ni impide a las Partes a =
ejercer su industria de manera independiente en otros proyectos. Las
Partes están prohibidas de competir independientemente o asociadas
con otras empresas en la Licitación, en un mismo Bloque en el que
decida participar el CONSORCIO, y de realizar cualquier acto o
contrato que implique competencia para el CONSORCIO respecto de
la Licitación.- DÉCIMA  TERCERA.- DECLARACIONES A
GENERALES.- Capacidad. Los comparecientes declaran y
garantizan que: (a) están debidamente autorizadas a celebrar el
presente Acuerdo de CONSORCIO y para cumplir con todas las
obligaciones previstas, habiendo sido satisfechos todos los requisitos
legales y estatutarios necesarios para el efecto; (b) el presente
Acuerdo de CONSORCIO constituye una obligación legal, válida y
vinculante para las Partes, exigible de conformidad con sus términos
y condiciones; (c) el presente Acuerdo de CONSORCIO sustituye y C e
prevalece sobre cualquier otro acuerdo previo entre las partes; (d) la
celebración del presente Acuerdo de CONSORCIO no viola (1)
disposición alguna del acto constitutivo, del contrato social a de =
acuerdos de accionistas de las PARTES; y/o (ii) la constitución,
estatuto, ley, reglamento: o decisión de cualquier autoridad
gubernamental relativa a las Partes o a personas relacionadas a 8
ellas; y/o (ii) contrato, acuerdo, autorización gubernamental,

instrumento, pacto o compromiso a los cuales las Partes o sus Casas

10 ó
DR. ROBERTO DUEÑAS MERA
NOTARIO TRIGESIMO SEPTIMO. 233 5 1)
QUITO - ECUADOR el

Matrices o las personas VINCUIadÁs a ellas, se encuentren IES Sn

Individualidad de las Cláusulas. Las Partes convienen ¿498 Lo

A ES
nulidad o la anulabilidad de cualquiera de las cláusulas del presente

CONVENIO no afectará la validez de las demás estipul

por cualquier motivo, fuese invalidada o declarada inaplicable en
arbitraje o por otra autoridad competente, las demás estipulaciones
del CONVENIO continuarán siendo válidas y aplicables, siendo que la

cláusula invalidad o declarada inaplicabie será reemplazada por las

Partes por otra que conduzca a las Partes a los resultados Y

comerciales y jurídicos buscados en este ACUERDO.- Addenda»

Ninguna modificación de este Acuerdo de CONSORCIO será

obligatoria para las Partes contratantes si no constare en documento

ARÍA 38 QUITO

escrito debidamente suscrito por los representantes autorizados de
las Partes.- Tolerancia de incumplimiento. Cualquier tolerancia de S
una de las Partes al incumplimiento en el que incurriere la otra con SN
relación a cualquiera de las obligaciones estipuladas a su cargo en UN

y
presente contrato, no podrá ser considerada como novació:
condonación, ni podrá ser alegada para la repetición del hech:
tolerado.- Todos los derechos y facultades que en virtud del ES
contrato asisten a las partes, permanecerán vigentes no obstante
cualquier descuido, indulgencia o demora en exigir su cumplimiento.
Por lo expuesto, bajo ninguna circunstancia se considerará que la
Parte que no hubiere exigido o reclamado el cumplimiento de una
obligación o el ejercicio de un derecho, ha renunciado a tales
derechos o a la facultad de exigir el cumplimiento de las
estipulaciones contenidas en este contrato, salvo el caso de que, por

escrito, constare su renuncia expresa a talos derechos y facultados.-

11
Pá

ro lo

2336
DR. ROBERTO DUEÑAS MERA
B 'ARÍO TRIGESIMO SEPTIMO
QUITO - ECUADOR

DÉCIMA  CUARTA.- CONFIDENCIALIDAD.- Las Partes se
comprometen mutua y formalmente a mantener absoluta reserva y
confidencialidad sobre los planes, estrategias, bases de datos,
presupuestos y cualquier documentación que se genere al amparo o
como consecuencia del presente Acuerdo de CONSORCIO, sea 1 E
generada por una o varias de las Partes o por un tercero a favor del 2
CONSORCIO o de cualquiera de sus miembros.- Por tal motivo, las
partes declaran que la información antes mencionada es privilegiada
para el uso del CONSORCIO y para la Licitación y eventual ejecución >
del contrato de prestación de servicios de exploración y explotación
de hidrocarburos, y que por lo tanto, tiene estricto carácter de
secreto y confidencia!.- En tal virtud, ninguna de las Partes podrá >,
utilizar ni divulgar la información confidencial a la que este Acuerdo
se refiere, ya sea total o parcialmente, a ninguna persona natural o
jurídica, en especial a sus respectivos competidores directos o
indirectos.- Se exceptúa de lo dispuesto en esta cláusula la
información proporcionada por pedido de autoridad competente o que
sea necesaria entregar en el desarrollo de la Licitación y la ejecución

del contrato de prestación de servicios de exploración y explotación.

de hidrocarburos.- DÉCIMA QUINTA.- LEGISLACIÓN APLICABLE.-
El presente Acuerdo está sujeto a las leyes vigentes en la República
del Ecuador, que serán aplicables siempre en atención a la intención
y espíritu de las partes al suscribir este instrumento, según las o
normas de interpretación constantes del Código Civil.-  DECIMA
SEXTA.- CONTROVERSIAS.- Toda controversia relativa o que pueda
suscitarse con ocasión a la interpretación, suscripción, ejecución,
terminación o liquidación del presente Acuerdo, será sometida a la

resolución de un Tribunal de Arbitraje de la Cámara de Comercio de

n
DR. ROBERTO DUEÑAS MERA 13

NOTARIO TRIG: O S

q
PTIMO 2337 A
QUITO - ECUADOR ?

Mediación, el Reglamento del Centro de Arbitraje y Mediación
¿

Cámara de Comercio de Quito, y, las siguientes normatll
Al

Quito, de conformidad a lo establecido en la Ley de Arbitraje y
Mediación y el Reglamento del Centro. b) Las Partes renuncian a su
domicilio y a la jurisdicción ordinaria, se obligan a acatar el laudo que
expida el tribunal arbitral y se comprometen a no interponer ningún
tipo de acción o recurso en contra del laudo dictado, a más de los
permitidos en la ley. c) El Tribunal decidirá en derecho. d) Para la
ejecución de medidas cautelares el Tribunal Arbitral está facultado
para solicitar su cumplimiento a los funcionarios públicos, judiciales,

policiales y administrativos, sin que sea necesario recurrir a juez o]

ordinario alguno. e) El procedimiento arbitral será confidencial. f) El de ;
lugar de arbitraje serán las instalaciones del Centro de Arbitraje y S be
Mediación de la Cámara de Comercio de Quito.- DÉCIMA SÉPTI IN /el
CUANTÍA.- Por su naturaleza, el presente instrumento es de cuantía $ SN

indeterminada.- Usted «señor Notario se servirá añadir 109 E
formalidades de estilo necesarias para la eficacia de e A
instrumento.- Hasta aquí la minuta que junto con los documentos Y
anexos y habilitantes que se incorpora queda elevada a escritura
pública con todo el valor legal, y que, el compareciente acepta en
todas y cada una de sus partes, minuta que está firmada por el
abogado Álvaro Pálit García, afiliado del Colegio de Abogados de
Pichincha bajo el número nueve mil trescientos veintisiete (No,
9327).- Para la celebración de la presente escritura, se observaron

los preceptos y requisitos previstos en la Ley Notarial; y, leída que le

13

MEN
Hno Lun?

DR. ROBERTO DU
NOTARIO TRIGES!
QUITO

fue al compareciente por mí el Notario, se ratifica y firma conmigo en
unidad de acto quedando incorporada en el protocolo de esta Notaria,

de todo cuanto doy te.-

4 lr]

Mario Ratael Larrea Andrade
c.0. 190159 1472

Í

Cc.v.

Leandro Octavio Scacco Franco

C.C. 4000929922
CM:

A AAN>
EL NOTARIO

14
Secretaría de
Hidrocarburos
2873 ECUADOR

Av. Amazonas N35-89 y Juan Pablo Saenz,
Evif. Amazonas 4000, Telf: (593) 2433255 | Quito

SECRETARÍA DE HIDROCARBUROS

REGISTRO DE HIDROCARBUROS

'; cumplimiento a lo dispuesto en el artículo 12 de la Ley de Hidrocarburos, en
concordancia con el Acuerdo Ministerial Nro. 11549 de 3 de agosto de 1973, INSCRIBO
en el Registro de Hidrocarburos la escritura pública mediante la cual el Estado
ecuatoriano a través de la Secretaría de Hidrocarburos y el Consorcio DGC conformado
por las compañías DYGOIL CONSULTORIA, SERVICIÓS PETROLEROS CIA. LTDA. y,
GENTE OIL DEVELOPMENT ECUADOR, LLC., en fecha 30 de abril de 2012 ante el
Notario Trigésimo Octavo del Distrito Metropolitano de Quito, convienen celebrar el
Contrato de Prestación de Servicios para la Exploración y Explotación de Hidrocarburos
(PETROLEO CRUDO), en el Bloque SINGUE de la Región Amazónica Ecuatoriana, la
que se registra a folios 2185 al 2673.- Quito, a veinte y nueve de mayo de dos mil doce.

DE HIDRp)
5 E
